DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




               1 MICHAEL W. MALTER. #96533
                 ROBERT G. HARRIS, #124678
               2 JULIE H. ROME-BANKS, #142364
                 Binder & Malter, LLP
               3 2775 Park Avenue
                 Santa Clara, CA 95050
               4 T: (408) 295-1700
                 F: (408) 295-1531
               5 Email: Michael@bindermalter.com
                 Email: Rob@bindermalter.com
               6 Email: Julie@bindermalter.com

               7
                   Proposed Attorneys for Debtor
               8

               9                                 UNITED STATES BANKRUPTCY COURT
              10                         NORTHERN DISTRICT OF CALIFORNIA, DIVISION 5
              11

              12 In re                                                Case No. 21-
              13 GAIA INTERACTIVE, INC.,                              Chapter 11
              14
                                                     Debtor.
              15

              16
                                  ATTACHMENT TO PETITION PURSUANT TO 11 U.S.C. §1116(1)
              17

              18           I, James Cao, hereby declare:
              19           1.       I am the CEO and President of GAIA INTERACTIVE, INC., the debtor in
              20 possession and Subchapter V Debtor herein (“Debtor”). I make this declaration for

              21 purposes of complying with the 11 U.S.C. § 1116(1)(B) on behalf of the Debtor.

              22           2.       I have personal knowledge of the matters set forth herein.
              23           3.       Attached hereto as Exhibit “A” is a true and correct copy of the Debtor’s 2019
              24 U.S. Income Tax Return.

              25           4.       Attached hereto as Exhibits “B” and “C” respectively are true and correct
              26 copies of the Debtor’s Balance Sheet and Income Statement (i.e. statement of operations)

              27 for the month ending March 31, 2021.

              28           5.       The Debtor does not prepare a cash flow statement.
                   ATTACHMENT TO PETITION PURSUANT TO 11 U.S.C. §1116(1)                                     1
                   .




            Case: 21-50660         Doc# 4      Filed: 05/12/21   Entered: 05/12/21 15:39:45   Page 1 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




                                              5/11/2021
               1           Executed on May ___, 2021 at San Jose, California. I declare under penalty of

               2 perjury that the foregoing is true and correct.

               3                                                       _______________________________
                                                                       JAMES CAO
               4

               5

               6

               7

               8

               9

              10

              11

              12

              13

              14

              15

              16

              17

              18
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
                   EX PARTE APPLICATION FOR APPOINTMENT                                                      2
            Case: 21-50660         Doc# 4      Filed: 05/12/21   Entered: 05/12/21 15:39:45   Page 2 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606
                                                                                                                                                                      EXHIBIT "A"


    Form          1120                                                                   U.S. Corporation Income Tax Return                                                                                                        OMB No. 1545-0123

    Department of the Treasury
    Internal Revenue Service
                                                    For calendar year 2019 or tax year beginning          , 2019, ending
                                                             G Go to www.irs.gov/Form1120 for instructions and the latest information.
                                                                                                                                      ,
                                                                                                                                                                                                                                        2019
    A Check if:                                                                                                                       B                                                                             Employer identification number

    1a Consolidated return
          (attach Form 851). . . .               TYPE
        b Life/nonlife consoli-                  OR                   GAIA INTERACTIVE INC.                                                                                                                 C       Date incorporated
          dated return. . . . . . .
                                                 PRINT                2445 AUGUSTINE DRIVE #150                                                                                                                     2/09/2004
    2     Personal holding co.
          (attach Sch. PH). . . . .                                   SANTA CLARA, CA 95054                                                                                                                 D       Total assets (see instructions)
    3     Personal service
          corp. (see instrs) . . . .                                                                                                                                                                        $                     10,980,721.
    4     Schedule M-3 attached           X E           Check if:           (1)          Initial return                 (2)          Final return                  (3)           Name change                    (4)         Address change
                   1 a Gross receipts or sales . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    1a                 2,604,257.
                     b Returns and allowances. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      1b
                     c Balance. Subtract line 1b from line 1a . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        1c                     2,604,257.
                   2 Cost of goods sold (attach Form 1125-A). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              2                        262,044.
         I
         N         3 Gross profit. Subtract line 2 from line 1c . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          3                      2,342,213.
         C
         O         4 Dividends and inclusions (Schedule C, line 23)                                                                                                                                            4
         M                                                                                                                                                                                                     5
         E         5 Interest. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                   6 Gross rents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   6
                   7 Gross royalties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      7
                   8 Capital gain net income (attach Schedule D (Form 1120)). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              8
                   9 Net gain or (loss) from Form 4797, Part II, line 17 (attach Form 4797) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      9
                  10 Other income (see instructions ' attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .SEE                   . . . . . .STATEMENT
                                                                                                                                                                        . . . . . . . . . . . . . . .1......  10                          1,306.
                  11 Total income. Add lines 3 through 10. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G                          11                      2,343,519.
                  12 Compensation of officers (see instructions ' attach Form 1125-E). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G                                                    12
                  13 Salaries and wages (less employment credits) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   13                         555,782.
                  14 Repairs and maintenance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 14
             F
     D       O    15 Bad debts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15                           3,950.
     E
     D
             R                                                                                                                                                                                                16
                  16 Rents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        170,628.
     U
     C
       L
       I
                  17 Taxes and licenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          17                         119,906.
     T
     I
       M
       I
                  18 Interest (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             18                         211,994.
     O
     N
       T          19 Charitable contributions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            19                               0.
       A
     S T          20 Depreciation from Form 4562 not claimed on Form 1125-A or elsewhere on return (attach Form 4562) .                                                                                       20                           2,655.
       I
     S O          21 Depletion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .21
     E N
     E S          22 Advertising. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22                                  334.
     I       O    23 Pension, profit-sharing, etc., plans . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
     N       N
     S            24 Employee benefit programs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24                                               3,716.
     T       D
     R       E    25 Reserved for future use. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
                  26 Other deductions (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .SEE      . . . . . .STATEMENT
                                                                                                                                                                    . . . . . . . . . . . . . . .2
     U       D
     C       U                                                                                                                                                                                    ......      26                        784,874.
     T       C
     I       T    27 Total deductions. Add lines 12 through 26 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G 27                                                   1,853,839.
     O       I
     N       O    28 Taxable income before net operating loss deduction and special deductions. Subtract line 27 from line 11. . . . . . . . . . . . . . . . . . . . 28                                                                 489,680.
                  29 a Net operating loss deduction (see instructions) . . . . . . . . . . . . . SEE                          . . . . . . ST
                                                                                                                                          . . . . .3. .
     S       N
             S                                                                                                                                              29 a                       489,680.
                     b Special deductions (Schedule C, line 24). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29 b
                    c Add lines 29a and 29b. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   29 c                489,680.
             C
     T       R
                  30 Taxable income. Subtract line 29c from line 28. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                        30                        0.
     A       E
     X,      D    31 Total tax (Schedule J, Part I, line 11) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             31                        0.
             I
     R       T    32 2019 net 965 tax liability paid (Schedule J, Part II, line 12). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                               32
     E       S,
     F            33     Total payments, credits, and section 965 net tax liability (Schedule J, Part III, line 23) . . . . . . . . . . . . . . . .                                                                  33                    18,348.
     U       A
     N       N    34     Estimated tax penalty. See instructions. Check if Form 2220 is attached . . . . . . . . . . . . . . . . . . . . G                                                                           34
     D       D
     A            35     Amount owed. If line 33 is smaller than the total of lines 31, 32, and 34, enter amount owed. . . . . . . . . .                                                                             35
     B       P
     L       M    36     Overpayment. If line 33 is larger than the total of lines 31, 32, and 34, enter amount overpaid. . . . . . . . .                                                                            36                    18,348.
     E       T
             S    37     Enter amount from line 36 you want: Credited to 2020 estimated tax. . . . G                                Refunded G                                                                       37                    18,348.
                   Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge                                                      May the IRS discuss
                   and belief, it is true, correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.                                                 this return with the
    Sign                                                                                                                                                                                                                         preparer shown below?
    Here           A     Signature of officer                                                                                 Date
                                                                                                                                                                 A       CEO
                                                                                                                                                                         Title
                                                                                                                                                                                                                                 See instructions.
                                                                                                                                                                                                                                        X Yes         No
                                 Print/Type preparer's name                                             Preparer's signature                                      Date                                                         PTIN
                                                                                                                                                                                                     Check       if
    Paid                         NAIYU PAI                                NAIYU PAI                                                                                                                  self-employed           P00963349
    Preparer                     Firm's name            G PAI ACCOUNTANCY LLP                                                                                                                    Firm's EIN         G     XX-XXXXXXX
    Use Only                     Firm's address         G 1413 GRANT ROAD
                                                          MOUNTAIN VIEW, CA 94040                                                                                                                Phone no.              6509658188
    BAA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                                                                      Form 1120 (2019)
                      Case: 21-50660                                Doc# 4                  Filed: 05/12/21                             Entered: 05/12/21   15:39:45
                                                                                                                                                   CPCA0205 08/22/19
                                                                                                                                                                                                                     Page 3 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


                   GAIA INTERACTIVE INC.
    Form 1120 (2019)                                                                                                                                                                     Page 2
     Schedule C Dividends, Inclusions, and Special                                                                                  (a) Dividends and   (b) Percentage     (c) Special deductions
                Deductions (see instructions)                                                                                           inclusions                                (a) x (b)

      1   Dividends from less-than-20%-owned domestic corporations (other
          than debt-financed stock). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                         50
      2   Dividends from 20%-or-more-owned domestic corporations (other
          than debt-financed stock). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                         65
      3   Dividends on certain debt-financed stock of domestic and foreign                                                                                   see
          corporations. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          instructions

      4   Dividends on certain preferred stock of less-than-20%-owned
          public utilities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           23.3
      5   Dividends on certain preferred stock of 20%-or-more-owned
          public utilities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           26.7
      6   Dividends from less-than-20%-owned foreign corporations and
          certain FSCs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              50
      7   Dividends from 20%-or-more-owned foreign corporations and
          certain FSCs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              65

      8   Dividends from wholly owned foreign subsidiaries . . . . . . . . . . . . . . . . . .                                                              100
                                                                                                                                                             see
      9   Subtotal. Add lines 1 through 8. See instructions for limitations . . . . .                                                                    instructions
     10   Dividends from domestic corporations received by a small business
          investment company operating under the Small Business
          Investment Act of 1958. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       100

     11   Dividends from affiliated group members . . . . . . . . . . . . . . . . . . . . . . . . . .                                                       100

     12   Dividends from certain FSCs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                            100
     13   Foreign-source portion of dividends received from a specified
          10%-owned foreign corporation (excluding hybrid dividends)
          (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                100
     14   Dividends from foreign corporations not included on line 3, 6, 7, 8,
          11, 12, or 13 (including any hybrid dividends). . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                             see
     15   Section 965(a) inclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    instructions

     16a Subpart F inclusions derived from the sale by a controlled foreign
         corporation (CFC) of the stock of a lower-tier foreign corporation
         treated as a dividend (attach Form(s) 5471) (see instructions) . . . . . .                                                                         100
      b Subpart F inclusions derived from hybrid dividends of tiered
        corporations (attach Form(s) 5471) (see instructions). . . . . . . . . . . . . . .
       c Other inclusions from CFCs under subpart F not included on line
         15, 16a, 16b, or 17 (attach Form(s) 5471) (see instructions). . . . . . . . .
     17   Global Intangible Low-Taxed Income (GILTI) (attach Form(s) 5471
          and Form 8992). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     18   Gross-up for foreign taxes deemed paid. . . . . . . . . . . . . . . . . . . . . . . . . . .

     19   IC-DISC and former DISC dividends not included on line 1, 2, or 3 . .

     20   Other dividends. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     21   Deduction for dividends paid on certain preferred stock of
          public utilities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     22   Section 250 deduction (attach Form 8993). . . . . . . . . . . . . . . . . . . . . . . . .
     23   Total dividends and inclusions. Add column (a), lines 9 through 20.
           Enter here and on page 1, line 4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

     24   Total special deductions. Add column (c) lines 9 through 22. Enter here and on page 1, line 29b . . . . . . . . . . . . . . . . .
                                                                                                                                                                             Form   1120 (2019)



                Case: 21-50660                                Doc# 4                  Filed: 05/12/21       Entered: 05/12/21 15:39:45
                                                                                                 CPCA0212 08/22/19
                                                                                                                                                                        Page 4 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


    Form 1120 (2019) GAIA INTERACTIVE INC.                                                                                                                                                                                    Page 3
    Schedule J     Tax Computation and Payment (see instructions)
    Part I ' Tax Computation
      1       Check if the corporation is a member of a controlled group (attach Schedule O (Form 1120)). See instructions. . . . . G
      2       Income tax. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            2                   0.
      3       Base erosion minimum tax amount (attach Form 8991). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        3
      4       Add lines 2 and 3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   4                   0.
      5a      Foreign tax credit (attach Form 1118) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        5a
        b     Credit from Form 8834 (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           5b
        c     General business credit (attach Form 3800). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              5c                                         0.
        d     Credit for prior year minimum tax (attach Form 8827) . . . . . . . . . . . . . . . . . . . . . . . . .                                       5d
        e     Bond credits from Form 8912 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  5e
      6       Total credits. Add lines 5a through 5e . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     6
      7       Subtract line 6 from line 4. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         7
      8       Personal holding company tax (attach Schedule PH (Form 1120)). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 8
      9a      Recapture of investment credit (attach Form 4255). . . . . . . . . . . . . . . . . . . . . . . . . . . .                               9a
        b     Recapture of low-income housing credit (attach Form 8611). . . . . . . . . . . . . . . . . . . .                                       9b
          c Interest due under the look-back method ' completed long-term contracts
            (attach Form 8697). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            9c
       d Interest due under the look-back method ' income forecast method (attach
         Form 8866). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9d
       e Alternative tax on qualifying shipping activities (attach Form 8902) . . . . . . . . . . . . .                                              9e
       f Other (see instructions ' attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            9f
     10 Total. Add lines 9a through 9f. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  10
     11 Total tax. Add lines 7, 8, and 10. Enter here and on page 1, line 31. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                    11                  0.
    Part II ' Section 965 Payments (see instructions)
     12       2019 net 965 tax liability paid from Form 965-B, Part II, column (k), line 3. Enter here and on page 1, line 32. 12
    Part III ' Payments and Refundable Credits, and Section 965 Net Tax Liability
     13       2018 overpayment credited to 2019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    13
     14       2019 estimated tax payments. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               14
     15       2019 refund applied for on Form 4466. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      15
     16       Combine lines 13, 14, and 15. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              16                  0.
     17       Tax deposited with Form 7004 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               17
     18       Withholding (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            18
     19       Total payments. Add lines 16, 17, and 18. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        19                  0.
     20       Refundable credits from:
          a
        Form 2439. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20 a
          b
        Form 4136. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20 b
          c
        Form 8827, line 5c. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20 c                 18,348.
          d
        Other (attach statement ' see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20 d
     21 Total credits. Add lines 20a through 20d. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21                                      18,348.
     22 2019 net 965 tax liability from Form 965-B, Part I, column (d), line 3. See instructions. . . . . . . . . . . . . . . . . . . . . . 22
     23 Total payments, credits, and section 965 net tax liability. Add lines 19, 21, and 22.
        Enter here and on page 1, line 33. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23                                 18,348.
                                                                                                                                                                                                                  Form   1120 (2019)




                    Case: 21-50660                               Doc# 4                  Filed: 05/12/21     Entered: 05/12/21 15:39:45
                                                                                                   CPCA0234 08/22/19
                                                                                                                                                                                                             Page 5 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606

    Form 1120 (2019)   GAIA INTERACTIVE INC.                                                                                                                                                                               Page 4
     Schedule K     Other Information (see instructions)
      1 Check accounting method: a  Cash    b X Accrual                 c    Other (specify) G                                                                                                                       Yes       No
      2  See the instructions and enter the:
       a Business activity code no. G 511210
       b Business activity G INTERNET GAMING
       c Product or service G GAMING SOFTWARE
      3 Is the corporation a subsidiary in an affiliated group or a parent-subsidiary controlled group? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                           X
         If "Yes," enter name and EIN of the parent corporation G


      4     At the end of the tax year:
          a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-exempt
            organization own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of
            the corporation's stock entitled to vote? If "Yes," complete Part I of Schedule G (Form 1120) (attach Schedule G). . . . . . . . . . . .                                                                            X
       b Did any individual or estate own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of
         all classes of the corporation's stock entitled to vote? If "Yes," complete Part II of Schedule G (Form 1120) (attach Schedule G). . . . . . .                                                                          X
      5 At the end of the tax year, did the corporation:
       a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of stock entitled
         to vote of any foreign or domestic corporation not included on Form 851, Affiliations Schedule? For rules of constructive
         ownership, see instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    X
         If "Yes," complete (i) through (iv) below.
                                                                                                                      (ii) Employer                                   (iii) Country of                            (iv) Percentage
                             (i) Name of Corporation                                                           Identification Number                                    Incorporation                            Owned in Voting
                                                                                                                            (if any)                                                                                       Stock




          b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in any foreign or domestic
            partnership (including an entity treated as a partnership) or in the beneficial interest of a trust? For rules of constructive
            ownership, see instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    X
            If "Yes," complete (i) through (iv) below.
                                                                                                                          (ii) Employer                                   (iii) Country of                             (iv) Maximum
                                   (i) Name of Entity                                                             Identification Number                                    Organization                        Percentage Owned in
                                                                                                                               (if any)                                                                       Profit, Loss, or Capital




      6     During this tax year, did the corporation pay dividends (other than stock dividends and distributions in exchange for stock) in
            excess of the corporation's current and accumulated earnings and profits? See sections 301 and 316 . . . . . . . . . . . . . . . . . . . . . . .                                                                    X
            If "Yes," file Form 5452, Corporate Report of Nondividend Distributions. See the instructions for Form 5452.
            If this is a consolidated return, answer here for the parent corporation and on Form 851 for each subsidiary.
      7     At any time during the tax year, did one foreign person own, directly or indirectly, at least 25% of the total voting power of
            all classes of the corporation's stock entitled to vote or at least 25% of the total value of all classes of the corporation's stock?                                                                               X
            For rules of attribution, see section 318. If "Yes," enter:
            (a) Percentage owned G                                          and (b) Owner's country G
            (c) The corporation may have to file Form 5472, Information Return of a 25% Foreign-Owned U.S. Corporation or a Foreign
            Corporation Engaged in a U.S. Trade or Business. Enter the number of Forms 5472 attached G
      8     Check this box if the corporation issued publicly offered debt instruments with original issue discount . . . . . . . . . . . . . . . . . G
            If checked, the corporation may have to file Form 8281, Information Return for Publicly Offered Original Issue Discount Instruments.
      9     Enter the amount of tax-exempt interest received or accrued during the tax year G $                                                                                                        NONE
     10     Enter the number of shareholders at the end of the tax year (if 100 or fewer) G
     11     If the corporation has an NOL for the tax year and is electing to forego the carryback period, check here (see instructions). . . . . . . . . . . . . . . . . . . . . . . G
            If the corporation is filing a consolidated return, the statement required by Regulations section 1.1502-21(b)(3) must be
            attached or the election will not be valid.
     12     Enter the available NOL carryover from prior tax years (do not reduce it by any
            deduction reported on page 1, line 29a.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G $                             24,135,498.
                                                                                                                                                                                                        Form     1120 (2019)

                  Case: 21-50660                            Doc# 4               Filed: 05/12/21     Entered: 05/12/21 15:39:45
                                                                                           CPCA0234 08/22/19
                                                                                                                                                                                           Page 6 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606

    Form 1120 (2019)                GAIA INTERACTIVE INC.                                                                                                                                                                                            Page 5
     Schedule K                    Other Information (continued from page 4)
                                                                                                                                                                                                                                                Yes    No
     13    Are the corporation's total receipts (page 1, line 1a, plus lines 4 through 10) for the tax year and its total assets at the end
           of the tax year less than $250,000? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               X
           If "Yes," the corporation is not required to complete Schedules L, M-1, and M-2. Instead, enter
           the total amount of cash distributions and the book value of property distributions (other than cash)
           made during the tax year G $
     14    Is the corporation required to file Schedule UTP (Form 1120), Uncertain Tax Position Statement? See instructions . . . . . . . . . . .                                                                                                      X
           If "Yes," complete and attach Schedule UTP.
     15 a Did the corporation make any payments in 2019 that would require it to file Form(s) 1099? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                            X
        b If "Yes," did or will the corporation file required Form(s) 1099?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                               X
     16    During this tax year, did the corporation have an 80%-or-more change in ownership, including a change due to redemption of
           its own stock? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            X
     17    During or subsequent to this tax year, but before the filing of this return, did the corporation dispose of more than 65% (by
           value) of its assets in a taxable, non-taxable, or tax deferred transaction? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                              X
     18    Did the corporation receive assets in a section 351 transfer in which any of the transferred assets had a fair market basis or
           fair market value of more than $1 million?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     X
     19    During the corporation's tax year, did the corporation make any payments that would require it to file Forms 1042 and 1042-S
           under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474) of the Code?. . . . . . . . . . . . . . . . . . . . . . .                                                                                            X
     20    Is the corporation operating on a cooperative basis? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              X
     21    During the tax year, did the corporation pay or accrue any interest or royalty for which the deduction is not allowed under
           section 267A? See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            X
           If "Yes," enter the total amount of the disallowed deductions G $
     22    Does the corporation have gross receipts of at least $500 million in any of the 3 preceding tax years?
           (See sections 59A(e)(2) and (3)). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             X
           If "Yes," complete and attach Form 8991.
     23    Did the corporation have an election under section 163(j) for any real property trade or business or any farming business
           in effect during the tax year? See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       X
     24    Does the corporation satisfy one or more of the following? See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                  X
          a The corporation owns a pass-through entity with current, or prior year carryover, excess business interest expense.
          b The corporation's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years preceding
            the current tax year are more than $26 million and the corporation has business interest expense.
          c The corporation is a tax shelter and the corporation has business interest expense.
           If “Yes,” to any, complete and attach Form 8990.

     25    Is the corporation attaching Form 8996 to certify as a Qualified Opportunity Fund? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                        X
           If "Yes," enter amount from Form 8996, line 14 . . . . . . . . . . . . . G$
                                                                                                                                                                                                                                Form          1120 (2019)




                 Case: 21-50660                                 Doc# 4                   Filed: 05/12/21      Entered: 05/12/21 15:39:45
                                                                                                   CPCA0234 08/22/19
                                                                                                                                                                                                                 Page 7 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


    Form 1120 (2019)                GAIA INTERACTIVE INC.                                                                                                                                    Page 6
     Schedule L                   Balance Sheets per Books                                       Beginning of tax year                                             End of tax year
                                        Assets                                                (a)                    (b)                                   (c)                        (d)
      1 Cash. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 -57,645.                                                      -26,281.
      2 a Trade notes and accounts receivable. . . . . . . .                                  226,545.                                                     225,593.
        b Less allowance for bad debts . . . . . . . . . . . . . . .                                                    226,545.                                                      225,593.
      3 Inventories . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      4 U.S. government obligations. . . . . . . . . . . . . . . .
      5 Tax-exempt securities (see instructions). . . . .
      6 Other current assets (attach statement). .SEE           . . . . . .ST
                                                                            . . . .4..                              5,994,111.                                                     6,015,009.
      7 Loans to shareholders. . . . . . . . . . . . . . . . . . . . . .
      8 Mortgage and real estate loans . . . . . . . . . . . . .
      9 Other investments (attach statement) . . . . . . . . . . . . . . .
     10 a Buildings and other depreciable assets. . . . . .                                 1,484,008.                                                1,484,008.
        b Less accumulated depreciation . . . . . . . . . . . . .                           1,475,661.                       8,347.                   1,479,881.                            4,127.
     11 a Depletable assets. . . . . . . . . . . . . . . . . . . . . . . . . .
        b Less accumulated depletion . . . . . . . . . . . . . . . .
     12 Land (net of any amortization). . . . . . . . . . . . . .
     13 a Intangible assets (amortizable only). . . . . . . . .                             4,875,464.                                                4,860,464.
        b Less accumulated amortization . . . . . . . . . . . . .                              85,085.             4,790,379.                            98,191.                   4,762,273.
     14 Other assets (attach statement) . . . . . . .SEE        . . . . . .ST
                                                                            . . . .5..                                33,327.
     15 Total assets . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                10,995,064.                                                     10,980,721.
            Liabilities and Shareholders' Equity
     16 Accounts payable. . . . . . . . . . . . . . . . . . . . . . . . . .                                           375,874.                                                       628,003.
     17 Mortgages, notes, bonds payable in less than 1 year . . . .                                                   500,360.                                                       131,763.
     18 Other current liabilities (attach stmt). . . SEE      . . . . . . ST
                                                                          . . . . .6..                              1,857,564.                                                     1,172,061.
     19 Loans from shareholders . . . . . . . . . . . . . . . . . . .
     20 Mortgages, notes, bonds payable in 1 year or more . . . . .                                                 2,416,903.                                                     2,221,851.
     21 Other liabilities (attach statement) . . . . SEE      . . . . . . ST
                                                                          . . . . .7..                                 53,761.                                                        70,293.
     22 Capital stock: a Preferred stock. . . . . . . . . . . .                            36,734,135.                                              36,734,135.
                                b Common stock . . . . . . . . . . . .                          4,578.            36,738,713.                            4,578.                   36,738,713.
     23 Additional paid-in capital . . . . . . . . . . . . . . . . . . .                                           4,074,506.                                                      4,074,506.
     24 Retained earnings ' Approp (att stmt). . . . . . . . . . . . . .
     25 Retained earnings ' Unappropriated. . . . . . . .                                                        -35,022,617.                                                    -34,056,469.
     26 Adjmt to shareholders' equity (att stmt). . . . . . . . . . . . . .
     27 Less cost of treasury stock . . . . . . . . . . . . . . . . .
     28 Total liabilities and shareholders' equity . . . . .    10,995,064.                                                                                                       10,980,721.
     Schedule M-1 Reconciliation of Income (Loss) per Books With Income per Return
                                    Note: The corporation may be required to file Schedule M-3. See instructions.
       1     Net income (loss) per books. . . . . . . . . . . . . . . .                       966,148.       7     Income recorded on books this year not
       2     Federal income tax per books. . . . . . . . . . . . . . .                                             included on this return (itemize):
       3     Excess of capital losses over capital gains. . .                                                      Tax-exempt interest $
       4     Income subject to tax not recorded on books
             this year (itemize):
                                                                                                             8     Deductions on this return not charged
       5     Expenses recorded on books this year not                                                              against book income this year (itemize):
             deducted on this return (itemize):                                                                  a Depreciation . . $                            2,655.
           a Depreciation. . . . . . . .       $                      4,220.                                     b Charitable contribns$
           b Charitable contributions . .      $                      3,477.                                      SEE STMT 9                               494,703.
           c Travel & entertainment. . .       $                         87.
           STATEMENT 8                                               13,106.                                                                                                          497,358.
                                                                               20,890. 9 Add lines 7 and 8 . . . . . . . . . . . . . . . . . . . . .                                  497,358.
      6 Add lines 1 through 5 . . . . . . . . . . . . . . . . . . . . . .     987,038. 10 Income (page 1, line 28) ' line 6 less line 9. . . . .                                      489,680.
     Schedule M-2 Analysis of Unappropriated Retained Earnings per Books (Line 25, Schedule L)
      1 Balance at beginning of year . . . . . . . . . . . . . . .        -35,022,617. 5 Distributions. . . . . . . . . . . . . . . a Cash. . . .
      2 Net income (loss) per books. . . . . . . . . . . . . . . .            966,148.   b Stock                                    c Property. . .
       3     Other increases (itemize):                                                                      6     Other decreases (itemize):


                                                                                                             7     Add lines 5 and 6 . . . . . . . . . . . . . . . . . . . . .
       4     Add lines 1, 2, and 3. . . . . . . . . . . . . . . . . . . . . . .           -34,056,469.       8     Balance at end of year (line 4 less line 7) . . . . . . .     -34,056,469.
                                                                                                                                                                                 Form 1120 (2019)
                  Case: 21-50660                              Doc# 4                 Filed: 05/12/21     Entered: 05/12/21 15:39:45
                                                                                               CPCA0234 08/22/19
                                                                                                                                                                        Page 8 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606



    Form     1125-A                                                                                      Cost of Goods Sold
    (Rev. November 2018)                                                                                                                                                                                               OMB No. 1545-0123
                                                                       G Attach to Form 1120, 1120-C, 1120-F, 1120S, or 1065.
    Department of the Treasury
    Internal Revenue Service                                          G Go to www.irs.gov/Form1125A for the latest information.
    Name                                                                                                                                                                                             Employer identification number

    GAIA INTERACTIVE INC.
       1     Inventory at beginning of year . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   1
       2     Purchases. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   2
       3     Cost of labor. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   3
       4     Additional section 263A costs (attach schedule). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               4
       5     Other costs (attach schedule). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .SEE    . . . . . .STATEMENT
                                                                                                                                                            . . . . . . . . . . . . . . .11
                                                                                                                                                                                          ......                  5              262,044.
       6     Total. Add lines 1 through 5 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 6              262,044.
       7     Inventory at end of year . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             7
       8   Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
           appropriate line of your tax return. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      8              262,044.
       9 a Check all methods used for valuing closing inventory:
             (i)   Cost
            (ii)   Lower of cost or market
             (iii)     Other (Specify method used and attach explanation.) G
           b Check if there was a writedown of subnormal goods. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G
           c Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970) . . . . . . . . . . . . . . . . . . . G
           d If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
             under LIFO . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9d
           e If property is produced or acquired for resale, do the rules of section 263A apply to the entity? See instructions. . . . . . .                                                                       Yes                X No
      f Was there any change in determining quantities, cost, or valuations between opening and
        closing inventory? If "Yes," attach explanation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Yes X No
    BAA For Paperwork Reduction Act Notice, see instructions.                                                                                                                   Form 1125-A (Rev. 11-2018)




                                                                                                                    CPCZ0401L          09/26/18

                   Case: 21-50660                                 Doc# 4                   Filed: 05/12/21                             Entered: 05/12/21 15:39:45                                                 Page 9 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606



    SCHEDULE D                                                                               Capital Gains and Losses                                                                              OMB No. 1545-0123

    (Form 1120)                                 G Attach to Form 1120, 1120-C, 1120-F, 1120-FSC, 1120-H, 1120-IC-DISC, 1120-L, 1120-ND,

    Department of the Treasury
    Internal Revenue Service
                                                       1120-PC, 1120-POL, 1120-REIT, 1120-RIC, 1120-SF, or certain Forms 990-T.
                                                        G Go to www.irs.gov/Form1120 for instructions and the latest information.
                                                                                                                                                                                                     2019
    Name                                                                                                                                                                   Employer identification number

     GAIA INTERACTIVE INC.
    Did the corporation dispose of any investment(s) in a qualified opportunity fund during the tax year?. . . . . . . G                                                                              Yes X No
    If "Yes," attach Form 8949 and see its instructions for additional requirements for reporting your gain or loss.
     Part I              Short-Term Capital Gains and Losses (See instructions.)
    See instructions for how to figure the amounts to                                               (d)                               (e)                         (g) Adjustments       (h) Gain or (loss)
    enter on the lines below.                                                                    Proceeds                            Cost                      to gain or loss from   Subtract column (e) from
    This form may be easier to complete if you round                                           (sales price)                   (or other basis)                Form(s) 8949, Part I, column (d) and combine the
    off cents to whole dollars.                                                                                                                                 line 2, column (g)      result with column (g)
      1a Totals for all short-term transactions reported
          on Form 1099-B for which basis was reported
          to the IRS and for which you have no adjust-
          ments (see instructions). However, if you
          choose to report all these transactions on
          Form 8949, leave this line blank and go to
          line 1b. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      1b Totals for all transactions reported on
          Form(s) 8949 with Box A checked . . . . . . . . . . .
      2 Totals for all transactions reported on
          Form(s) 8949 with Box B checked . . . . . . . . . . .
       3 Totals for all transactions reported on
         Form(s) 8949 with Box C checked . . . . . . . . . . .

       4     Short-term capital gain from installment sales from Form 6252, line 26 or 37 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        4

       5     Short-term capital gain or (loss) from like-kind exchanges from Form 8824 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       5

       6     Unused capital loss carryover (attach computation). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .SEE
                                                                                                                               . . . . . .STATEMENT
                                                                                                                                           . . . . . . . . . . . . . . .10
                                                                                                                                                                         ..                  6      -2,000,000.
       7     Net short-term capital gain or (loss). Combine lines 1a through 6 in column h. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        7      -2,000,000.
     Part II             Long-Term Capital Gains and Losses (See instructions.)
    See instructions for how to figure the amounts to                                               (d)                               (e)                          (g) Adjustments       (h) Gain or (loss)
    enter on the lines below.                                                                    Proceeds                            Cost                       to gain or loss from   Subtract column (e) from
    This form may be easier to complete if you round                                           (sales price)                   (or other basis)                Form(s) 8949, Part II, column (d) and combine the
    off cents to whole dollars.                                                                                                                                  line 2, column (g)      result with column (g)
      8a Totals for all long-term transactions reported
          on Form 1099-B for which basis was reported
          to the IRS and for which you have no adjust-
          ments (see instructions). However, if you
          choose to report all these transactions on
          Form 8949, leave this line blank and go to
          line 8b. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      8b Totals for all transactions reported on
          Form(s) 8949 with Box D checked . . . . . . . . . . .
      9 Totals for all transactions reported on
          Form(s) 8949 with Box E checked . . . . . . . . . . .
     10 Totals for all transactions reported on
        Form(s) 8949 with Box F checked . . . . . . . . . . .

     11      Enter gain from Form 4797, line 7 or 9 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     11

     12      Long-term capital gain from installment sales from Form 6252, line 26 or 37. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       12

     13      Long-term capital gain or (loss) from like-kind exchanges from Form 8824. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      13

     14      Capital gain distributions (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      14

     15      Net long-term capital gain or (loss). Combine lines 8a through 14 in column h . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        15
     Part III            Summary of Parts I and II
     16      Enter excess of net short-term capital gain (line 7) over net long-term capital loss (line 15). . . . . . . . . . . . . . . . .                                                16
     17      Net capital gain. Enter excess of net long-term capital gain (line 15) over net short-term capital loss (line 7).                                                              17
     18      Add lines 16 and 17. Enter here and on Form 1120, page 1, line 8, or the proper line on other returns. . . . . . .                                                             18                         0.
        Note: If losses exceed gains, see Capital Losses in the instructions.
    BAA For Paperwork Reduction Act Notice, see the Instructions for Form 1120.                                                            CPCA0301L       07/18/19                       Schedule D (Form 1120) 2019
                  Case: 21-50660                               Doc# 4                 Filed: 05/12/21                  Entered: 05/12/21 15:39:45                                          Page 10 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




    SCHEDULE M-3                                             Net Income (Loss) Reconciliation for Corporations
    (Form 1120)                                                    With Total Assets of $10 Million or More                                                                                                      OMB No. 1545-0123
    (Rev. December 2019)                                                       G Attach to Form 1120 or 1120-C.
    Department of the Treasury                               G Go to www.irs.gov/Form1120 for instructions and the latest information.
    Internal Revenue Service
    Name of corporation (common parent, if consolidated return)                                                                                                                             Employer identification number

     GAIA INTERACTIVE INC.
    Check applicable box(es):                          (1)     X Non-consolidated return                                                                      (2)          Consolidated return (Form 1120 only)
                                                       (3)          Mixed 1120/L/PC group                                                                     (4)          Dormant subsidiaries schedule attached

     Part I            Financial Information and Net Income (Loss) Reconciliation (see instructions)
      1 a Did the corporation file SEC Form 10-K for its income statement period ending with or within this tax year?
               Yes. Skip lines 1b and 1c and complete lines 2a through 11 with respect to that SEC Form 10-K.
           X No. Go to line 1b. See instructions if multiple non-tax-basis income statements are prepared.
        b Did the corporation prepare a certified audited non-tax-basis income statement for that period?
               Yes. Skip line 1c and complete lines 2a through 11 with respect to that income statement.
           X No. Go to line 1c.
        c Did the corporation prepare a non-tax-basis income statement for that period?
              Yes. Complete lines 2a through 11 with respect to that income statement.
           X No. Skip lines 2a through 3c and enter the corporation's net income (loss) per its books and records on line 4a.
      2 a Enter the income statement period: Beginning                                   Ending
        b Has the corporation's income statement been restated for the income statement period on line 2a?
                Yes. (If "Yes," attach an explanation and the amount of each item restated.)
                No.
          c Has the corporation's income statement been restated for any of the five income statement periods immediately
            preceding the period on line 2a?
              Yes. (If "Yes," attach an explanation and the amount of each item restated.)
              No.
      3 a Is any of the corporation's voting common stock publicly traded?
              Yes.
              No. If "No," go to line 4a.
        b Enter the symbol of the corporation's primary U.S. publicly traded voting common stock. . . . . . . . . . . . .
        c Enter the nine-digit CUSIP number of the corporation's primary publicly traded voting
          common stock. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

      4 a Worldwide consolidated net income (loss) from income statement source identified in Part I, line 1. . . . . . . . . .                                                                            4a                966,148.
        b Indicate accounting standard used for line 4a (see instructions):
          (1)     GAAP (2)            IFRS (3)                    Statutory               (4)           Tax-basis               (5)           Other (specify)
      5 a Net income from nonincludible foreign entities (attach statement) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              5a
        b Net loss from nonincludible foreign entities (attach statement and enter as a
          positive amount). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    5b
      6 a Net income from nonincludible U.S. entities (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                            6a
        b Net loss from nonincludible U.S. entities (attach statement and enter as a
          positive amount). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    6b
      7 a Net income (loss) of other includible foreign disregarded entities (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           7a
        b Net income (loss) of other includible U.S. disregarded entities (attach statement) . . . . . . . . . . . . . . . . . . . . . . . . . .                                                           7b
        c Net income (loss) of other includible entities (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                           7c
      8 Adjustment to eliminations of transactions between includible entities and
          nonincludible entities (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       8
      9 Adjustment to reconcile income statement period to tax year (attach statement) . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                               9
     10 a Intercompany dividend adjustments to reconcile to line 11 (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                         10 a
        b Other statutory accounting adjustments to reconcile to line 11 (attach statement) . . . . . . . . . . . . . . . . . . . . . . . . . .                                                           10 b
        c Other adjustments to reconcile to amount on line 11 (attach statement) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                    10 c
     11     Net income (loss) per income statement of includible corporations. Combine lines 4 through 10. . . . . . . . . . .                                                                            11                 966,148.
            Note: Part I, line 11, must equal Part II, line 30, column (a), or Schedule M-1, line 1 (see instructions).
     12     Enter the total amount (not just the corporation's share) of the assets and liabilities of all entities included or removed on the
            following lines.
                                                                         Total Assets                         Total Liabilities
          a Included on Part I, line 4 . . . . . . . . . . . . . . . . G      10,980,721.                              4,223,971.
          b Removed on Part I, line 5 . . . . . . . . . . . . . . . G
          c Removed on Part I, line 6 . . . . . . . . . . . . . . . G
          d Included on Part I, line 7 . . . . . . . . . . . . . . . . G
    BAA For Paperwork Reduction Act Notice, see the Instructions for Form 1120.                                                                 CPCA1001L         08/01/19         Schedule M-3 (Form 1120) (Rev. 12-2019)
                Case: 21-50660                                Doc# 4                  Filed: 05/12/21                           Entered: 05/12/21 15:39:45                                                Page 11 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606



            3800                                                                            General Business Credit                                                                                             OMB No. 1545-0895
    Form

    Department of the Treasury
                                                        G Go to www.irs.gov/Form3800 for instructions and the latest information.                                                                                   2019
                                                                                                                                                                                                                Attachment
    Internal Revenue Service          (99)            G You must attach all pages of Form 3800, pages 1, 2, and 3, to your tax return.                                                                          Sequence No.   22
    Name(s) shown on return                                                                                                                                                                    Identifying number

    GAIA INTERACTIVE INC.
    Part I Current Year Credit for Credits Not Allowed Against Tentative Minimum Tax (TMT)
           (See instructions and complete Part(s) III before Parts I and II.)
      1      General business credit from line 2 of all Parts III with box A checked . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                1
      2      Passive activity credits from line 2 of all Parts III with box B checked. . . . . . . . .                                                    2
      3      Enter the applicable passive activity credits allowed for 2019. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                       3
      4      Carryforward of general business credit to 2019. Enter the amount from line 2 of Part III
             with box C checked. See instructions for statement to attach. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                          4          1,637,668.
      5      Carryback of general business credit from 2020. Enter the amount from line 2 of Part III with box D
             checked. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           5
      6      Add lines 1, 3, 4, and 5. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        6          1,637,668.
    Part II          Allowable Credit
      7      Regular tax before credits:
             ? Individuals. Enter the sum of the amounts from Form 1040 or 1040-SR, line 12a, and
               Schedule 2 (Form 1040 or 1040-SR), line 2, or the sum of the amounts from
               Form 1040-NR, lines 42 and 44 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
             ? Corporations. Enter the amount from Form 1120, Schedule J, Part I, line 2; or the
                                                                                                                                                                                             ......       7                         0.
               applicable line of your return . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
             ? Estates and trusts. Enter the sum of the amounts from Form 1041, Schedule G, lines 1a
               and 1b; or the amount from the applicable line of your return . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      8      Alternative minimum tax:
             ? Individuals. Enter the amount from Form 6251, line 11 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
             ? Corporations. Enter -0-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                ......       8                         0.
             ? Estates and trusts. Enter the amount from Schedule I (Form 1041), line 54 . . . . . . . . . . . . . . . . . . .


      9      Add lines 7 and 8 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    9                         0.

     10 a    Foreign tax credit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10 a
        b    Certain allowable credits (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10 b
        c    Add lines 10a and 10b. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        10 c

     11      Net income tax. Subtract line 10c from line 9. If zero, skip lines 12 through 15 and enter -0- on line 16 . . . .                                                                           11                         0.

     12      Net regular tax. Subtract line 10c from line 7. If zero or less, enter -0-. . . . . . . .                                                  12                                        0.

     13      Enter 25% (0.25) of the excess, if any, of line 12 over $25,000. See instructions . . . . . . . . . . . . . . .                            13
     14      Tentative minimum tax:
             ? Individuals. Enter the amount from Form 6251, line 9. . . . . . . . . . . . .
             ? Corporations. Enter -0-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                        .....           14                                        0.
             ? Estates and trusts. Enter the amount from Schedule I (Form 1041),
               line 52. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     15      Enter the greater of line 13 or line 14. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  15
     16      Subtract line 15 from line 11. If zero or less, enter -0- . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               16                         0.
     17      Enter the smaller of line 6 or line 16 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  17                         0.
             C corporations: See the line 17 instructions if there has been an ownership change, acquisition, or
             reorganization.
    BAA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                                                              Form 3800 (2019)




                                                                                                               FDIZ0513L 08/26/19
              Case: 21-50660                                Doc# 4                  Filed: 05/12/21                            Entered: 05/12/21 15:39:45                                                Page 12 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


    Form 3800 (2019)     GAIA INTERACTIVE INC.                                                                                                                                                                                    Page 2
    Part II        Allowable Credit (continued)
    Note: If you are not required to report any amounts on line 22 or 24 below, skip lines 18 through 25 and enter -0- on line 26.


     18    Multiply line 14 by 75% (0.75). See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       18

     19    Enter the greater of line 13 or line 18. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             19

     20    Subtract line 19 from line 11. If zero or less, enter -0- . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                          20

     21    Subtract line 17 from line 20. If zero or less, enter -0- . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                          21

     22    Combine the amounts from line 3 of all Parts III with box A, C, or D checked. . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                  22

     23    Passive activity credit from line 3 of all Parts III with box B checked. . . . . . . . . .                                                         23

     24    Enter the applicable passive activity credit allowed for 2019. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                24

     25    Add lines 22 and 24. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 25


     26    Empowerment zone and renewal community employment credit allowed. Enter the smaller of line 21 or
           line 25. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   26                 0.

     27    Subtract line 13 from line 11. If zero or less, enter -0- . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                          27                 0.

     28    Add lines 17 and 26. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 28

     29    Subtract line 28 from line 27. If zero or less, enter -0- . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                          29                 0.

     30    Enter the general business credit from line 5 of all Parts III with box A checked . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                  30

     31    Reserved . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       31


     32    Passive activity credits from line 5 of all Parts III with box B checked                                                                           32

     33    Enter the applicable passive activity credits allowed for 2019. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                 33
     34    Carryforward of business credit to 2019. Enter the amount from line 5 of Part III with box C checked and
           line 6 of Part III with box G checked. See instructions for statement to attach . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                34
     35    Carryback of business credit from 2020. Enter the amount from line 5 of Part III with box D
           checked. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     35

     36    Add lines 30, 33, 34, and 35 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       36

     37    Enter the smaller of line 29 or line 36 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              37

     38    Credit allowed for the current year. Add lines 28 and 37.
           Report the amount from line 38 (if smaller than the sum of Part I, line 6, and Part II, lines 25 and 36, see
           instructions) as indicated below or on the applicable line of your return.
           ? Individuals. Schedule 3 (Form 1040 or 1040-SR), line 6, or Form 1040-NR, line 51. . . .
           ? Corporations. Form 1120, Schedule J, Part I, line 5c . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
           ? Estates and trusts. Form 1041, Schedule G, line 2b . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                                                  38                 0.
                                                                                                                                                                                                                        Form 3800 (2019)




                                                                                                                   FDIZ0513L        08/16/19
              Case: 21-50660                                 Doc# 4                   Filed: 05/12/21                               Entered: 05/12/21 15:39:45                                                    Page 13 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606

    Form 3800 (2019)                                                                                                                                                                                                   Page 3
    Name(s) shown on return                                                                                                                                                          Identifying number

    GAIA INTERACTIVE INC.
    Part III General Business Credits or Eligible Small Business Credits (see instructions)
    Complete a separate Part III for each box checked below. See instructions.
    A     General Business Credit From a Non-Passive Activity                 E                                                                            Reserved
    B             General Business Credit From a Passive Activity                                                                            F             Reserved
    C         X   General Business Credit Carryforwards                                                                                      G             Eligible Small Business Credit Carryforwards
    D             General Business Credit Carrybacks                                                                                         H             Reserved
     I       If you are filing more than one Part III with box A or B checked, complete and attach first an additional Part III combining amounts
             from all Parts III with box A or B checked. Check here if this is the consolidated Part III. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .G
                                                                        (a) Description of credit                                                                                           (b)                  (c)
                                                                                                                                                                                  If claiming the credit      Enter the
    Note: On any line where the credit is from more than one source, a separate Part III is needed                                                                                from a pass-through        appropriate
    for each pass-through entity.                                                                                                                                                  entity, enter the EIN       amount
         1a       Investment (Form 3468, Part II only) (attach Form 3468). . . . . . . . . . . . . . . . . . . . . . . . .                                                 1a
             b    Reserved . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       1b
             c    Increasing research activities (Form 6765). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  1c                               1,637,668.
             d    Low-income housing (Form 8586, Part I only) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        1d
             e    Disabled access (Form 8826) (see instructions for limitation). . . . . . . . . . . . . . . . . . . . .                                                   1e
             f    Renewable electricity, refined coal, and Indian coal production (Form 8835). . . . . . .                                                                 1f
             g    Indian employment (Form 8845). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             1g
             h    Orphan drug (Form 8820). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       1h
             i    New markets (Form 8874) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        1i
             j    Small employer pension plan startup costs (Form 8881) (see instructions for
                  limitation). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     1j
             k    Employer-provided child care facilities and services (Form 8882) (see instructions for limitation). . . . . . .                                          1k
             l    Biodiesel and renewable diesel fuels (attach Form 8864). . . . . . . . . . . . . . . . . . . . . . . . .                                                 1l
             m    Low sulfur diesel fuel production (Form 8896). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       1m
             n    Distilled spirits (Form 8906). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     1n
             o    Nonconventional source fuel (carryforward only). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                         1o
             p    Energy efficient home (Form 8908). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               1p
             q    Energy efficient appliance (carryforward only). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      1q
             r    Alternative motor vehicle (Form 8910) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                1r
             s    Alternative fuel vehicle refueling property (Form 8911). . . . . . . . . . . . . . . . . . . . . . . . . . .                                             1s
             t    Enhanced oil recovery credit (Form 8830). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    1t
             u    Mine rescue team training (Form 8923). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   1u
           v Agricultural chemicals security (carryforward only). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              1v
           w Employer differential wage payments (Form 8932). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                  1w
           x Carbon oxide sequestration (Form 8933). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                         1x
           y Qualified plug-in electric drive motor vehicle (Form 8936). . . . . . . . . . . . . . . . . . . . . . . .                                                     1y
           z Qualified plug-in electric vehicle (carryforward only) . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              1z
           aa Employee retention (Form 5884-A) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   1 aa
           bb General credits from an electing large partnership (carryforward only) . . . . . . . . . . . .                                                               1 bb
           zz Other. Oil and gas production from marginal wells (Form 8904) and certain other credits (see instrs). . . .                                                  1 zz
         2    Add lines 1a through 1zz and enter here and on the applicable line of Part I . . . . . .                                                                     2                                1,637,668.
         3        Enter the amount from Form 8844 here and on the applicable line of Part II. . . . . . .                                                                  3
         4a       Investment (Form 3468, Part III) (attach Form 3468). . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             4a
             b    Work opportunity (Form 5884). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          4b
             c    Biofuel producer (Form 6478) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         4c
             d    Low-income housing (Form 8586, Part II) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    4d
             e    Renewable electricity, refined coal, and Indian coal production (Form 8835). . . . . . .                                                                 4e
             f    Employer social security and Medicare taxes paid on certain employee tips
                  (Form 8846) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          4f
             g    Qualified railroad track maintenance (Form 8900) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                           4g
             h    Small employer health insurance premiums (Form 8941). . . . . . . . . . . . . . . . . . . . . . . . .                                                    4h
             i    Increasing research activities (Form 6765) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   4i
             j    Employer credit for paid family and medical leave (Form 8994). . . . . . . . . . . . . . . . . . .                                                       4j
             z    Other. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   4z
         5        Add lines 4a through 4z and enter here and on the applicable line of Part II. . . . . . .                                                                5
         6        Add lines 2, 3, and 5 and enter here and on the applicable line of Part II . . . . . . . . .                                                             6                                1,637,668.
                                                                                                                         FDIZ0503L        08/16/19                                                         Form 3800 (2019)
                   Case: 21-50660                                  Doc# 4                   Filed: 05/12/21                               Entered: 05/12/21 15:39:45                                 Page 14 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


                                                                                                                                                                                                               OMB No. 1545-0172
                                                                                    Depreciation and Amortization
             4562                                                             (Including Information on Listed Property)
                                                                                                                                                                                                                  2019
    Form
                                                                                G Attach to your tax return.
    Department of the Treasury                                                                                                                                                                                 Attachment
    Internal Revenue Service           (99)                G Go to www.irs.gov/Form4562 for instructions and the latest information.                                                                           Sequence No.   179
    Name(s) shown on return                                                                                                                                                                              Identifying number

     GAIA INTERACTIVE INC.
    Business or activity to which this form relates

     FORM 1120
     Part I Election To Expense Certain Property Under Section 179
                       Note: If you have any listed property, complete Part V before you complete Part I.
       1    Maximum amount (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    1
       2    Total cost of section 179 property placed in service (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             2
       3    Threshold cost of section 179 property before reduction in limitation (see instructions). . . . . . . . . . . . . . . . . . . . . .                                                           3
       4    Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                               4
       5    Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing
            separately, see instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         5
       6                              (a) Description of property                                                        (b) Cost (business use only)                        (c) Elected cost



      7 Listed property. Enter the amount from line 29. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
      8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7. . . . . . . . . . . . . . . . . . . . . . .                                                             8
      9 Tentative deduction. Enter the smaller of line 5 or line 8 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  9
     10 Carryover of disallowed deduction from line 13 of your 2018 Form 4562. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 10
     11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5. See instrs . .                                                                              11
     12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11. . . . . . . . . . . . . . . . . . . . . .                                                              12
     13 Carryover of disallowed deduction to 2020. Add lines 9 and 10, less line 12. . . . . . . . G 13
    Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
     Part II           Special Depreciation Allowance and Other Depreciation (Don't include listed property. See instructions.)
     14 Special depreciation allowance for qualified property (other than listed property) placed in service during the
        tax year. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      14
     15 Property subject to section 168(f)(1) election. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      15
     16 Other depreciation (including ACRS) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  16
     Part III          MACRS Depreciation (Don't include listed property. See instructions.)
                                                                                                                 Section A
     17     MACRS deductions for assets placed in service in tax years beginning before 2019. . . . . . . . . . . . . . . . . . . . . . . . .                                                        17                       2,655.
     18     If you are electing to group any assets placed in service during the tax year into one or more general
            asset accounts, check here. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   G
                                       Section B ' Assets Placed in Service During 2019 Tax Year Using the General Depreciation System
                           (a)                      (b) Month and  (c) Basis for depreciation (d)           (e)            (f)                                                                                     (g) Depreciation
              Classification of property                       year placed              (business/investment use               Recovery period             Convention                  Method                         deduction
                                                                in service              only ' see instructions)

     19 a 3-year property . . . . . . . . . .
        b 5-year property . . . . . . . . . .
        c 7-year property . . . . . . . . . .
        d 10-year property . . . . . . . . .
        e 15-year property . . . . . . . . .
        f 20-year property . . . . . . . . .
        g 25-year property . . . . . . . . .                                                                                   25 yrs                                                  S/L
        h Residential rental                                                                                                  27.5 yrs                          MM                     S/L
             property. . . . . . . . . . . . . . . . .                                                                        27.5 yrs                          MM                     S/L
           i Nonresidential real                                                                                               39 yrs                           MM                     S/L
             property. . . . . . . . . . . . . . . . .                                                                                                          MM                     S/L
                                 Section C ' Assets Placed in Service During 2019 Tax Year Using the Alternative Depreciation System
     20 a Class life. . . . . . . . . . . . . . . .                                                                                                                                    S/L
        b 12-year. . . . . . . . . . . . . . . . . .                                                                             12 yrs                                                S/L
        c 30-year. . . . . . . . . . . . . . . . . .                                                                             30 yrs                         MM                     S/L
        d 40-year. . . . . . . . . . . . . . . . . .                                                                             40 yrs                         MM                     S/L
     Part IV    Summary (See instructions.)
     21 Listed property. Enter amount from line 28 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        21
     22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21. Enter here and on
        the appropriate lines of your return. Partnerships and S corporations ' see instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           22                        2,655.
     23 For assets shown above and placed in service during the current year, enter
        the portion of the basis attributable to section 263A costs. . . . . . . . . . . . . . . . . . . . . . . . 23
    BAA ForCase:
             Paperwork 21-50660
                             Reduction Act     Doc#
                                                 Notice,4see Filed:
                                                                separate05/12/21
                                                                            instructions. Entered:FDIZ0812L               05/12/21     08/05/19 15:39:45                                            Page 15Form
                                                                                                                                                                                                             of 99
                                                                                                                                                                                                                4562 (2019)
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


    Form 4562 (2019)            GAIA INTERACTIVE INC.                                                                                               Page 2
     Part V              Listed Property (Include automobiles, certain other vehicles, certain aircraft, and property used for entertainment, recreation,
                         or amusement.)
                         Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a, 24b,
                         columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
                          Section A ' Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
     24 a Do you have evidence to support the business/investment use claimed?. . . . . . . . . .                                    Yes             No 24b If 'Yes,' is the evidence written?. . . . . .                      Yes          No
                   (a)                         (b)                     (c)                        (d)                              (e)                         (f)                   (g)                       (h)                    (i)
           Type of property                                        Business/                    Cost or                 Basis for depreciation             Recovery              Method/                 Depreciation               Elected
                                          Date placed
          (list vehicles first)            in service             investment                  other basis               (business/investment                period              Convention                deduction               section 179
                                                                      use                                                     use only)                                                                                              cost
                                                                  percentage
     25     Special depreciation allowance for qualified listed property placed in service during the tax year and
            used more than 50% in a qualified business use. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                25
     26     Property used more than 50% in a qualified business use:




     27 Property used 50% or less in a qualified business use:




     28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 . . . . . . . . . . . . . . .                       28
     29 Add amounts in column (i), line 26. Enter here and on line 7, page 1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                   29
                                                    Section B ' Information on Use of Vehicles
    Complete this section for vehicles used by a sole proprietor, partner, or other 'more than 5% owner,' or related person. If you provided vehicles
    to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.

                                                                                                 (a)                      (b)                         (c)                      (d)                         (e)                    (f)
     30     Total business/investment miles driven                                            Vehicle 1                 Vehicle 2                  Vehicle 3                 Vehicle 4                  Vehicle 5              Vehicle 6
            during the year (don't include
            commuting miles). . . . . . . . . . . . . . . . . . . . . . . . .
     31     Total commuting miles driven during the year. . . . . . . .
     32     Total other personal (noncommuting)
            miles driven . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     33     Total miles driven during the year. Add
            lines 30 through 32. . . . . . . . . . . . . . . . . . . . . . . .
                                                                                            Yes            No           Yes         No          Yes           No           Yes           No          Yes           No          Yes         No
     34     Was the vehicle available for personal use
            during off-duty hours?. . . . . . . . . . . . . . . . . . . . .
     35     Was the vehicle used primarily by a more
            than 5% owner or related person? . . . . . . . . .
     36     Is another vehicle available for
            personal use? . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                              Section C ' Questions for Employers Who Provide Vehicles for Use by Their Employees
    Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't more than
    5% owners or related persons. See instructions.
                                                                                                                                                                                                                               Yes         No
     37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting,
        by your employees?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
        employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners . . . . . . . . . . . . . .

     39 Do you treat all use of vehicles by employees as personal use? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     40 Do you provide more than five vehicles to your employees, obtain information from your employees about the use of the
        vehicles, and retain the information received?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     41 Do you meet the requirements concerning qualified automobile demonstration use? See instructions . . . . . . . . . . . . . . . . . . .
        Note: If your answer to 37, 38, 39, 40, or 41 is 'Yes,' don't complete Section B for the covered vehicles.
     Part VI             Amortization
                                           (a)                                                       (b)                              (c)                             (d)                         (e)                           (f)
                                  Description of costs                                      Date amortization                    Amortizable                          Code                   Amortization                  Amortization
                                                                                                 begins                           amount                             section                  period or                    for this year
                                                                                                                                                                                             percentage

     42     Amortization of costs that begins during your 2019 tax year (see instructions):



     43      Amortization of costs that began before your 2019 tax year. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      43                     494,703.
     44      Total. Add amounts in column (f). See the instructions for where to report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                   44                     494,703.
                                                                                                                FDIZ0812L 08/05/19                                                                                        Form 4562 (2019)
                 Case: 21-50660                              Doc# 4                 Filed: 05/12/21                           Entered: 05/12/21 15:39:45                                              Page 16 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606



    Form   8050                                        Direct Deposit of Corporate Tax Refund                                                 OMB No. 1545-0123
    (November 2016)
                                                                    G Attach to Form 1120 or 1120S.
    Department of the Treasury
    Internal Revenue Service                   G Information about Form 8050 and its instructions is at www.irs.gov/form8050.
    Name of corporation (as shown on tax return)                                                                            Employer identification number



     GAIA INTERACTIVE INC.
                                                                                                                            Phone number (optional)




      1    Routing number (must be nine digits). The first two digits must be between 01 and 12 or 21 through 32.
           121140399

      2    Account number (include hyphens but omit spaces and special symbols):                              3   Type of account (one box must be checked):
           3300531219                                                                                              X
                                                                                                               Checking                    Savings
    BAA                                                                                                                                      Form 8050 (11-2016)




                                                                              CPCZ1501L 08/23/16
              Case: 21-50660                       Doc# 4     Filed: 05/12/21           Entered: 05/12/21 15:39:45                   Page 17 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606



    Form    8827                                            Credit for Prior Year Minimum Tax'Corporations
                                                                                                                                                                                                              OMB No. 1545-0123


    (Rev. May 2020)
    Department of the Treasury
                                                                                   G Attach to the corporation's tax return.                                                                                    2019
    Internal Revenue Service                                               G Go to www.irs.gov/Form8827 for the latest information.
    Name                                                                                                                                                                                   Employer identification number

     GAIA INTERACTIVE INC.

       1 Minimum tax credit carryforward from 2018. Enter the amount from line 9 of the 2018 Form 8827 . . . . . . . . . . .                                                                             1                  36,695.

       2 Enter the corporation's 2019 regular income tax liability minus allowable tax credits (see instructions). . . . . . .                                                                           2


       3 Enter the refundable minimum tax credit (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        3                  18,348.

       4 Add lines 2 and 3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    4                  18,348.

      5 a Enter the smaller of line 1 or line 4. If the corporation had a post-1986 ownership change or has
          pre-acquisition excess credits, see instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          5a                 18,348.
         b Current year minimum tax credit. Enter the smaller of line 1 or line 2 here and on Form 1120, Schedule J,
           Part I, line 5d (or the applicable line of your return). If the corporation had a post-1986 ownership change or
           has pre-acquisition excess credits, see instructions. If you made an entry on line 3, go to line 5c.
           Otherwise, skip line 5c . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     5b                       0.
         c Subtract line 5b from line 5a. This is the current year refundable minimum tax credit. Include this amount on
           Form 1120, Schedule J, Part III, line 20c (or the applicable line of your return). . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                    5c                 18,348.
       6 Minimum tax credit carryforward. Subtract line 5a from line 1. Keep a record of this amount to carry
         forward and use in future years . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               6                  18,347.
    BAA For Paperwork Reduction Act Notice, see instructions.                                                                                                                                                    Form 8827 (2019)




                                                                                                               CPCA2201L        06/22/20

                 Case: 21-50660                               Doc# 4                 Filed: 05/12/21                           Entered: 05/12/21 15:39:45                                               Page 18 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     2019                                                                                FEDERAL STATEMENTS                                                                                                                  PAGE 1
     CLIENT G3714879                                                                                GAIA INTERACTIVE INC.
      7/24/20                                                                                                                                                                                                                   02:49PM

         STATEMENT 1
         FORM 1120, LINE 10
         OTHER INCOME

         OTHER INCOME. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                     1,306.
                                                                                                                                                                                     TOTAL $                                 1,306.



         STATEMENT 2
         FORM 1120, LINE 26
         OTHER DEDUCTIONS

         AMORTIZATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                    494,703.
         BANK CHARGES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        9,533.
         INSURANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 30,212.
         LEGAL AND PROFESSIONAL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                          187,119.
         MEALS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            88.
         MERCHANT SERVICE CHARGES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                               24,967.
         MISCELLANEOUS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          7,505.
         OFFICE EXPENSE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            2,177.
         ONLINE SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            7,644.
         PAYROLL PROCESSING FEE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                            7,540.
         POSTAGE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               582.
         SUBSCRIPTIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          1,328.
         SUPPLIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                3,095.
         TELEPHONE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  8,381.
                                                                                                                                                                                                    TOTAL $                 784,874.



         STATEMENT 3
         FORM 1120, LINE 29A
         NET OPERATING LOSS DEDUCTION


         CARRYOVER GENERATED FROM YEAR END                                                                     12/31/07                                                  $ 3,605,452.

              AMOUNT UTILIZED IN 2016                                                                                                      1,209,946.
              AMOUNT UTILIZED IN 2017                                                                                                        708,786.
              AMOUNT UTILIZED IN 2018                                                                                                        443,927.

               TOTAL UTILIZATION                                                                                                                                         $ 2,362,659.
              AVAILABLE FOR CARRYOVER TO 2019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                             1,242,793.


         CARRYOVER GENERATED FROM YEAR END                                                                     12/31/08                                                  $ 5,340,631.

              AVAILABLE FOR CARRYOVER TO 2019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                             5,340,631.


         CARRYOVER GENERATED FROM YEAR END                                                                     12/31/09                                                  $ 1,746,172.
              AVAILABLE FOR CARRYOVER TO 2019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                             1,746,172.


         CARRYOVER GENERATED FROM YEAR END                                                                     12/31/10                                                  $ 4,941,212.

              AVAILABLE FOR CARRYOVER TO 2019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                             4,941,212.


              Case: 21-50660                                 Doc# 4                  Filed: 05/12/21                             Entered: 05/12/21 15:39:45                                                 Page 19 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     2019                                                                          FEDERAL STATEMENTS                                                                                                 PAGE 2
     CLIENT G3714879                                                                         GAIA INTERACTIVE INC.
      7/24/20                                                                                                                                                                                              02:49PM

         STATEMENT 3 (CONTINUED)
         FORM 1120, LINE 29A
         NET OPERATING LOSS DEDUCTION



         CARRYOVER GENERATED FROM YEAR END                                                             12/31/11                                             $ 2,993,390.
              AVAILABLE FOR CARRYOVER TO 2019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      2,993,390.


         CARRYOVER GENERATED FROM YEAR END                                                             12/31/12                                             $ 3,142,737.

              AVAILABLE FOR CARRYOVER TO 2019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      3,142,737.

         CARRYOVER GENERATED FROM YEAR END                                                             12/31/13                                             $ 4,143,156.

              AVAILABLE FOR CARRYOVER TO 2019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      4,143,156.


         CARRYOVER GENERATED FROM YEAR END                                                             12/31/14                                             $           585,407.

              AVAILABLE FOR CARRYOVER TO 2019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        585,407.

         NET OPERATING LOSSES AVAILABLE IN 2019. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $ 24,135,498.

         TAXABLE INCOME. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     489,680.

         NET OPERATING LOSS DEDUCTION FOR PRE-2018 LOSSES (LIMITED TO TI) . . . . . . . .                                                                                                          489,680.

         TOTAL NET OPERATING LOSS DEDUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             489,680.



         STATEMENT 4
         FORM 1120, SCHEDULE L, LINE 6
         OTHER CURRENT ASSETS

                                                                                                                                                                 BEGINNING                        ENDING
         DEFERRED TAX ASSETS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                              443,541. $                    443,541.
         INVESTMENT IN POCKETCON . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      1,315,671.                    1,315,671.
         PREPAID EXPENSE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         37,654.                       19,016.
         SHORT-TERM INVESTMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  4,197,245.                    4,236,781.
                                                                                                                                  TOTAL $                           5,994,111. $                  6,015,009.



         STATEMENT 5
         FORM 1120, SCHEDULE L, LINE 14
         OTHER ASSETS

                                                                                                                                                                BEGINNING                         ENDING
         RENT DEPOSIT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                     33,325. $                         0.
         ROUNDING. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    2.                           0.
                                                                                                                                               TOTAL $                     33,327. $                         0.




              Case: 21-50660                             Doc# 4                Filed: 05/12/21                          Entered: 05/12/21 15:39:45                                           Page 20 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     2019                                                                         FEDERAL STATEMENTS                                                                                                       PAGE 3
     CLIENT G3714879                                                                         GAIA INTERACTIVE INC.
      7/24/20                                                                                                                                                                                                   02:49PM

         STATEMENT 6
         FORM 1120, SCHEDULE L, LINE 18
         OTHER CURRENT LIABILITIES

                                                                                                                                                                BEGINNING                              ENDING
         ACCRUED BONUS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                   7,292. $                                0.
         ACCRUED EXPENSES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         -13,539.                             29,018.
         ACCRUED VACATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          79,071.                             44,579.
         DEFERRED RENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    11,000.                                  0.
         DEFERRED REVENUE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       1,696,940.                            906,267.
         OTHER CURRENT LIABILITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                            76,800.                             91,436.
         PAYROLL TAX PAYABLE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     0.                            100,761.
                                                                                                                                      TOTAL $                      1,857,564. $                        1,172,061.



         STATEMENT 7
         FORM 1120, SCHEDULE L, LINE 21
         OTHER LIABILITIES

                                                                                                                                                                BEGINNING                              ENDING
         DEFERRED REVENUE-L/T. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                                      3,680. $                       3,680.
         OTHER LIABILITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 50,081.                        66,611.
         ROUNDING. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    0.                             2.
                                                                                                                                                TOTAL $                    53,761. $                      70,293.



         STATEMENT 8
         FORM 1120, SCHEDULE M-1, LINE 5
         BOOK EXPENSES NOT DEDUCTED

         AMORTIZATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $       13,106.
                                                                                                                                                                                     TOTAL $               13,106.



         STATEMENT 9
         FORM 1120, SCHEDULE M-1, LINE 8
         DEDUCTIONS NOT ON BOOKS

         AMORTIZATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $      494,703.
                                                                                                                                                                                     TOTAL $              494,703.



         STATEMENT 10
         SCHEDULE D, LINE 6
         CAPITAL LOSS CARRYOVER

         CARRYOVER FROM 2014 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             $      2,000,000.
         TOTAL CAPITAL LOSS CARRYOVER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               $      2,000,000.




              Case: 21-50660                             Doc# 4                Filed: 05/12/21                         Entered: 05/12/21 15:39:45                                           Page 21 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     2019                                                                           FEDERAL STATEMENTS                                                                                                      PAGE 4
     CLIENT G3714879                                                                          GAIA INTERACTIVE INC.
      7/24/20                                                                                                                                                                                                  02:49PM

         STATEMENT 11
         FORM 1125-A, LINE 5
         OTHER COST OF GOODS SOLD

         OTHER DIRECT EXPENSE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                        18.
         WEB HOSTING . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   259,659.
         WEBSITE BANDWIDTH . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 2,367.
                                                                                                                                                                                       TOTAL $             262,044.




              Case: 21-50660                              Doc# 4                Filed: 05/12/21                          Entered: 05/12/21 15:39:45                                             Page 22 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




                CLIENT G3714879

                                                   PAI ACCOUNTANCY LLP
                                                     1413 GRANT ROAD
                                                  MOUNTAIN VIEW, CA 94040
                                                         6509658188

                                                                                                   July 24, 2020

                GAIA INTERACTIVE INC.
                2445 Augustine Drive #150
                Santa Clara, CA 95054


                Dear Client:

                Enclosed is your 2019 Federal Corporation Income Tax Return. The original should be signed at
                the bottom of page one. No tax is payable with the filing of this return. The refund of $18,348
                will be directly deposited into your bank account. Mail the Federal return on or before July 15,
                2020 to:

                                             DEPARTMENT OF THE TREASURY
                                           INTERNAL REVENUE SERVICE CENTER
                                                 OGDEN, UT 84201-0012

                Enclosed is your 2019 California Corporation Franchise or Income Tax Return. The original
                should be signed at the bottom of page three. There is a balance of $800 payable by July 15,
                2020. Mail the California return on or before July 15, 2020 and make check payable to:

                                                   FRANCHISE TAX BOARD
                                                      P.O. BOX 942857
                                                 SACRAMENTO, CA 94257-0501

                Your estimated tax schedule for 2020 is listed below:

                                                Due Date              California
                                                 7/15/20            $        800
                                                 7/15/20                        0
                                                 9/15/20                        0
                                                12/15/20                        0
                                                                        ----------
                                                                    $        800

                Please be sure to call if you have any questions.

                Sincerely,



                naiyu pai




           Case: 21-50660         Doc# 4      Filed: 05/12/21       Entered: 05/12/21 15:39:45       Page 23 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     2019                                                             FEDERAL INCOME TAX SUMMARY                                                                 PAGE 1
     CLIENT G3714879                                                                             GAIA INTERACTIVE INC.
     7/24/20                                                                                                                                                        2:49 PM

                                                                                                                                     2019           2018            DIFF
         INCOME
          GROSS RECEIPTS LESS RETURNS/ALLOWANCE. . . . .                                                                       2,604,257       4,245,302     -1,641,045
          COST OF GOODS SOLD . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   262,044         582,919       -320,875
          GROSS PROFIT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     2,342,213       3,662,383     -1,320,170
          INTEREST . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     0              17            -17
          NET GAIN (OR LOSS) FROM 4797 . . . . . . . . . . . . . . . . . .                                                             0         -98,905         98,905
          OTHER INCOME . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         1,306           9,966         -8,660
           TOTAL INCOME . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    2,343,519       3,573,461     -1,229,942

         DEDUCTIONS
          SALARIES/WAGES LESS EMPLOYMENT CREDITS. . .                                                                            555,782         756,357        -200,575
          REPAIRS AND MAINTENANCE. . . . . . . . . . . . . . . . . . . . . . . . . .                                                   0           2,206          -2,206
          BAD DEBTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   3,950               0           3,950
          RENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         170,628         247,026         -76,398
          TAXES AND LICENSES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   119,906         199,643         -79,737
          INTEREST . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               211,994         166,799          45,195
          DEPRECIATION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         2,655          15,395         -12,740
          ADVERTISING. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         334               0             334
          EMPLOYEE BENEFIT PROGRAMS. . . . . . . . . . . . . . . . . . . . . . .                                                   3,716          40,280         -36,564
          OTHER DEDUCTIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               784,874       1,701,828        -916,954

           TOTAL DEDUCTIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            1,853,839       3,129,534     -1,275,695

         TAXABLE INCOME
          TAXABLE INCOME (LINE 28) . . . . . . . . . . . . . . . . . . . . . . . .                                               489,680         443,927          45,753
          LESS NET OPERATING LOSS DEDUCTION. . . . . . . . . . .                                                                 489,680         443,927          45,753

           TAXABLE INCOME . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 0               0               0

         TAX COMPUTATION
          INCOME TAX . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          0               0               0

           TOTAL TAX. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       0               0               0

         PAYMENTS AND CREDITS
          OVERPAYMENT CREDITED TO THIS YEAR. . . . . . . . . . .                                                                       0           4,400          -4,400
          REFUNDABLE CREDITS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    18,348               0          18,348

           TOTAL PAYMENTS AND CREDITS . . . . . . . . . . . . . . . . . . . . .                                                   18,348          41,095         -22,747

         REFUND OR AMOUNT DUE
          OVERPAYMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      18,348          41,095         -22,747
           TAX DUE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  0               0               0
           REFUND. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          18,348          41,095         -22,747

         SCHEDULE L
          BEGINNING ASSETS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            10,995,064       8,518,542       2,476,522
          BEGINNING LIABILITIES & EQUITY . . . . . . . . . . . . . . .                                                        10,995,064       8,518,542       2,476,522

           ENDING ASSETS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     10,980,721      10,995,064         -14,343
           ENDING LIABILITIES & EQUITY. . . . . . . . . . . . . . . . . . . .                                                 10,980,721      10,995,064         -14,343

         TAX RATES
          MARGINAL TAX RATE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     0.0%           0.0%            0.0%




              Case: 21-50660                               Doc# 4                 Filed: 05/12/21                          Entered: 05/12/21 15:39:45   Page 24 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     2019                                                       FEDERAL BALANCE SHEET SUMMARY                                                                                            PAGE 1
     CLIENT G3714879                                                                               GAIA INTERACTIVE INC.
     7/24/20                                                                                                                                                                                2:49 PM

         ENDING ASSETS
           CASH. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     -26,281
           ACCOUNTS RECEIVABLE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    225,593
           LESS: ALLOWANCE FOR BAD DEBTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                             (0)       225,593
           OTHER CURRENT ASSETS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                   6,015,009
           BUILDINGS AND OTHER ASSETS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                1,484,008
           LESS: ACCUMULATED DEPRECIATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                       (1,479,881)         4,127
           INTANGIBLE ASSETS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              4,860,464
           LESS: ACCUMULATED AMORTIZATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                          (98,191)     4,762,273

              TOTAL ASSETS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               10,980,721
         ENDING LIABILITIES & EQUITY
           ACCOUNTS PAYABLE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             628,003
           SHORT TERM NOTES PAYABLE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                             131,763
           OTHER CURRENT LIABILITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                             1,172,061
           LONG TERM NOTES PAYABLE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                         2,221,851
           OTHER LIABILITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                70,293
           PREFERRED STOCK . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         36,734,135
           COMMON STOCK. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        4,578     36,738,713
           ADDITIONAL PAID-IN CAPITAL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                               4,074,506
           UNAPPROPRIATED RETAINED EARNINGS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                         -34,056,469

              TOTAL LIABILITIES AND EQUITY. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                               10,980,721




              Case: 21-50660                                Doc# 4                  Filed: 05/12/21                             Entered: 05/12/21 15:39:45                     Page 25 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     2019                                                          CALIFORNIA INCOME TAX SUMMARY                                                                      PAGE 1
     CLIENT G3714879                                                                                GAIA INTERACTIVE INC.
     7/24/20                                                                                                                                                             2:49 PM

                                                                                                                                         2019           2018             DIFF
         CALIFORNIA SUMMARY
          NET INCOME (LOSS) BEFORE STATE ADJ . . . . . . . . .                                                                       489,680         443,927           45,753
         CALIFORNIA ADJUSTMENTS
          CALIFORNIA ADDITIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                35           9,293           -9,258
          CALIFORNIA SUBTRACTIONS. . . . . . . . . . . . . . . . . . . . . . . . . .                                                   3,477               0            3,477
         STATE INCOME (LOSS)
          NET INCOME BEFORE NOL. . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             486,238         453,220           33,018
          NET OPERATING LOSS CARRYOVER DEDUCTION. . .                                                                                486,238         453,220           33,018
          NET INCOME FOR TAX PURPOSES. . . . . . . . . . . . . . . . . . . .                                                               0               0                0
         TAX COMPUTATION
          TAX. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              800               800                0
          LESS CREDITS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  0                 0                0
          BALANCE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      800               800                0

           TOTAL TAX. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         800               800                0

         PAYMENTS
          OVERPAYMENT FROM PRIOR YEAR. . . . . . . . . . . . . . . . . . . .                                                                0                90           -90
          ESTIMATED TAX PAYMENTS . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      0               710          -710

           TOTAL PAYMENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     0               800          -800

         REFUND OR AMOUNT DUE
          PENALTIES AND INTEREST . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      0                 0                0

           TAX DUE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     800                 0              800

         TAX RATES
          MARGINAL TAX RATE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       8.84%           8.84%            0.00%




              Case: 21-50660                                 Doc# 4                  Filed: 05/12/21                           Entered: 05/12/21 15:39:45    Page 26 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     2019                                      GENERAL INFORMATION                                    PAGE 1
     CLIENT G3714879                                  GAIA INTERACTIVE INC.
      7/24/20                                                                                            02:49PM

         FORMS NEEDED FOR THIS RETURN

         FEDERAL:    1120, 1125-A, SCH D, SCH M-3, 3800, 4562, 8050, 8827
         CALIFORNIA: 100, 100-ES, SCH P, 3805Q, 3885




         TAX RATES

                                                                                 MARGINAL        EFFECTIVE
         FEDERAL                                                                           0%                0%
         CALIFORNIA                                                                     8.84%                0%




         CARRYOVERS TO 2020

         FEDERAL CARRYOVERS
         RESEARCH CREDIT (FORM 3800, PT III, LINE 1)                                              1,637,668.
         NET OPERATING LOSS (INCLUDES SEC. 170(D)(2)(B) ADJUSTMENT)                              23,649,295.
         PRIOR YEAR MINIMUM TAX CREDIT                                                               18,347.

         CALIFORNIA CARRYOVERS
         GENERAL NET OPERATING LOSS                                                              21,806,883.
         AMT NET OPERATING LOSS                                                                  23,735,740.
         ACCUMULATED POSITIVE ACE ADJUSTMENTS                                                         4,133.
         PRIOR-YEAR MINIMUM TAX CREDIT                                                               15,537.




         NET SECTION 1231 LOSSES

         FEDERAL

         2015 LOSSES                                                                                  73,869.
         2018 LOSSES                                                                                  98,905.


         CALIFORNIA

         2015 LOSSES                                                                                  82,315.
         2017 LOSSES                                                                                  21,279.
         2018 LOSSES                                                                                  98,905.




            Case: 21-50660        Doc# 4      Filed: 05/12/21   Entered: 05/12/21 15:39:45   Page 27 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     2019                                      GENERAL INFORMATION                                    PAGE 2
     CLIENT G3714879                                  GAIA INTERACTIVE INC.
      7/24/20                                                                                            02:49PM

         ESTIMATES


         CALIFORNIA ESTIMATES
                                                         ESTIMATE    OVERPAYMENT    BALANCE
          7/15/20                                              800.            0.         800.
          7/15/20                                                 0.           0.           0.
          9/15/20                                                 0.           0.           0.
         12/15/20                                                 0.           0.           0.
                                                 TOTAL $       800. $          0. $       800.




            Case: 21-50660        Doc# 4      Filed: 05/12/21   Entered: 05/12/21 15:39:45   Page 28 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     2019                                       FEDERAL WORKSHEETS                                    PAGE 1
     CLIENT G3714879                                  GAIA INTERACTIVE INC.
      7/24/20                                                                                            02:49PM

         CHARITABLE CONTRIBUTION DEDUCTION

                                                                                               $       3,477.
         DISALLOWED CONTRIBUTIONS DUE TO 10% LIMIT                                                    -3,477.
                                                                                       TOTAL $             0.



         COMPUTATION OF NET INCOME (LOSS) PER BOOKS
         FORM 1120, SCHEDULE M-1, LINE 1

         INCOME (LOSS) PER RETURN (PAGE 1, LINE 28)                                                  489,680.
         INCREASES:
          DEDUCTIONS ON RETURN NOT RECORDED ON BOOKS (SCH. M-1, LINE 8)                              497,358.
          INCOME RECORDED ON BOOKS NOT INCLUDED ON RETURN (SCH. M-1, LINE 7)                               0.

         DECREASES:
          EXPENSES RECORDED ON BOOKS NOT DEDUCTED ON RETURN (SCH. M-1, LINE 5)                       -20,890.
          INCOME SUBJECT TO TAX NOT RECORDED ON BOOKS (SCH. M-1, LINE 4)                                   0.
          EXCESS OF CAPITAL LOSSES OVER CAPITAL GAINS (SCH. M-1, LINE 3)                                   0.
          FEDERAL INCOME TAX PER BOOKS (SCH. M-1, LINE 2)                                                  0.

         COMPUTED NET INCOME (LOSS) PER BOOKS (SCH. M-1, LINE 1)                                     966,148.



         COMPUTATION OF CONTRIBUTION CARRYOVER TO 2020

          1A.TOTAL CONTRIBUTIONS (OTHER THAN QCC)                                                      3,477.
          1B.QUALIFIED CONSERVATION CONTRIBUTIONS (QCC) - 100%                                             0.
          2. CONTRIBUTIONS ALLOWED IN 2019                                                                 0.
          3. 2014 EXPIRED CONTRIBUTIONS                                                                    0.
          4. ADJUSTMENT PER SEC. 170(D)(2)(B)                                                         -3,477.
          5. CARRYOVER TO 2020 (LINES 1A & B LESS LINES 2, 3, & 4)                                         0.



         WORKSHEET FOR CALCULATING THE REFUNDABLE MINIMUM TAX CREDIT AMOUNT (FORM 8827, LINE 3)

          1.    MINIMUM TAX CREDIT CARRYFORWARD FROM LAST YEAR                                        36,695.
          2.    CORPORATION’S CURRENT YEAR REGULAR TAX MINUS ALLOWABLE CREDITS                             0.
          3.    SUBTRACT LINE 2 FROM LINE 1                                                           36,695.
          4.    REFUNDABLE MINIMUM TAX CREDIT. MULTIPLY LINE 3 BY 50% (100% UNDER
                CARES ACT)                                                                            18,348.




            Case: 21-50660        Doc# 4      Filed: 05/12/21   Entered: 05/12/21 15:39:45   Page 29 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     12/31/19                2019 FEDERAL SUMMARY DEPRECIATION SCHEDULE                                                          PAGE 1
     CLIENT G3714879                                      GAIA INTERACTIVE INC.
      7/24/20                                                                                                                       02:49PM

                                                                                                   PRIOR
                                                                                        CUR         179/
                                                 DATE     DATE    COST/          BUS.   179/       SDA/                           CURRENT
         NO.             DESCRIPTION           ACQUIRED   SOLD    BASIS          PCT.   SDA        DEPR.       METHOD     LIFE     DEPR.

         FORM 1120
         ______________

          AMORTIZATION
          ____________

          6 2008 DOMAIN NAME                  7/01/08                   24,707                        17,294       S/L      15         1,647
          7 2010 DOMAIN NAME                  4/30/10                    5,675                         3,276       S/L      15          378
          13 2013 DOMAIN - RAVEL              10/11/13                  65,579                        22,953       S/L      15         4,372
          27 DOMAIN NAME -UNRAVEL             1/23/15                   47,500                        12,404       S/L      15         3,167
          31 CAPITALIZED EXPENSE              12/01/16             2,350,479                         489,683       S/L      10       235,048
          33 CAPITALIZED EXPENSE              12/01/17             1,073,555                         116,302       S/L      10       107,356
          52 DOMAIN NAME-HIPOP.COM            9/01/18                   51,590                         5,732       S/L       3        17,197
          53 CAPITALIZED EXPENSE              12/01/18             1,255,377                          10,461       S/L      10       125,538


                TOTAL AMORTIZATION                                 4,874,462                   0     678,105                         494,703

          FURNITURE AND FIXTURES
          ______________________

          32 IKEA                             7/28/12                   15,957                        15,957   200DB HY      7              0
          37 FURNITURE & DESK ASSEMBLY        8/01/12                    3,230                         3,230   200DB HY      7              0
          38 FURNITURE,MIRRORS,ORGANIZ        8/31/12                    4,076                         4,076   200DB HY      7              0
          39 RACKS,SHELVES                    9/16/15                    1,831                         1,831   200DB HY      7              0
          40 TWO SAMSUNG TVS                  9/11/15                    4,795                         4,795   200DB HY      7              0
          41 43' 2 SLIDE GLASS DOOR,RE        9/08/15                    2,596                         2,596   200DB HY      7              0


                TOTAL FURNITURE AND FIXTURE                             32,485                 0      32,485                                0

          IMPROVEMENTS
          ____________

          50 INSTALL COAXIAL CABLES           4/01/18                    1,259                         1,259    S/L HY      15              0
          51 VOICE/DATA CABLES, LADDER        4/17/18                    6,082                         6,082    S/L HY      15              0


                TOTAL IMPROVEMENTS                                       7,341                 0       7,341                                0

          MACHINERY AND EQUIPMENT
          _______________________

          1 2009 SERVERS                      7/01/09                  439,753                       439,753   200DB HY      5              0
          2 2010 SERVER                       7/01/10                  136,661                       136,661   200DB HY      5              0
          3 2011 SERVERS                      7/01/11                   49,384                        49,384   200DB HY      5              0
          4 2011 COMPUTERS                    7/01/11                   44,813                        44,813   200DB HY      5              0
          8 2012 SERVERS                      5/22/12                   17,485                        17,485   200DB HY      5              0
          9 2012 COMPUTERS                    7/01/12                   24,037                        24,037   200DB HY      5              0
          10 SERVER SWITCH                    8/01/13                   28,061                        28,061   200DB HY      5              0
          11 MACBOOK PRO                      2/11/13                    7,765                         7,765   200DB HY      5              0




               Case: 21-50660            Doc# 4      Filed: 05/12/21     Entered: 05/12/21 15:39:45            Page 30 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     12/31/19                2019 FEDERAL SUMMARY DEPRECIATION SCHEDULE                                                            PAGE 2
     CLIENT G3714879                                      GAIA INTERACTIVE INC.
      7/24/20                                                                                                                         02:49PM

                                                                                                   PRIOR
                                                                                        CUR         179/
                                                 DATE     DATE    COST/          BUS.   179/       SDA/                             CURRENT
         NO.             DESCRIPTION           ACQUIRED   SOLD    BASIS          PCT.   SDA        DEPR.         METHOD     LIFE     DEPR.

          12 APPLE TABLETS                    5/10/13                    4,084                         4,084     200DB HY      5               0
          14 HP PRO X576                      1/28/14                     755                              712   200DB HY      5              43
          15 MACBOOK PRO 15.4/2.3GHZ          1/28/14                    2,599                         2,449     200DB HY      5          150
          16 PEN DISPLAY (X2)                 4/07/14                    3,954                         3,727     200DB HY      5          227
          17 MACBOOK PRO                      6/02/14                    5,229                         4,927     200DB HY      5          302
          18 MACBOOK AIR                      6/16/14                    1,327                         1,251     200DB HY      5              76
          19 COMPUTER EQUIPMENTS              8/31/14                    1,737                         1,638     200DB HY      5              99
          20 MACBOOK PRO                      10/08/14                   6,688                         6,302     200DB HY      5          386
          21 IPHONE (X4)                      10/23/14                   3,040                         2,865     200DB HY      5          175
          22 IPHONE 5S                        9/23/14                    1,163                         1,096     200DB HY      5              67
          23 MACBOOK PRO RETINA               9/01/14                    2,265                         2,135     200DB HY      5          130
          24 IPAD MINI                        9/01/14                    1,661                         1,565     200DB HY      5              96
          25 COMPUTER                         9/10/14                    1,080                         1,017     200DB HY      5              63
          26 APPLE TABLETS                    11/12/14                   1,090                         1,028     200DB HY      5              62
          28 MACBOOK X2                       1/20/15                    4,356                         4,356     200DB HY      5               0
          29 MACBOOK                          3/29/15                    1,959                         1,959     200DB HY      5               0
          30 2 NOTEBOOK E6540                 4/21/15                    2,870                         2,870     200DB HY      5               0
          34 2008 SERVER                      7/01/08                  433,901                       433,901     200DB HY      5               0
          35 GAMING LAPTOP INTEL I7           5/27/16                    5,163                         2,643     200DB HY      5          595
          36 APPLE COMPUTER 8GB               7/31/16                    1,593                             816   200DB HY      5          184
          42 TV SAMSUNG 37"                   5/12/08                    1,271                         1,271     200DB HY      7               0
          43 CATALYST6500,CISCO7600           9/04/08                   33,746                        33,746     200DB HY      7               0
          44 2010 COMPUTER                    7/01/10                    7,039                         7,039     200DB HY      5               0


                TOTAL MACHINERY AND EQUIPME                        1,276,529                   0    1,271,356                            2,655

          SOFTWARE
          ________

          5 2008 SOFTWARE                     7/01/08                   27,976                        27,976      S/L HY       3               0
          45 SOFTWARE--PASW STATISTICS        5/19/09                    1,784                         1,784      S/L HY       3               0
          46 SOFTWARE-PERPTUAL LICENSE        5/01/11                  125,000                       125,000      S/L HY       3               0
          47 INTUIT QB                        5/28/11                    2,294                         2,294      S/L HY       3               0
          48 TABLEQU DESKTOP LICENSE          6/30/11                    1,599                         1,599      S/L HY       3               0
          49 LICENSE-DESKTOP/WEB CLIEN        6/30/11                    9,000                         9,000      S/L HY       3               0


                TOTAL SOFTWARE                                         167,653                 0     167,653                                   0



                TOTAL DEPRECIATION                                 1,484,008                   0    1,478,835                            2,655




               Case: 21-50660           Doc# 4       Filed: 05/12/21     Entered: 05/12/21 15:39:45              Page 31 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     12/31/19                2019 FEDERAL SUMMARY DEPRECIATION SCHEDULE                                                       PAGE 3
     CLIENT G3714879                                      GAIA INTERACTIVE INC.
      7/24/20                                                                                                                    02:49PM

                                                                                                 PRIOR
                                                                                      CUR         179/
                                                 DATE     DATE    COST/        BUS.   179/       SDA/                          CURRENT
         NO.             DESCRIPTION           ACQUIRED   SOLD    BASIS        PCT.   SDA        DEPR.        METHOD   LIFE     DEPR.



                GRAND TOTAL AMORTIZATION                           4,874,462                 0     678,105                        494,703

                GRAND TOTAL DEPRECIATION                           1,484,008                 0    1,478,835                         2,655




               Case: 21-50660              Doc# 4    Filed: 05/12/21   Entered: 05/12/21 15:39:45             Page 32 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                                               2019 FEDERAL DEPRECIATION SCHEDULE                                                                                                    PAGE 1
      CLIENT G3714879                                                                  GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                       02:49PM
                                                                                                               PRIOR
                                                                                        CUR    SPECIAL          179/          PRIOR   SALVAG
                                                 DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.        PRIOR                                   CURRENT
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS        DEPR.       METHOD     LIFE   RATE       DEPR.

          FORM 1120
          ______________

           AMORTIZATION
           ____________

           6 2008 DOMAIN NAME                  7/01/08                24,707                                                                      24,707       17,294       S/L      15                  1,647
           7 2010 DOMAIN NAME                  4/30/10                 5,675                                                                       5,675        3,276       S/L      15                   378
           13 2013 DOMAIN - RAVEL              10/11/13               65,579                                                                      65,579       22,953       S/L      15                  4,372
           27 DOMAIN NAME -UNRAVEL             1/23/15                47,500                                                                      47,500       12,404       S/L      15                  3,167
           31 CAPITALIZED EXPENSE              12/01/16             2,350,479                                                                   2,350,479     489,683       S/L      10                235,048
           33 CAPITALIZED EXPENSE              12/01/17             1,073,555                                                                   1,073,555     116,302       S/L      10                107,356
           52 DOMAIN NAME-HIPOP.COM            9/01/18                51,590                                                                      51,590        5,732       S/L       3                 17,197
           53 CAPITALIZED EXPENSE              12/01/18             1,255,377                                                                   1,255,377      10,461       S/L      10                125,538


                 TOTAL AMORTIZATION                                 4,874,462              0             0               0         0       0    4,874,462     678,105                                  494,703

           FURNITURE AND FIXTURES
           ______________________

           32 IKEA                             7/28/12                15,957                                                                      15,957       15,957   200DB HY      7   .04460              0
           37 FURNITURE & DESK ASSEMBLY        8/01/12                 3,230                                                                       3,230        3,230   200DB HY      7   .04460              0
           38 FURNITURE,MIRRORS,ORGANIZ        8/31/12                 4,076                                                                       4,076        4,076   200DB HY      7   .04460              0
           39 RACKS,SHELVES                    9/16/15                 1,831                                       1,831                               0                200DB HY      7                       0
           40 TWO SAMSUNG TVS                  9/11/15                 4,795                                       4,795                               0                200DB HY      7                       0
           41 43' 2 SLIDE GLASS DOOR,RE        9/08/15                 2,596                                       2,596                               0                200DB HY      7                       0


                 TOTAL FURNITURE AND FIXTURE                          32,485               0             0         9,222           0       0      23,263       23,263                                         0

           IMPROVEMENTS
           ____________




                                        Case: 21-50660           Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                    Page 33 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                                              2019 FEDERAL DEPRECIATION SCHEDULE                                                                                                       PAGE 2
      CLIENT G3714879                                                                   GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                         02:49PM
                                                                                                                PRIOR
                                                                                         CUR    SPECIAL          179/        PRIOR   SALVAG
                                                DATE     DATE      COST/         BUS.    179     DEPR.         BONUS/       DEC. BAL /BASIS   DEPR.         PRIOR                                     CURRENT
          NO.             DESCRIPTION         ACQUIRED   SOLD      BASIS         PCT.   BONUS   ALLOW.        SP. DEPR.      DEPR.   REDUCT   BASIS         DEPR.         METHOD     LIFE   RATE       DEPR.

           50 INSTALL COAXIAL CABLES          4/01/18                  1,259                                        1,259                               0                  S/L HY      15                        0
           51 VOICE/DATA CABLES, LADDER       4/17/18                  6,082                                        6,082                               0                  S/L HY      15                        0


                 TOTAL IMPROVEMENTS                                    7,341                0             0         7,341         0       0             0             0                                          0

           MACHINERY AND EQUIPMENT
           _______________________

           1 2009 SERVERS                     7/01/09                439,753                                                                    439,753       439,753     200DB HY      5                        0
           2 2010 SERVER                      7/01/10                136,661                                                                    136,661       136,661     200DB HY      5                        0
           3 2011 SERVERS                     7/01/11                 49,384                                                                     49,384        49,384     200DB HY      5                        0
           4 2011 COMPUTERS                   7/01/11                 44,813                                                                     44,813        44,813     200DB HY      5                        0
           8 2012 SERVERS                     5/22/12                 17,485                                                                     17,485        17,485     200DB HY      5                        0
           9 2012 COMPUTERS                   7/01/12                 24,037                                                                     24,037        24,037     200DB HY      5                        0
           10 SERVER SWITCH                   8/01/13                 28,061                                                                     28,061        28,061     200DB HY      5                        0
           11 MACBOOK PRO                     2/11/13                  7,765                                                                      7,765         7,765     200DB HY      5                        0
           12 APPLE TABLETS                   5/10/13                  4,084                                                                      4,084         4,084     200DB HY      5                        0
           14 HP PRO X576                     1/28/14                      755                                                                        755           712   200DB HY      5   .05760              43
           15 MACBOOK PRO 15.4/2.3GHZ         1/28/14                  2,599                                                                      2,599         2,449     200DB HY      5   .05760          150
           16 PEN DISPLAY (X2)                4/07/14                  3,954                                                                      3,954         3,727     200DB HY      5   .05760          227
           17 MACBOOK PRO                     6/02/14                  5,229                                                                      5,229         4,927     200DB HY      5   .05760          302
           18 MACBOOK AIR                     6/16/14                  1,327                                                                      1,327         1,251     200DB HY      5   .05760              76
           19 COMPUTER EQUIPMENTS             8/31/14                  1,737                                                                      1,737         1,638     200DB HY      5   .05760              99
           20 MACBOOK PRO                    10/08/14                  6,688                                                                      6,688         6,302     200DB HY      5   .05760          386
           21 IPHONE (X4)                    10/23/14                  3,040                                                                      3,040         2,865     200DB HY      5   .05760          175
           22 IPHONE 5S                       9/23/14                  1,163                                                                      1,163         1,096     200DB HY      5   .05760              67
           23 MACBOOK PRO RETINA              9/01/14                  2,265                                                                      2,265         2,135     200DB HY      5   .05760          130
           24 IPAD MINI                       9/01/14                  1,661                                                                      1,661         1,565     200DB HY      5   .05760              96
           25 COMPUTER                        9/10/14                  1,080                                                                      1,080         1,017     200DB HY      5   .05760              63




                                        Case: 21-50660          Doc# 4       Filed: 05/12/21              Entered: 05/12/21 15:39:45                   Page 34 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                                               2019 FEDERAL DEPRECIATION SCHEDULE                                                                                                      PAGE 3
      CLIENT G3714879                                                                  GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                         02:49PM
                                                                                                               PRIOR
                                                                                        CUR    SPECIAL          179/          PRIOR   SALVAG
                                                 DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.        PRIOR                                     CURRENT
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS        DEPR.         METHOD     LIFE   RATE       DEPR.

           26 APPLE TABLETS                    11/12/14                 1,090                                                                      1,090        1,028     200DB HY      5   .05760              62
           28 MACBOOK X2                       1/20/15                  4,356                                      4,356                               0                  200DB HY      5                        0
           29 MACBOOK                          3/29/15                  1,959                                      1,959                               0                  200DB HY      5                        0
           30 2 NOTEBOOK E6540                 4/21/15                  2,870                                      2,870                               0                  200DB HY      5                        0
           34 2008 SERVER                      7/01/08                433,901                                                                    433,901      433,901     200DB HY      5                        0
           35 GAMING LAPTOP INTEL I7           5/27/16                  5,163                                                                      5,163        2,643     200DB HY      5   .11520          595
           36 APPLE COMPUTER 8GB               7/31/16                  1,593                                                                      1,593            816   200DB HY      5   .11520          184
           42 TV SAMSUNG 37"                   5/12/08                  1,271                                                                      1,271        1,271     200DB HY      7                        0
           43 CATALYST6500,CISCO7600           9/04/08                 33,746                                                                     33,746       33,746     200DB HY      7                        0
           44 2010 COMPUTER                    7/01/10                  7,039                                                                      7,039        7,039     200DB HY      5                        0


                 TOTAL MACHINERY AND EQUIPME                        1,276,529              0             0         9,185           0       0    1,267,344    1,262,171                                     2,655

           SOFTWARE
           ________

           5 2008 SOFTWARE                     7/01/08                 27,976                                                                     27,976       27,976      S/L HY       3                        0
           45 SOFTWARE--PASW STATISTICS        5/19/09                  1,784                                                                      1,784        1,784      S/L HY       3                        0
           46 SOFTWARE-PERPTUAL LICENSE        5/01/11                125,000                                                                    125,000      125,000      S/L HY       3                        0
           47 INTUIT QB                        5/28/11                  2,294                                                                      2,294        2,294      S/L HY       3                        0
           48 TABLEQU DESKTOP LICENSE          6/30/11                  1,599                                                                      1,599        1,599      S/L HY       3                        0
           49 LICENSE-DESKTOP/WEB CLIEN        6/30/11                  9,000                                                                      9,000        9,000      S/L HY       3                        0


                 TOTAL SOFTWARE                                       167,653              0             0               0         0       0     167,653      167,653                                            0



                 TOTAL DEPRECIATION                                 1,484,008              0             0        25,748           0       0    1,458,260    1,453,087                                     2,655



                 GRAND TOTAL AMORTIZATION                           4,874,462              0             0               0         0       0    4,874,462     678,105                                    494,703




                                        Case: 21-50660           Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                    Page 35 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                                              2019 FEDERAL DEPRECIATION SCHEDULE                                                                                               PAGE 4
      CLIENT G3714879                                                                 GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                 02:49PM
                                                                                                              PRIOR
                                                                                       CUR    SPECIAL          179/        PRIOR   SALVAG
                                                DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/       DEC. BAL /BASIS   DEPR.        PRIOR                                CURRENT
          NO.             DESCRIPTION         ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.      DEPR.   REDUCT   BASIS        DEPR.        METHOD   LIFE   RATE     DEPR.

                 GRAND TOTAL DEPRECIATION                          1,484,008              0             0        25,748         0       0    1,458,260    1,453,087                                2,655




                                        Case: 21-50660          Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                  Page 36 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                                                   2019 BOOK DEPRECIATION SCHEDULE                                                                                                     PAGE 1
      CLIENT G3714879                                                                  GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                         02:49PM
                                                                                                               PRIOR
                                                                                        CUR    SPECIAL          179/          PRIOR   SALVAG
                                                 DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.        PRIOR                                     CURRENT
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS        DEPR.         METHOD     LIFE   RATE       DEPR.

          FORM 1120
          ______________

           AMORTIZATION
           ____________

           6 2008 DOMAIN NAME                  7/01/08                24,707                                                                      24,707       17,294         S/L      15                  1,647
           7 2010 DOMAIN NAME                  4/30/10                 5,675                                                                       5,675        3,276         S/L      15                   378
           13 2013 DOMAIN - RAVEL              10/11/13               65,579                                                                      65,579       22,953         S/L      15                  4,372
           27 DOMAIN NAME -UNRAVEL             1/23/15                47,500                                                                      47,500       12,404         S/L      15                  3,167
           31 CAPITALIZED EXPENSE              12/01/16             2,350,479                                                                   2,350,479     489,683         S/L      10                235,048
           33 CAPITALIZED EXPENSE              12/01/17             1,073,555                                                                   1,073,555     116,302         S/L      10                107,356
           52 DOMAIN NAME-HIPOP.COM            9/01/18                51,590                                                                      51,590        5,732         S/L       3                 17,197
           53 CAPITALIZED EXPENSE              12/01/18             1,255,377                                                                   1,255,377      10,461         S/L      10                125,538


                 TOTAL AMORTIZATION                                 4,874,462              0             0               0         0       0    4,874,462     678,105                                    494,703

           FURNITURE AND FIXTURES
           ______________________

           32 IKEA                             7/28/12                15,957                                                                      15,957       15,957     200DB HY      7   .04460              0
           37 FURNITURE & DESK ASSEMBLY        8/01/12                 3,230                                                                       3,230        3,230     200DB HY      7   .04460              0
           38 FURNITURE,MIRRORS,ORGANIZ        8/31/12                 4,076                                                                       4,076        4,076     200DB HY      7   .04460              0
           39 RACKS,SHELVES                    9/16/15                 1,831                                                                       1,831            549   200DB HY      7   .08930          164
           40 TWO SAMSUNG TVS                  9/11/15                 4,795                                                                       4,795        1,438     200DB HY      7   .08930          428
           41 43' 2 SLIDE GLASS DOOR,RE        9/08/15                 2,596                                                                       2,596            778   200DB HY      7   .08930          232


                 TOTAL FURNITURE AND FIXTURE                          32,485               0             0               0         0       0      32,485       26,028                                       824

           IMPROVEMENTS
           ____________




                                        Case: 21-50660           Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                    Page 37 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                                                  2019 BOOK DEPRECIATION SCHEDULE                                                                                                        PAGE 2
      CLIENT G3714879                                                                   GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                           02:49PM
                                                                                                                PRIOR
                                                                                         CUR    SPECIAL          179/          PRIOR   SALVAG
                                                DATE     DATE      COST/         BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.         PRIOR                                     CURRENT
          NO.             DESCRIPTION         ACQUIRED   SOLD      BASIS         PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS         DEPR.         METHOD     LIFE   RATE       DEPR.

           50 INSTALL COAXIAL CABLES          4/01/18                  1,259                                                                        1,259              42    S/L HY      15   .06670              84
           51 VOICE/DATA CABLES, LADDER       4/17/18                  6,082                                                                        6,082             203    S/L HY      15   .06670          406


                 TOTAL IMPROVEMENTS                                    7,341                0             0               0         0       0       7,341             245                                     490

           MACHINERY AND EQUIPMENT
           _______________________

           1 2009 SERVERS                     7/01/09                439,753                                                                      439,753       439,753     200DB HY      5                        0
           2 2010 SERVER                      7/01/10                136,661                                                                      136,661       136,661     200DB HY      5                        0
           3 2011 SERVERS                     7/01/11                 49,384                                                                       49,384        49,384     200DB HY      5                        0
           4 2011 COMPUTERS                   7/01/11                 44,813                                                                       44,813        44,813     200DB HY      5                        0
           8 2012 SERVERS                     5/22/12                 17,485                                                                       17,485        17,485     200DB HY      5                        0
           9 2012 COMPUTERS                   7/01/12                 24,037                                                                       24,037        24,037     200DB HY      5                        0
           10 SERVER SWITCH                   8/01/13                 28,061                                                                       28,061        28,061     200DB HY      5                        0
           11 MACBOOK PRO                     2/11/13                  7,765                                                                        7,765         7,765     200DB HY      5                        0
           12 APPLE TABLETS                   5/10/13                  4,084                                                                        4,084         4,084     200DB HY      5                        0
           14 HP PRO X576                     1/28/14                      755                                                                          755           712   200DB HY      5   .05760              43
           15 MACBOOK PRO 15.4/2.3GHZ         1/28/14                  2,599                                                                        2,599         2,449     200DB HY      5   .05760          150
           16 PEN DISPLAY (X2)                4/07/14                  3,954                                                                        3,954         3,727     200DB HY      5   .05760          227
           17 MACBOOK PRO                     6/02/14                  5,229                                                                        5,229         4,927     200DB HY      5   .05760          302
           18 MACBOOK AIR                     6/16/14                  1,327                                                                        1,327         1,251     200DB HY      5   .05760              76
           19 COMPUTER EQUIPMENTS             8/31/14                  1,737                                                                        1,737         1,638     200DB HY      5   .05760              99
           20 MACBOOK PRO                    10/08/14                  6,688                                                                        6,688         6,302     200DB HY      5   .05760          386
           21 IPHONE (X4)                    10/23/14                  3,040                                                                        3,040         2,865     200DB HY      5   .05760          175
           22 IPHONE 5S                       9/23/14                  1,163                                                                        1,163         1,096     200DB HY      5   .05760              67
           23 MACBOOK PRO RETINA              9/01/14                  2,265                                                                        2,265         2,135     200DB HY      5   .05760          130
           24 IPAD MINI                       9/01/14                  1,661                                                                        1,661         1,565     200DB HY      5   .05760              96
           25 COMPUTER                        9/10/14                  1,080                                                                        1,080         1,017     200DB HY      5   .05760              63




                                        Case: 21-50660          Doc# 4       Filed: 05/12/21              Entered: 05/12/21 15:39:45                     Page 38 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                                                   2019 BOOK DEPRECIATION SCHEDULE                                                                                                     PAGE 3
      CLIENT G3714879                                                                  GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                         02:49PM
                                                                                                               PRIOR
                                                                                        CUR    SPECIAL          179/          PRIOR   SALVAG
                                                 DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.        PRIOR                                     CURRENT
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS        DEPR.         METHOD     LIFE   RATE       DEPR.

           26 APPLE TABLETS                    11/12/14                 1,090                                                                      1,090        1,028     200DB HY      5   .05760              62
           28 MACBOOK X2                       1/20/15                  4,356                                                                      4,356        4,329     200DB HY      5   .11520              27
           29 MACBOOK                          3/29/15                  1,959                                                                      1,959        1,817     200DB HY      5   .11520          142
           30 2 NOTEBOOK E6540                 4/21/15                  2,870                                                                      2,870        2,565     200DB HY      5   .11520          305
           34 2008 SERVER                      7/01/08                433,901                                                                    433,901      433,901     200DB HY      5                        0
           35 GAMING LAPTOP INTEL I7           5/27/16                  5,163                                                                      5,163        2,643     200DB HY      5   .11520          595
           36 APPLE COMPUTER 8GB               7/31/16                  1,593                                                                      1,593            816   200DB HY      5   .11520          184
           42 TV SAMSUNG 37"                   5/12/08                  1,271                                                                      1,271        1,271     200DB HY      7                        0
           43 CATALYST6500,CISCO7600           9/04/08                 33,746                                                                     33,746       33,746     200DB HY      7                        0
           44 2010 COMPUTER                    7/01/10                  7,039                                                                      7,039        7,039     200DB HY      5                        0


                 TOTAL MACHINERY AND EQUIPME                        1,276,529              0             0               0         0       0    1,276,529    1,270,882                                     3,129

           SOFTWARE
           ________

           5 2008 SOFTWARE                     7/01/08                 27,976                                                                     27,976       27,976      S/L HY       3                        0
           45 SOFTWARE--PASW STATISTICS        5/19/09                  1,784                                                                      1,784        1,784      S/L HY       3                        0
           46 SOFTWARE-PERPTUAL LICENSE        5/01/11                125,000                                                                    125,000      125,000      S/L HY       3                        0
           47 INTUIT QB                        5/28/11                  2,294                                                                      2,294        2,294      S/L HY       3                        0
           48 TABLEQU DESKTOP LICENSE          6/30/11                  1,599                                                                      1,599        1,599      S/L HY       3                        0
           49 LICENSE-DESKTOP/WEB CLIEN        6/30/11                  9,000                                                                      9,000        9,000      S/L HY       3                        0


                 TOTAL SOFTWARE                                       167,653              0             0               0         0       0     167,653      167,653                                            0



                 TOTAL DEPRECIATION                                 1,484,008              0             0               0         0       0    1,484,008    1,464,808                                     4,443



                 GRAND TOTAL AMORTIZATION                           4,874,462              0             0               0         0       0    4,874,462     678,105                                    494,703




                                        Case: 21-50660           Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                    Page 39 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                                                  2019 BOOK DEPRECIATION SCHEDULE                                                                                                PAGE 4
      CLIENT G3714879                                                                 GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                   02:49PM
                                                                                                              PRIOR
                                                                                       CUR    SPECIAL          179/          PRIOR   SALVAG
                                                DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.        PRIOR                                CURRENT
          NO.             DESCRIPTION         ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS        DEPR.        METHOD   LIFE   RATE     DEPR.

                 GRAND TOTAL DEPRECIATION                          1,484,008              0             0               0         0       0    1,484,008    1,464,808                                4,443




                                        Case: 21-50660          Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                    Page 40 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                                               2020 FEDERAL DEPRECIATION SCHEDULE                                                                                                   PAGE 1
      CLIENT G3714879                                                                  GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                      02:49PM
                                                                                                               PRIOR
                                                                                        CUR    SPECIAL          179/          PRIOR   SALVAG
                                                 DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.        PRIOR                                  CURRENT
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS        DEPR.        METHOD     LIFE   RATE     DEPR.

          FORM 1120
          ______________

           AMORTIZATION
           ____________

           6 2008 DOMAIN NAME                  7/01/08                24,707                                                                      24,707       18,941        S/L      15                1,647
           7 2010 DOMAIN NAME                  4/30/10                 5,675                                                                       5,675        3,654        S/L      15                 378
           13 2013 DOMAIN - RAVEL              10/11/13               65,579                                                                      65,579       27,325        S/L      15                4,372
           27 DOMAIN NAME -UNRAVEL             1/23/15                47,500                                                                      47,500       15,571        S/L      15                3,167
           31 CAPITALIZED EXPENSE              12/01/16             2,350,479                                                                   2,350,479     724,731        S/L      10              235,048
           33 CAPITALIZED EXPENSE              12/01/17             1,073,555                                                                   1,073,555     223,658        S/L      10              107,356
           52 DOMAIN NAME-HIPOP.COM            9/01/18                51,590                                                                      51,590       22,929        S/L       3               17,197
           53 CAPITALIZED EXPENSE              12/01/18             1,255,377                                                                   1,255,377     135,999        S/L      10              125,538


                 TOTAL AMORTIZATION                                 4,874,462              0             0               0         0       0    4,874,462    1,172,808                                494,703

           FURNITURE AND FIXTURES
           ______________________

           32 IKEA                             7/28/12                15,957                                                                      15,957       15,957    200DB HY      7                     0
           37 FURNITURE & DESK ASSEMBLY        8/01/12                 3,230                                                                       3,230        3,230    200DB HY      7                     0
           38 FURNITURE,MIRRORS,ORGANIZ        8/31/12                 4,076                                                                       4,076        4,076    200DB HY      7                     0
           39 RACKS,SHELVES                    9/16/15                 1,831                                       1,831                               0                 200DB HY      7                     0
           40 TWO SAMSUNG TVS                  9/11/15                 4,795                                       4,795                               0                 200DB HY      7                     0
           41 43' 2 SLIDE GLASS DOOR,RE        9/08/15                 2,596                                       2,596                               0                 200DB HY      7                     0


                 TOTAL FURNITURE AND FIXTURE                          32,485               0             0         9,222           0       0      23,263       23,263                                        0

           IMPROVEMENTS
           ____________




                                        Case: 21-50660           Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                    Page 41 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                                              2020 FEDERAL DEPRECIATION SCHEDULE                                                                                                     PAGE 2
      CLIENT G3714879                                                                   GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                       02:49PM
                                                                                                                PRIOR
                                                                                         CUR    SPECIAL          179/        PRIOR   SALVAG
                                                DATE     DATE      COST/         BUS.    179     DEPR.         BONUS/       DEC. BAL /BASIS   DEPR.         PRIOR                                   CURRENT
          NO.             DESCRIPTION         ACQUIRED   SOLD      BASIS         PCT.   BONUS   ALLOW.        SP. DEPR.      DEPR.   REDUCT   BASIS         DEPR.         METHOD     LIFE   RATE     DEPR.

           50 INSTALL COAXIAL CABLES          4/01/18                  1,259                                        1,259                               0                  S/L HY      15                     0
           51 VOICE/DATA CABLES, LADDER       4/17/18                  6,082                                        6,082                               0                  S/L HY      15                     0


                 TOTAL IMPROVEMENTS                                    7,341                0             0         7,341         0       0             0             0                                       0

           MACHINERY AND EQUIPMENT
           _______________________

           1 2009 SERVERS                     7/01/09                439,753                                                                    439,753       439,753     200DB HY      5                     0
           2 2010 SERVER                      7/01/10                136,661                                                                    136,661       136,661     200DB HY      5                     0
           3 2011 SERVERS                     7/01/11                 49,384                                                                     49,384        49,384     200DB HY      5                     0
           4 2011 COMPUTERS                   7/01/11                 44,813                                                                     44,813        44,813     200DB HY      5                     0
           8 2012 SERVERS                     5/22/12                 17,485                                                                     17,485        17,485     200DB HY      5                     0
           9 2012 COMPUTERS                   7/01/12                 24,037                                                                     24,037        24,037     200DB HY      5                     0
           10 SERVER SWITCH                   8/01/13                 28,061                                                                     28,061        28,061     200DB HY      5                     0
           11 MACBOOK PRO                     2/11/13                  7,765                                                                      7,765         7,765     200DB HY      5                     0
           12 APPLE TABLETS                   5/10/13                  4,084                                                                      4,084         4,084     200DB HY      5                     0
           14 HP PRO X576                     1/28/14                      755                                                                        755           755   200DB HY      5                     0
           15 MACBOOK PRO 15.4/2.3GHZ         1/28/14                  2,599                                                                      2,599         2,599     200DB HY      5                     0
           16 PEN DISPLAY (X2)                4/07/14                  3,954                                                                      3,954         3,954     200DB HY      5                     0
           17 MACBOOK PRO                     6/02/14                  5,229                                                                      5,229         5,229     200DB HY      5                     0
           18 MACBOOK AIR                     6/16/14                  1,327                                                                      1,327         1,327     200DB HY      5                     0
           19 COMPUTER EQUIPMENTS             8/31/14                  1,737                                                                      1,737         1,737     200DB HY      5                     0
           20 MACBOOK PRO                    10/08/14                  6,688                                                                      6,688         6,688     200DB HY      5                     0
           21 IPHONE (X4)                    10/23/14                  3,040                                                                      3,040         3,040     200DB HY      5                     0
           22 IPHONE 5S                       9/23/14                  1,163                                                                      1,163         1,163     200DB HY      5                     0
           23 MACBOOK PRO RETINA              9/01/14                  2,265                                                                      2,265         2,265     200DB HY      5                     0
           24 IPAD MINI                       9/01/14                  1,661                                                                      1,661         1,661     200DB HY      5                     0
           25 COMPUTER                        9/10/14                  1,080                                                                      1,080         1,080     200DB HY      5                     0




                                        Case: 21-50660          Doc# 4       Filed: 05/12/21              Entered: 05/12/21 15:39:45                   Page 42 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                                               2020 FEDERAL DEPRECIATION SCHEDULE                                                                                                     PAGE 3
      CLIENT G3714879                                                                  GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                        02:49PM
                                                                                                               PRIOR
                                                                                        CUR    SPECIAL          179/          PRIOR   SALVAG
                                                 DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.        PRIOR                                    CURRENT
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS        DEPR.        METHOD     LIFE   RATE       DEPR.

           26 APPLE TABLETS                    11/12/14                 1,090                                                                      1,090        1,090    200DB HY      5                       0
           28 MACBOOK X2                       1/20/15                  4,356                                      4,356                               0                 200DB HY      5                       0
           29 MACBOOK                          3/29/15                  1,959                                      1,959                               0                 200DB HY      5                       0
           30 2 NOTEBOOK E6540                 4/21/15                  2,870                                      2,870                               0                 200DB HY      5                       0
           34 2008 SERVER                      7/01/08                433,901                                                                    433,901      433,901    200DB HY      5                       0
           35 GAMING LAPTOP INTEL I7           5/27/16                  5,163                                                                      5,163        3,238    200DB HY      5   .11520          595
           36 APPLE COMPUTER 8GB               7/31/16                  1,593                                                                      1,593        1,000    200DB HY      5   .11520          184
           42 TV SAMSUNG 37"                   5/12/08                  1,271                                                                      1,271        1,271    200DB HY      7                       0
           43 CATALYST6500,CISCO7600           9/04/08                 33,746                                                                     33,746       33,746    200DB HY      7                       0
           44 2010 COMPUTER                    7/01/10                  7,039                                                                      7,039        7,039    200DB HY      5                       0


                 TOTAL MACHINERY AND EQUIPME                        1,276,529              0             0         9,185           0       0    1,267,344    1,264,826                                     779

           SOFTWARE
           ________

           5 2008 SOFTWARE                     7/01/08                 27,976                                                                     27,976       27,976     S/L HY       3                       0
           45 SOFTWARE--PASW STATISTICS        5/19/09                  1,784                                                                      1,784        1,784     S/L HY       3                       0
           46 SOFTWARE-PERPTUAL LICENSE        5/01/11                125,000                                                                    125,000      125,000     S/L HY       3                       0
           47 INTUIT QB                        5/28/11                  2,294                                                                      2,294        2,294     S/L HY       3                       0
           48 TABLEQU DESKTOP LICENSE          6/30/11                  1,599                                                                      1,599        1,599     S/L HY       3                       0
           49 LICENSE-DESKTOP/WEB CLIEN        6/30/11                  9,000                                                                      9,000        9,000     S/L HY       3                       0


                 TOTAL SOFTWARE                                       167,653              0             0               0         0       0     167,653      167,653                                          0



                 TOTAL DEPRECIATION                                 1,484,008              0             0        25,748           0       0    1,458,260    1,455,742                                     779



                 GRAND TOTAL AMORTIZATION                           4,874,462              0             0               0         0       0    4,874,462    1,172,808                                  494,703




                                        Case: 21-50660           Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                    Page 43 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                                              2020 FEDERAL DEPRECIATION SCHEDULE                                                                                               PAGE 4
      CLIENT G3714879                                                                 GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                 02:49PM
                                                                                                              PRIOR
                                                                                       CUR    SPECIAL          179/        PRIOR   SALVAG
                                                DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/       DEC. BAL /BASIS   DEPR.        PRIOR                                CURRENT
          NO.             DESCRIPTION         ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.      DEPR.   REDUCT   BASIS        DEPR.        METHOD   LIFE   RATE     DEPR.

                 GRAND TOTAL DEPRECIATION                          1,484,008              0             0        25,748         0       0    1,458,260    1,455,742                                 779




                                        Case: 21-50660          Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                  Page 44 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                                                    2020 BOOK DEPRECIATION SCHEDULE                                                                                                    PAGE 1
      CLIENT G3714879                                                                  GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                         02:49PM
                                                                                                               PRIOR
                                                                                        CUR    SPECIAL          179/          PRIOR   SALVAG
                                                 DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.        PRIOR                                     CURRENT
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS        DEPR.         METHOD     LIFE   RATE       DEPR.

          FORM 1120
          ______________

           AMORTIZATION
           ____________

           6 2008 DOMAIN NAME                  7/01/08                24,707                                                                      24,707       18,941         S/L      15                  1,647
           7 2010 DOMAIN NAME                  4/30/10                 5,675                                                                       5,675        3,654         S/L      15                   378
           13 2013 DOMAIN - RAVEL              10/11/13               65,579                                                                      65,579       27,325         S/L      15                  4,372
           27 DOMAIN NAME -UNRAVEL             1/23/15                47,500                                                                      47,500       15,571         S/L      15                  3,167
           31 CAPITALIZED EXPENSE              12/01/16             2,350,479                                                                   2,350,479     724,731         S/L      10                235,048
           33 CAPITALIZED EXPENSE              12/01/17             1,073,555                                                                   1,073,555     223,658         S/L      10                107,356
           52 DOMAIN NAME-HIPOP.COM            9/01/18                51,590                                                                      51,590       22,929         S/L       3                 17,197
           53 CAPITALIZED EXPENSE              12/01/18             1,255,377                                                                   1,255,377     135,999         S/L      10                125,538


                 TOTAL AMORTIZATION                                 4,874,462              0             0               0         0       0    4,874,462    1,172,808                                   494,703

           FURNITURE AND FIXTURES
           ______________________

           32 IKEA                             7/28/12                15,957                                                                      15,957       15,957     200DB HY      7                       0
           37 FURNITURE & DESK ASSEMBLY        8/01/12                 3,230                                                                       3,230        3,230     200DB HY      7                       0
           38 FURNITURE,MIRRORS,ORGANIZ        8/31/12                 4,076                                                                       4,076        4,076     200DB HY      7                       0
           39 RACKS,SHELVES                    9/16/15                 1,831                                                                       1,831            713   200DB HY      7   .08920          163
           40 TWO SAMSUNG TVS                  9/11/15                 4,795                                                                       4,795        1,866     200DB HY      7   .08920          428
           41 43' 2 SLIDE GLASS DOOR,RE        9/08/15                 2,596                                                                       2,596        1,010     200DB HY      7   .08920          232


                 TOTAL FURNITURE AND FIXTURE                          32,485               0             0               0         0       0      32,485       26,852                                       823

           IMPROVEMENTS
           ____________




                                        Case: 21-50660           Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                    Page 45 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                                                   2020 BOOK DEPRECIATION SCHEDULE                                                                                                       PAGE 2
      CLIENT G3714879                                                                   GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                           02:49PM
                                                                                                                PRIOR
                                                                                         CUR    SPECIAL          179/          PRIOR   SALVAG
                                                DATE     DATE      COST/         BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.         PRIOR                                     CURRENT
          NO.             DESCRIPTION         ACQUIRED   SOLD      BASIS         PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS         DEPR.         METHOD     LIFE   RATE       DEPR.

           50 INSTALL COAXIAL CABLES          4/01/18                  1,259                                                                        1,259             126    S/L HY      15   .06670              84
           51 VOICE/DATA CABLES, LADDER       4/17/18                  6,082                                                                        6,082             609    S/L HY      15   .06670          406


                 TOTAL IMPROVEMENTS                                    7,341                0             0               0         0       0       7,341             735                                     490

           MACHINERY AND EQUIPMENT
           _______________________

           1 2009 SERVERS                     7/01/09                439,753                                                                      439,753       439,753     200DB HY      5                        0
           2 2010 SERVER                      7/01/10                136,661                                                                      136,661       136,661     200DB HY      5                        0
           3 2011 SERVERS                     7/01/11                 49,384                                                                       49,384        49,384     200DB HY      5                        0
           4 2011 COMPUTERS                   7/01/11                 44,813                                                                       44,813        44,813     200DB HY      5                        0
           8 2012 SERVERS                     5/22/12                 17,485                                                                       17,485        17,485     200DB HY      5                        0
           9 2012 COMPUTERS                   7/01/12                 24,037                                                                       24,037        24,037     200DB HY      5                        0
           10 SERVER SWITCH                   8/01/13                 28,061                                                                       28,061        28,061     200DB HY      5                        0
           11 MACBOOK PRO                     2/11/13                  7,765                                                                        7,765         7,765     200DB HY      5                        0
           12 APPLE TABLETS                   5/10/13                  4,084                                                                        4,084         4,084     200DB HY      5                        0
           14 HP PRO X576                     1/28/14                      755                                                                          755           755   200DB HY      5                        0
           15 MACBOOK PRO 15.4/2.3GHZ         1/28/14                  2,599                                                                        2,599         2,599     200DB HY      5                        0
           16 PEN DISPLAY (X2)                4/07/14                  3,954                                                                        3,954         3,954     200DB HY      5                        0
           17 MACBOOK PRO                     6/02/14                  5,229                                                                        5,229         5,229     200DB HY      5                        0
           18 MACBOOK AIR                     6/16/14                  1,327                                                                        1,327         1,327     200DB HY      5                        0
           19 COMPUTER EQUIPMENTS             8/31/14                  1,737                                                                        1,737         1,737     200DB HY      5                        0
           20 MACBOOK PRO                    10/08/14                  6,688                                                                        6,688         6,688     200DB HY      5                        0
           21 IPHONE (X4)                    10/23/14                  3,040                                                                        3,040         3,040     200DB HY      5                        0
           22 IPHONE 5S                       9/23/14                  1,163                                                                        1,163         1,163     200DB HY      5                        0
           23 MACBOOK PRO RETINA              9/01/14                  2,265                                                                        2,265         2,265     200DB HY      5                        0
           24 IPAD MINI                       9/01/14                  1,661                                                                        1,661         1,661     200DB HY      5                        0
           25 COMPUTER                        9/10/14                  1,080                                                                        1,080         1,080     200DB HY      5                        0




                                        Case: 21-50660          Doc# 4       Filed: 05/12/21              Entered: 05/12/21 15:39:45                     Page 46 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                                                    2020 BOOK DEPRECIATION SCHEDULE                                                                                                   PAGE 3
      CLIENT G3714879                                                                  GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                        02:49PM
                                                                                                               PRIOR
                                                                                        CUR    SPECIAL          179/          PRIOR   SALVAG
                                                 DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.        PRIOR                                    CURRENT
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS        DEPR.        METHOD     LIFE   RATE       DEPR.

           26 APPLE TABLETS                    11/12/14                 1,090                                                                      1,090        1,090    200DB HY      5                       0
           28 MACBOOK X2                       1/20/15                  4,356                                                                      4,356        4,356    200DB HY      5   .05760              0
           29 MACBOOK                          3/29/15                  1,959                                                                      1,959        1,959    200DB HY      5   .05760              0
           30 2 NOTEBOOK E6540                 4/21/15                  2,870                                                                      2,870        2,870    200DB HY      5   .05760              0
           34 2008 SERVER                      7/01/08                433,901                                                                    433,901      433,901    200DB HY      5                       0
           35 GAMING LAPTOP INTEL I7           5/27/16                  5,163                                                                      5,163        3,238    200DB HY      5   .11520          595
           36 APPLE COMPUTER 8GB               7/31/16                  1,593                                                                      1,593        1,000    200DB HY      5   .11520          184
           42 TV SAMSUNG 37"                   5/12/08                  1,271                                                                      1,271        1,271    200DB HY      7                       0
           43 CATALYST6500,CISCO7600           9/04/08                 33,746                                                                     33,746       33,746    200DB HY      7                       0
           44 2010 COMPUTER                    7/01/10                  7,039                                                                      7,039        7,039    200DB HY      5                       0


                 TOTAL MACHINERY AND EQUIPME                        1,276,529              0             0               0         0       0    1,276,529    1,274,011                                     779

           SOFTWARE
           ________

           5 2008 SOFTWARE                     7/01/08                 27,976                                                                     27,976       27,976     S/L HY       3                       0
           45 SOFTWARE--PASW STATISTICS        5/19/09                  1,784                                                                      1,784        1,784     S/L HY       3                       0
           46 SOFTWARE-PERPTUAL LICENSE        5/01/11                125,000                                                                    125,000      125,000     S/L HY       3                       0
           47 INTUIT QB                        5/28/11                  2,294                                                                      2,294        2,294     S/L HY       3                       0
           48 TABLEQU DESKTOP LICENSE          6/30/11                  1,599                                                                      1,599        1,599     S/L HY       3                       0
           49 LICENSE-DESKTOP/WEB CLIEN        6/30/11                  9,000                                                                      9,000        9,000     S/L HY       3                       0


                 TOTAL SOFTWARE                                       167,653              0             0               0         0       0     167,653      167,653                                          0



                 TOTAL DEPRECIATION                                 1,484,008              0             0               0         0       0    1,484,008    1,469,251                                    2,092



                 GRAND TOTAL AMORTIZATION                           4,874,462              0             0               0         0       0    4,874,462    1,172,808                                  494,703




                                        Case: 21-50660           Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                    Page 47 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                                                   2020 BOOK DEPRECIATION SCHEDULE                                                                                               PAGE 4
      CLIENT G3714879                                                                 GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                   02:50PM
                                                                                                              PRIOR
                                                                                       CUR    SPECIAL          179/          PRIOR   SALVAG
                                                DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.        PRIOR                                CURRENT
          NO.             DESCRIPTION         ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS        DEPR.        METHOD   LIFE   RATE     DEPR.

                 GRAND TOTAL DEPRECIATION                          1,484,008              0             0               0         0       0    1,484,008    1,469,251                                2,092




                                        Case: 21-50660          Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                    Page 48 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


     TAXABLE YEAR                        California Corporation                                                                                                                                                                               FORM

             2019                        Franchise or Income Tax Return                                                                                                                                                                       100

                                                                                                                                                                                                                                              RP
                        GAIA           000000000000                                                                                                                    19
          TYB 01-01-2019 TYE 12-31-2019
          GAIA INTERACTIVE INC

          2445 AUGUSTINE DRIVE 150
          SANTA CLARA        CA 95054


     Schedule Q Questions (continued on Page 2)


    A      FINAL RETURN?                   ?           Dissolved                    Surrendered (withdrawn)                             Merged/Reorganized                             IRC Section 338 sale                           QSub election

                                                                                                                                                                             Enter date (mm/dd/yyyy)                     ?
    B 1 Is income included in a combined report of a unitary group?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                               ?          Yes     X No
            If "Yes," indicate:                       Wholly within CA (R&TC 25101.15)
                                                      Within and outside of CA
        2 Is there a change in the members listed in Schedule R-7 from the prior year?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                            ?          Yes        No

        3 Enter the number of members (including parent or key corporation) listed in the Schedule R-7, Part I, Section A,
          subject to income or franchise tax. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    ?

        4 Is form FTB 3544 attached to the return? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           ?          Yes     X No

    C 1 During this taxable year, did another person or legal entity acquire control or majority ownership (more than a 50%
        interest) of this corporation or any of its subsidiaries that owned California real property (i.e., land, buildings), leased
        such property for a term of 35 years or more, or leased such property from a government agency for any term? . . . . . . .                                                                                                @       Yes   X No
      2 During this taxable year, did this corporation or any of its subsidiaries acquire control or majority ownership (more than
        a 50% interest) in another legal entity that owned California real property (i.e., land, buildings), leased such property for
        a term of 35 years or more, or leased such property from a government agency for any term? . . . . . . . . . . . . . . . . . . . . . . . .                                                                                @       Yes   X No
      3 During this taxable year, has more than 50% of the voting stock of this corporation cumulatively transferred in one or
        more transactions after an interest in California real property (i.e., land, buildings) was transferred to it that was
        excluded from property tax reassessment under R&TC Section 62(a)(2) and it was not reported on a previous year's
        tax return? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   @       Yes   X No
        (Yes requires filing of statement, penalties may apply ' see instructions.)
           S             1     Net income (loss) before state adjustments. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              @       1                     489,680.
           T
           A             2     Amount deducted for foreign or domestic tax based on income or profits from Schedule A. . . . . .                                                                           @       2
           T
           E             3     Amount deducted for tax under the provisions of the Corporation Tax Law from Schedule A . . . .                                                                             @       3
           A             4     Interest on government obligations. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       @       4
           D
           J             5     Net California capital gain from Page 6, Schedule D, line 11. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             @       5
           U
           S             6     Depreciation and amortization in excess of amount allowed under California law. Attach form FTB 3885. . . . . . . . . . . . . . .                                           @       6                               35.
           T
           M             7     Net income from corporations not included in federal consolidated return. See instructions . . . . .                                                                        @       7
           E
           N             8     Other additions. Attach schedule(s) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       @       8
           T
           S             9     Total. Add line 1 through line 8 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  @       9                     489,715.




                                                 CACA0112L         01/02/20               059        3601194                     Form 100 2019 Page 1
                  Case: 21-50660                                 Doc# 4                  Filed: 05/12/21 Entered: 05/12/21 15:39:45 Page 49 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


     GAIA INTERACTIVE INC.

                         10     Intercompany dividend elimination. Attach Schedule H (100). . . . . . .                                            @    10
             A           11     Dividends received deduction. Attach Schedule H (100). . . . . . . . . . . .                                       @    11
             D    C
             J    O      12     Additional depreciation allowed under CA law. Attach form FTB 3885. . . . . . . . . . . . .                        @    12
      S      U    N
      T      S    T      13     Capital gain from federal Form 1120, line 8. . . . . . . . . . . . . . . . . . . . . . .                           @    13
      A      T    I
      T      M    N      14     Charitable Contributions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          @    14                           3,477.
      E      E    U
             N    E      15     Other deductions. Attach schedule(s) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       @    15
             T    D
             S           16                                                                                                                                @ 16
                                Total. Add line 10 through line 15. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            3,477.
                         17     Net income (loss) after state adjustments. Subtract line 16 from Page 1, line 9 . . . . . . . . . . . . . . . .            @ 17                                                  486,238.
                         18 Net income (loss) for state purposes. Complete Schedule R if apportioning or allocating income. See instructions
                                                                                                                                           . . . . . . . . @ 18                                                  486,238.
         C I             19 Net operating loss (NOL) deduction. See instructions. . . . . . . . . . . . . . @ 19                          486,238.
         A N
           C             20     EZ, LARZ, TTA, or LAMBRA NOL carryover
         N O                                                                                                                                       @ 20
         E M                    deduction. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         T E                                                                                                                                       @ 21
                         21     Disaster loss deduction. See instructions . . . . . . . . . . . . . . . . . . . . . . . . .
                         22     Net income for tax purposes. Combine line 19 through line 21. Then, subtract from line 18 . . . . .                                                      @            22               0.
                         23     Tax.      8.84 % x line 22 (at least minimum franchise tax, if applicable). See instructions. . . . . . . . . . . @                                                   23             800.
                         24 Credit name PRIOR YR AMT                      code @ 188 amount. . . . . G 24                                                                                0.
             T           25 Credit name                                   code @                           amount. . . . . G 25
             A
             X           26 To claim more than two credits, see instructions . . . . . . . . . . . . . . . . . . @ 26
             E
             S           27 Add line 24 through line 26. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @            27               0.
                         28 Balance. Subtract line 27 from line 23 (at least minimum franchise tax, if applicable). . . . . . . . . . . @                                                             28             800.
                         29 Alternative minimum tax. Attach Schedule P (100). See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . @                                                 29
                         30 Total tax. Add line 28 and line 29 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @                30             800.
                         31 Overpayment from prior year allowed as a credit. . . . . . . . . . . . . . . . . . @ 31
             P
             A           32 2019 Estimated tax payments. See instructions. . . . . . . . . . . . . . . . . . . @ 32
             Y
             M           33     2019 Withholding (Form 592-B and/or 593).
             E
             N                  See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   @ 33
             T
             S           34     Amount paid with extension of time to file tax return . . . . . . . . . . . . . .                                  @ 34
                         35     Total payments. Add line 31 through line 34 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     @ 35
                         36     Use tax. This is not a total line. See instructions . . . . . . . . . . . . . . . . . ? 36
                         37     Payments balance. If line 35 is more than line 36, subtract line 36 from line 35 . . . . . . . . . . . . . . . .                                                  ?   37
                         38     Use tax balance. If line 36 is more than line 35, subtract line 35 from line 36 . . . . . . . . . . . . . . . . . .                                               ?   38
                         39     Franchise or income tax due. If line 30 is more than line 37, subtract line 37 from line 30 . . . . . . . . . . . . . . . . . . . . . . .                         ?   39             800.
                 A
         R       M       40     Overpayment. If line 37 is more than line 30, subtract line 30 from line 37 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 ?   40
         E       O
         F       U       41     Amount of line 40 to be credited to 2020 estimated tax. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               ?   41
         U       N
         N       T       42     Refund. Subtract line 41 from line 40 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               ?   42
         D                      See instructions to have the refund directly deposited.
           D
         O U                                                                                           Checking
         R E
                                                                                                       Savings
                                42 a     @ Routing number                                      42b     @ Type                            42c       @ Account number
                         43 a Penalties and interest. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   ? 43 a
                            b @      Check if estimate penalty computed using Exception B or C on form FTB 5806. See instructions.
                         44 Total amount due. Add line 38, line 39, line 41, and line 43a. Then, subtract line 40 from the result. . . . . . . . . . . . . . . . .                                >   44             800.
    Schedule Q Questions (continued from Page 1)
     D           If the corporation filed on a water's-edge basis pursuant to R&TC Sections 25110 and 25113 in previous years,
                 enter the date the water's-edge election ended. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . (mm/dd/yyyy)                              @
     E           Was the corporation's income included in a consolidated federal return? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     @   Yes    X No

     F           Principal business activity code. (Do not leave blank): . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   @ 511210
                 Business activity INTERNET GAMING
                 Product or service GAMING SOFTWARE
                                                                                                                                                                           Schedule Q Questions (continued on Page 3)




                      Page 2         Form 100 2019                                      059        3602194                CACA0112L 01/02/20

                      Case: 21-50660                            Doc# 4                 Filed: 05/12/21 Entered: 05/12/21 15:39:45 Page 50 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


     GAIA INTERACTIVE INC.


     G      Date incorporated (mm/dd/yyyy):                                2/09/2004                                                 Where:          @ State CA                    Country
     H      Date business began in California or date income was first derived from California sources. . . . .                        (mm/dd/yyyy) @ 4/23/2004
     I      First return?          @           Yes         X No If "Yes" and this corporation is a successor to a previously existing business, check the appropriate box.
                                   @ (1)                Sole proprietorship                       (2)          Partnership                  (3)           Joint venture                    (4)          Corporation                   (5)    Other
                                   (Attach statement showing name, address, and FEIN/SSN/ITIN of previous business.)

     J      "Doing business as" name. See instructions: . .
            @

     K At any time during the taxable year, was more than 50% of the voting stock:
       1 Of the corporation owned by any single interest? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       @     Yes X No
         2 Of another corporation owned by this corporation?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       @     Yes X No
         3 Of this and one or more other corporations owned or controlled, directly or indirectly, by the same interests? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                           @     Yes X No
           If 1 or 3 is "Yes," enter the country of the ultimate parent
            @
            If 1, 2, or 3 is "Yes," furnish a statement of ownership indicating pertinent names, addresses, and percentages of
            stock owned. If the owner(s) is an individual, provide the SSN/ITIN and see FTB 1131, for more information.
     L      Has the corporation included a reportable transaction or listed transaction within this return? (See instructions
            for definitions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   @     Yes   X No
            If "Yes," complete and attach federal Form 8886 for each transaction.
     M      Is this corporation apportioning or allocating income to California using Schedule R? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                   @     Yes   X No
     N      How many affiliates in the combined report are claiming immunity from taxation in California under Public Law 86-272?                                                                   @
     O      Corporation headquarters are:. . . .           @ (1) X Within California                                  (2)         Outside of California, within the U.S.                (3)        Outside of the U.S.
     P      Location of principal accounting records                  2550 N. FIRST STREET, #250 SAN JOSE, CA 95131
     Q      Accounting method: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @ (1) Cash (2) X Accrual (3)                Other
     R      Does this corporation or any of its subsidiaries have a Deferred Intercompany Stock Account (DISA)? . . . . . . . . . . . . . . . . . @                                                        Yes X No
            If "Yes," enter the total balance of all DISAs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @ $
     S      Is this corporation or any of its subsidiaries a RIC? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @      Yes X No
     T      Is this corporation treated as a REMIC for California purposes?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @                   Yes X No
     U      Is this corporation a REIT for California purposes?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @       Yes X No
     V      Is this corporation an LLC or limited partnership electing to be taxed as a corporation for federal purposes?. . . . . . . . . . . . @                                                         Yes X No
            If "Yes", enter the effective date of the election (mm/dd/yyyy):. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     W      Is this corporation to be treated as a credit union?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   @     Yes X No
     X      Is the corporation under audit by the IRS or has it been audited by the IRS in a prior year? . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                        @     Yes X No
     Y      Have all required information returns (e.g. federal Forms 1099, 5471, 5472, 8300, 8865, etc.) been filed with the Franchise Tax Board?. . . . . . . . .                                                         X N/A           Yes      No
     Z      Does the taxpayer (or any corporation of the taxpayer's combined group, if applicable) own 80% or more of the stock of an insurance company?. . . . . . . . . . .                                                               Yes X No
     AA       Did the corporation file the federal Schedule UTP (Form 1120)? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                  @     Yes X No
     BB Does any member of the combined report own an SMLLC or generate/claim credits that are attributable to an SMLLC?                                                                                                              @     Yes   X No
     CC 1 Did this corporation, or any corporation in a combined reporting group, receive any qualified health care service plan
          income that is excluded from gross income for state purposes (R&TC Section 24330)? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                              @     Yes   X No
        2 Is this corporation's, or any corporation in a combined reporting group's, only source of income qualified health care
          service plan income that is excluded from gross income under R&TC Section 24330 for the taxable year? . . . . . . . . . . . .                                                                                               @     Yes   X No
                        Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is true,
     Sign               correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
     Here                                                                                                    Title                               Date                   Telephone                                      @
                        Signature
                        of officer       G                                                                                             CEO
                        Officer's email address (optional)                                                                                                                                                             (650) 546-5755
                                                                                                                                                                Date                       Check if                    @ PTIN
                        Preparer's                                                                                                                                                         self-
    Paid
                        signature     G NAIYU PAI                                                                                                                                          employed       G            P00963349
                                                                                                                                                                                                                       @ Firm's FEIN
    Preparer's                            PAI ACCOUNTANCY                                             LLP
    Use Only
                        Firm's name (or
                        yours, if self-
                                        G                                                                                                                                                                              XX-XXXXXXX
                        employed) and
                                                       1413 GRANT ROAD                                                                                                                                                 @ Telephone
                        address
                                                       MOUNTAIN VIEW, CA 94040                                                                                                                                         6509658188
                        May the FTB discuss this return with the preparer shown above? See instructions. . . . . . . . . . . . . . . . . . . . . .                                                                     @ X Yes       No

                                CACA0112L 01/02/20                                         059        3603194                    Form 100 2019 Page 3
                 Case: 21-50660                                  Doc# 4                   Filed: 05/12/21 Entered: 05/12/21 15:39:45 Page 51 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




    GAIA INTERACTIVE INC.
    Schedule A Taxes Deducted. Use additional sheet(s) if necessary.
                                       (a)                                                                                    (b)                                                       (c)                          (d)
                                  Nature of tax                                                                         Taxing authority                                           Total amount              Nondeductible amount
    SEE STATEMENT 1                                                                                                                                                                         119,906.                            0.

    Total. Enter total of column (c) on Schedule F, line 17, and total of column (d) on Page 1, line 2 or line 3. If the corporation
           uses California computation method to compute the net income, see instructions. . . . . . . . . . . . . . . . . . . . . . . . . . .                                             119,906.
    Schedule F                       Computation of Net Income. See instructions.
                        1 a Gross receipts or gross sales. . . . . . . . . .                            2,604,257.
                          b Less returns and allowance. . . . . . . . . . . .                                                               c Balance . . . . . . . . . . . . . . . . . . @             1c       2,604,257.
                        2 Cost of goods sold. Attach federal Form 1125-A (California Schedule V). . . . . . . . . . . . . . . . . . . . . . @                                                            2         262,044.
                        3 Gross profit. Subtract line 2 from line 1c. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @                            3       2,342,213.
           I            4 Total dividends. Attach federal Schedule C, (California Schedule H (100)) . . . . . . . . . . . . . . . . . . . . @                                                            4
           N
           C            5 a Interest on obligations of the United States and U.S. instrumentalities. . . . . . . . . . . . . . . . . . . . . . . . @                                                    5a
           O
           M              b Other interest. Attach schedule . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @                   5b
           E
                        6 Gross rents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @     6
                        7 Gross royalties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @       7
                        8 Capital gain net income. Attach federal Schedule D (California Schedule D). . . . . . . . . . . . . . . . . . . @                                                              8
                        9 Ordinary gain (loss). Attach federal Form 4797 (California Schedule D-1) . . . . . . . . . . . . . . . . . . . . . @                                                           9
                       10 Other income (loss). Attach schedule. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . SEE                    . . . . . . STATEMENT
                                                                                                                                                                   . . . . . . . . . . . . . . . .2 @   10           1,306.
                       11 Total income. Add line 3 through line 10 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @                              11       2,343,519.
                       12 Compensation of officers. Attach federal Form 1125-E or
                            equivalent schedule. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @ 12
                       13 Salaries and wages (not deducted elsewhere) . . . . . . . . . . . . . . . . . @ 13                                                                    555,782.
                       14 Repairs and maintenance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         14 >
                       15 Bad debts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @ 15                                         3,950.
                       16     Rents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    @   16                   170,628.
           D           17     Taxes (California Schedule A). See instructions. . . . . . . . . . . . . . . .                                         @   17                   119,906.
           E
           D           18     Interest. Attach schedule . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    @   18                   211,994.
           U
           C           19     Charitable Contributions. Attach schedule. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   @   19
           T
           I           20     Depreciation. Attach federal
           O
           N
           S
                              Form 4562 and FTB 3885. . . .                           >        20                                2,655.
                       21     Less depreciation claimed
                              elsewhere on return. . . . . . . . . .                  >        21a                                                   @ 21b                         2,655.
                       22     Depletion. Attach schedule . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           @ 22
                       23     Advertising . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        >   23                              334.
                       24     Pension, profit-sharing plans, etc.. . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           >   24
                       25     Employee benefit plans . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     >   25                        3,716.
                       26 a Total travel and entertainment. . . . . . . . . . .                                               175.
                          b Deductible amounts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @ 26b                                                        88.
                       27 Other deductions. Attach schedule . . . . . .STATEMENT             . . . . . . . . . . . . . . .3. . . . . . . @ 27                                   784,786.
                       28 Specific deduction for organizations under R&TC Section 23701r
                            or 23701t. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @ 28
                       29 Total deductions. Add line 12 through line 28. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @ 29                                        1,853,839.
                       30 Net income before state adjustments. Subtract line 29 from line 11. Enter here and on
                            Page 1, line 1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @ 30             489,680.
    Schedule J                   Add-On Taxes and Recapture of Tax Credits. See instructions.
       1       LIFO recapture due to S corporation election, IRC Sec. 1363(d) deferral:                                                          $                                  ......       @       1
       2       Interest computed under the look-back method for completed long-term contracts (Attach form FTB 3834). . . . . . . . . . . . . . . . . . . . .                                    @       2
       3       Interest on tax attributable to installment: a Sales of certain timeshares and residential lots . . . . . . . . . . . .                                                           @      3a
                                                                   b Method for nondealer installment obligations. . . . . . . . . . . . . . .                                                   @      3b
       4       IRC Section 197(f)(9)(B)(ii) election . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           @       4
       5       Credit recapture name:                                                                                                                .................                           @      5
       6       Combine line 1 through line 5, revise Page 2, line 39 or line 40, whichever applies, by this amount.
               Write "Schedule J" to the left of line 39 or line 40 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      @ 6




                  Page 4          Form 100 2019                                            059        3604194                      CACA0134L 01/02/20
                   Case: 21-50660                                Doc# 4                   Filed: 05/12/21 Entered: 05/12/21 15:39:45 Page 52 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


     GAIA INTERACTIVE INC.

    Schedule V         Cost of Goods Sold
      1 Inventory at beginning of year . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              >       1
                                                                                                                                                                                                >
      2 Purchases. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      2
      3 Cost of labor. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @    3
      4 a Additional IRC Section 263A costs. Attach schedule . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . @                                      4a
        b Other costs. Attach schedule. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . SEE                      . . . . . . . . . . . . . . . .4 @
                                                                                                                                                       . . . . . . STATEMENT                            4b          262,044.
      5 Total. Add line 1 through line 4b . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   5           262,044.
      6 Inventory at end of year . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        >       6
      7    Cost of goods sold. Subtract line 6 from line 5. Enter here and on Page 4, Schedule F, line 2. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               7           262,044.
    Method of inventory valuation G
    Was there any change in determining quantities, costs of valuations between opening and closing inventory? . . . . . . . . . . . . . . .                                                                       Yes   X No
    If "Yes," attach an explanation.
    Enter California seller's permit number, if any. . . . . . . . . . . . . . . . . . . . . . . G
    Check if the LIFO inventory method was adopted this taxable year for any goods. If checked, attach federal Form 970. . . . . . . . . . . . . . . . . . . . .
    If the LIFO inventory method was used for this taxable year, enter the amount of closing inventory under LIFO.
    Do the rules of IRC Section 263A (with respect to property produced or acquired for resale) apply to the corporation? . . . . . . .        Yes    X No
    The corporation may not be required to complete Schedules L, M-1, and M-2. See Schedule M-1 instructions for reporting requirements.
    Schedule L Balance Sheet                                                     Beginning of taxable year                End of taxable year
    Assets                                                                      (a)                     (b)             (c)                     (d)
      1 Cash . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               -57,645.       >            @           -26,281.
      2 a Trade notes and accounts receivable. . . . . . . .                     226,545.                          @     225,593.
        b Less allowance for bad debts . . . . . . . . . . . . .                                         226,545. @     >            @           225,593.
      3 Inventories. . . . . . . . . . . . . . . . . . . . . . . . . . .                                                >            @
      4 Federal and state government obligations . . . .                                                                >            @
      5 Other current assets.
          Attach schedule(s). . . . . . . . . . . . . . . . . . . . .      SEE STM 5                  5,994,111.                              6,015,009.
      6 Loans to stockholders/officers. Attach schedule                                                                 >            @
      7 Mortgage and real estate loans. . . . . . . . . . . .                                                           >            @
      8 Other investments.
          Attach schedule(s). . . . . . . . . . . . . . . . . . . . .                                                   >            @
      9 a Buildings and other fixed depreciable assets . .                    1,484,008.                           @  1,484,008.
        b Less accumulated depreciation. . . . . . . . . . . .                1,475,661.                    8,347. @    >
                                                                                                                      1,479,881. @                  4,127.
     10 a Depletable assets. . . . . . . . . . . . . . . . . . . . . .
        b Less accumulated depletion . . . . . . . . . . . . . .                                                        >
     11 Land (net of any amortization) . . . . . . . . . . . .                                                          >            @
     12 a Intangible assets (amortizable only) . . . . . . . .               >4,875,464.                           @  4,860,464.
        b Less accumulated amortization. . . . . . . . . . . .               >    85,085.             4,790,379.        > 98,191.             4,762,273.           >                                         >
     13 Other assets.
          Attach schedule(s). . . . . . . . . . . . . . . . . . . . .      SEE STM 6                       33,327.      >            @
     14 Total assets . . . . . . . . . . . . . . . . . . . . . . . . .                              10,995,064.         >            @      10,980,721.
    Liabilities and Stockholders' Equity
     15 Accounts payable. . . . . . . . . . . . . . . . . . . . . .                                      375,874.       >            @           628,003.
     16 Mortgages, notes, bonds payable in less
          than 1 year . . . . . . . . . . . . . . . . . . . . . . . . . .                                500,360.       >            @           131,763.
     17 Other current liabilities.
          Attach schedule(s). . . . . . . . . . . . . . . . . . . . .      SEE STM 7                  1,857,564.        >                     1,172,061.
     18 Loans from stockholders.
          Attach schedule(s). . . . . . . . . . . . . . . . . . . . .                                                   >            @
     19 Mortgages, notes, bonds payable in 1 year
          or more. . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            2,416,903.        >            @        2,221,851.
     20 Other liabilities.
          Attach schedule(s). . . . . . . . . . . . . . . . . . . . .      SEE STM 8                       53,761.      >            @            70,293.
     21 Capital stock:             a Preferred stock. . . . . . .            >
                                                                             36,734,135.                           @ 36,734,135.
                                   b Common stock . . . . . . .              >      4,578.          36,738,713. @       >   4,578. @        36,738,713.
     22    Paid-in or capital surplus. Attach reconciliation.                                                           >             4,074,506.                                                             @     4,074,506.
     23    Retained earnings ' Appropriated.
           Attach schedule . . . . . . . . . . . . . . . . . . . . . . .
     24    Retained earnings ' Unappropriated . . . . . . .                                                                      -35,022,617.                                                                    -34,056,469.
     25    Adjustments to shareholders' equity. Att sch . .
     26    Less cost of treasury stock. . . . . . . . . . . . . . .
     27    Total liabilities and stockholders' equity . . .                                                                         10,995,064.                                                                   10,980,721.

                            CACA0134L         01/02/20                                059        3605194                     Form 100 2019 Page 5
                Case: 21-50660                               Doc# 4                  Filed: 05/12/21 Entered: 05/12/21 15:39:45 Page 53 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606



     GAIA INTERACTIVE INC.


    Schedule M-1          Reconciliation of Income (Loss) per Books With Income (Loss) per Return.
                          If the corporation completed federal Schedule M-3 (Form 1120/1120-F), see instructions.
      1    Net income per books. . . . . . . . . . . . . . . . . . . . . . . . . @     966,148. 7 Income recorded on books this year
      2    Federal income tax. . . . . . . . . . . . . . . . . . . . . . . . . . . . @            not included in this return (itemize)
      3    Excess of capital losses over capital gains. . . . . .                   @                                         a Tax-exempt interest $
      4    Taxable income not recorded on books this                                                                          b Other . . . . . . . . . . . $
           year (itemize)                                                                                                     c Total. Add line 7a and line 7b . . . . .              @
                                                                                    @                                     8     Deductions in this return not charged against
      5    Expenses recorded on books this year not                                                                             book income this year (itemize)
           deducted in this return (itemize)                                          a Depreciation . . . . . . $          2,655.
      a Depreciation. . . . . . . . . . . . . . . . . $   4,220.                      b State tax refunds. . . $
      b State taxes. . . . . . . . . . . . . . . . . . $                              c Other . STMT
                                                                                                . . . . . . . .10
                                                                                                               .. $   494,703.
      c Travel and entertainment. . . . . $                     87.                   d Total. Add line 8a through line 8c. . . . . . . . . @                                                497,358.
      d Other .STATEMENT
               . . . . . . . . . . . . . . .9
                                            ....... $    16,583.                     9 Total. Add line 7c and line 8d . . . . .                                                       >      497,358.
      e Total. Add line 5a through line 5d . . . . . . . . . . . . . . @    20,890. 10 Net income per return. Subtract
     6 Total. Add line 1 through line 5e . . . . . . . . . . . . . . . . . 987,038.    line 9 from line 6. . . . . . . . . . . . . . . . . . . .                                             489,680.
    Schedule M-2 Analysis of Unappropriated Retained Earnings per Books (Side 5, Schedule L, line 24)
      1    Balance at beginning of year . . . . . . . . . . . . . . . . . .         @        -35022617.                   5 Distributions:            a Cash. . . . . . . . . . . .   @
      2    Net income per books. . . . . . . . . . . . . . . . . . . . . . . . .    @          966,148.                                               b Stock . . . . . . . . . . .   @
      3    Other increases (itemize). . . . . . . .                                                                                                   c Property. . . . . . . . .     @
                                                                                                                          6 Other decreases (itemize)
                                                                                                                                                                                      @
                                                                                    @                                     7 Total. Add line 5 and line 6 . . . . . . . . . .
                                                                                                                          8 Balance at end of year. Subtract
      4    Total. Add line 1 through line 3 . . . . . . . . . . . . . . . . . .              -34056469.                     line 7 from line 4. . . . . . . . . . . . . . . . . . . .     -34056469.
    Schedule D California Capital Gains and Losses
    Part I Short-Term Capital Gains and Losses ' Assets Held One Year or Less. Use additional sheet(s) if necessary.
                       (a)                      (b)              (c)                 (d)                      (e)                                                                               (f)
        Kind of property and description   Date acquired      Date sold          Gross sales         Cost or other basis                                                                   Gain (loss)
        (Example, 100 shares of Z Co.)     (mm/dd/yyyy)     (mm/dd/yyyy)            price              plus expense of                                                                     (d) less (e)
                                                                                                             sale
    1




      2 Short-term capital gain from installment sales from form FTB 3805E, line 26 or line 37 . . . . . . . . . . . . . . . . . . .                                      >2
      3 Unused capital loss carryover from 2018. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .SEE
                                                                                                                            . . . . . . STATEMENT
                                                                                                                                        . . . . . . . . . . . . . . . .11
                                                                                                                                                                        ..>3               2,000,000.
      4 Net short-term capital gain (loss). Combine line 1 through line 3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ?                4              -2,000,000.
    Part II Long-Term Capital Gains and Losses ' Assets Held More Than One Year. Use additional sheet(s) if necessary.
    5




      6    Enter gain from Schedule D-1, line 9 and/or any capital gain distributions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      >        6
      7    Long-term capital gain from installment sales from form FTB 3805E, line 26 or line 37. . . . . . . . . . . . . . . . . . . .                                   >        7
      8    Net long-term capital gain (loss). Combine line 5 through line 7. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ?                     8
      9    Enter excess of net short-term capital gain (line 4) over net long-term capital loss (line 8). . . . . . . . . . . . . . . . . . . .                                    9
     10    Net capital gain. Enter excess of net long-term capital gain (line 8) over net short-term capital loss (line 4). . . .                                                 10
     11    Total lines 9 and 10. Enter here and on Form 100, Page 1, line 5.
           If losses exceed gains, carry forward losses to 2020. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    11                      0.




              Page 6       Form 100 2019                                   059        3606194                CACA0134 L 01/02/20
               Case: 21-50660                        Doc# 4               Filed: 05/12/21 Entered: 05/12/21 15:39:45 Page 54 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


     TAXABLE YEAR
                                       Alternative Minimum Tax and                                                                                                                                          CALIFORNIA SCHEDULE

            2019                       Credit Limitations ' Corporations                                                                                                                                            P (100)
    Attach to Form 100 or Form 109.
    Corporation name                                                                                                                                                                                      California corporation number

    GAIA INTERACTIVE INC.
    Part I Tentative Minimum Tax (TMT) and Alternative Minimum Tax (AMT) Computation
      1  Net income (loss) after state adjustments. Enter the amount from Form 100, line 17; Schedule R, line 1c; or
         Form 109, the lesser of line 1 or line 2. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  >      1                486,238.
      2 Adjustments. See instructions.
       a Depreciation of tangible property placed in service after 1986. . . . . . . . . . . . . . . .                      2a                     >
                                                                                                                                                  -3,134.
       b Amortization of certified pollution control facilities placed in service after 1986. . . . . . . . . . . . . . . . 2b                     >
       c Amortization of mining exploration and development costs incurred after 1987 . . . . . . . . . . . . . . . .       2c                     >
       d Basis adjustments in determining gain or loss from sale or exchange of property . . . . . . . . . . . . . .        2d                     >
       e Long-term contracts entered into after February 28, 1986. . . . . . . . . . . . . . . . . . . .                    2e                     >
          f Installment sales of certain property. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   >      2f
          g Tax shelter farm activities (personal service corporations only). . . . . . . . . . . . . . .                                          >      2g
          h Passive activities (closely held corporations and personal service corporations only). . . . . . . . . . . .                           >      2h
          i Certain loss limitations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       >      2i
       j Beneficiaries of estates and trusts. Enter the amount from Schedule K-1 (541), line 12a . . . . . . . . .                                 >2j
       k Merchant marine capital construction funds. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               >2k
       l Combine line 2a through line 2k. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               >      2l                 -3,134.
      3 Tax preference items. See instructions.
       a Depletion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .>3a
       b Intangible drilling costs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          >
                                                                                                                                                  3b
       c Add line 3a and line 3b. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       >      3c
      4 Pre-adjustment alternative minimum taxable income (AMTI):
          a Combine line 1, line 2l, and line 3c. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             >      4a               483,104.
       b Apportioned pre-adjustment AMTI. If income is derived from sources both within and outside of California,
         see instructions. Otherwise, enter the amount from line 4a. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      >      4b               483,104.
      5 Adjusted current earnings (ACE) adjustment:
          a Enter ACE. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              >      5a                    483,104.
          b Apportioned ACE. If income is derived from sources both within and outside of California,
            see instructions. Otherwise, enter the amount from line 5a. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                >        5b                      483,104.
          c Subtract line 4b from line 5b (even if one or both of the figures are
            negative). If negative, use brackets . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   >        5c
          d Multiply line 5c by 75% (.75) and enter the result as a positive number. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              >      5d
          e Enter the excess, if any, of the corporation's total increases in AMTI from prior year ACE adjustments over
            its total reductions in AMTI from prior year ACE adjustments. Enter an amount on line 5e (even if
                                                                                                                                                                                                    >
            line 5c is positive). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    5e                    4,133.
          f ACE adjustment:
             If line 5c is a positive amount or zero, enter the amount from line 5d on line 5f as a positive amount.
             ?
             ?
             If line 5c is a negative amount, enter the smaller of line 5d or line 5e on line 5f as a negative amount.                                                                              >      5f
      6 Combine line 4b and line 5f. If zero or less, enter -0-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                >      6                483,104.
      7 a Reduction for disaster loss deduction, if any, from Form 100, line 21 . . . . . . . . .                                             7a   >
        b AMT net operating loss deduction. See instructions . . . . . . . . . . . . . . . . . . . . . . . . .                                7b   >              434,794.
        c Combine line 7a and line 7b . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . SEE
                                                                                                                                                . . . . . . .3805Q(AMT)
                                                                                                                                                              ..............                        >      7c               434,794.
      8      AMTI. Subtract line 7c from line 6. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            >        8               48,310.
      9      Enter $40,000 exemption. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      >        9               40,000.
     10      Enter $150,000 limitation. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    >       10              150,000.
     11      Subtract line 10 from line 8. If zero or less, enter -0- . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         >       11                    0.
     12      Multiply line 11 by 25% (.25). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       >       12
     13      Exemption. Subtract line 12 from line 9. If zero or less, enter -0-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     >       13                40,000.
     14      Subtract line 13 from line 8. If zero or less, enter -0- . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         >       14                 8,310.
     15      Multiply line 14 by 6.65% (.0665). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              15>                                   553.
     16      Banks and financial corps. Multiply Form 100, line 22, by 2.00% (.0200). See instructions. . . . . . . .                            16>




                                       CACA0212L 12/14/19                              059        7951194                Schedule P (100) 2019 Page 1
                 Case: 21-50660                               Doc# 4                  Filed: 05/12/21 Entered: 05/12/21 15:39:45 Page 55 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


    GAIA INTERACTIVE INC.

    Part I              Tentative Minimum Tax (TMT) and Alternative Minimum Tax (AMT) Computation (continued)
    17        TMT. Add line 15 and line 16 from Page 1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   > 17                553.
    18        Regular tax before credits. Enter the amount from Form 100, line 23 or Form 109, line 10. See instructions                                                           > 18                800.
    19        AMT. Subtract line 18 from line 17. If zero or less, enter -0-. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . .                              > 19                  0.
    Part II             Credits that Reduce Tax. See instructions.
      1  Regular tax from Form 100, line 23 or Form 109, line 10. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1                  >                   800.
      2  TMT (before credits) from Part I, line 17 (but not less than the minimum franchise tax, if applicable) . . . . . .                                     2                  >                   800.
                                                                         (a)                                 (b)                                         (c)                                      (d)
    Section A ' Credits that reduce excess                              Credit                       Credit used                                Tax balance                                     Credit
                  regular tax.                                         amount                           this year                               that may be                                    carryover
                                                                                                                                             offset by credits
     3 Subtract line 2 from line 1. If zero or less, enter
         -0- and see instructions. This is the excess regular
         tax which may be offset by credits. . . . . . . . . . . . . 3                                                                                    >     0.
    A1 Credits that reduce excess regular tax
       and have no carryover provisions.
     4 Code: 162 Prison Inmate Labor Credit.                                          4     >                          >                                  >
    A2 Credits that reduce excess regular tax and have
       carryover provisions. See instructions.
      5 Code:   >              Credit Name:                                           5     >                          >                                  >                                >
      6 Code:   >              Credit Name:                                           6     >                          >                                  >                                >
      7 Code:   >              Credit Name:                                           7     >                          >                                  >                                >
      8 Code:   >              Credit Name:                                           8     >                          >                                  >                                >
      9   Code: 188 Credit for prior year AMT
                           from Part III, line 3. . . . . . . . .                     9     >        15,537. >                                            >                                >       15,537.
    Section B ' Credits that may reduce regular tax
                     below TMT.
    10 If Part II, line 3 is zero, enter the amount from
          line 1 minus the minimum franchise tax, if
          applicable. If line 3 is more than zero, enter
          the total of Part II, line 2, minus the minimum
          franchise tax, if applicable, plus line 9, column (c)
          or the last entry in column (c) . . . . . . . . . . . . . . .              10                                                                   >
    B     Credits that reduce net tax and have
          carryover provisions. See instructions.
    11 Code:    >   Credit Name:                                                     11     >                           >                                 >                                >
    12 Code:    >   Credit Name:                                                     12     >                           >                                 >                                >
    13 Code:    >   Credit Name:                                                     13     >                           >                                 >                                >
    14 Code:    >   Credit Name:                                                     14     >                           >                                 >                                >
    Section C ' Credits that may reduce AMT.
                 See instructions.
    15    Enter the AMT from Part I, line 19 . . . . .                               15                                                                   >
    16 a Code: 180 Solar Energy Credit carryover from
         Section B, column (d) . . . . . . . . . . . . . . . . . . . . .             16 a   >                           >                                 >                                >
    16 b Code: 181 Commercial Solar Energy Credit
         carryover from Section B, column (d) . . . . . . . . . .                    16 b   >                           >                                 >                                >
    17   Code: 176 Enterprise Zone Hiring & Sales or
         Use Tax Credit carryover from Section B, column
         (d) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   17     >                           >                                 >                                >
    18 Adjusted AMT. Enter the balance from line 17,
         column (c) here and on Form 100, line 29
         or Form 109, Page 1, line 13. . . . . . . . . . . . . . . . .               18                                                                   >
    Part III            Credit for Prior Year AMT
      1       Enter the AMT from the 2018 Schedule P (100). See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        >   1
      2       Carryover of unused credit for prior year AMT. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    >   2           15,537.
      3       Total available credit. Add line 1 and line 2. Enter here and on Part II, line 9, column (a). . . . . . . . . . . . . . . . .                                        >   3           15,537.




                          Page 2 Schedule P (100) 2019                                059        7952194                CACA0212L 12/14/19

                  Case: 21-50660                                Doc# 4               Filed: 05/12/21 Entered: 05/12/21 15:39:45 Page 56 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


     TAXABLE YEAR                                                                                                                                                                                           CALIFORNIA FORM
                                    Net Operating Loss (NOL) Computation and
           2019                     NOL and Disaster Loss Limitations ' Corporations                                                                                                                             3805Q
    Attach to Form 100, Form 100W, Form 100S, or Form 109.
    Corporation name                                                                                                                                                                        California corporation number

     GAIA INTERACTIVE INC.
    During the taxable year the corporation incurred the NOL, the corporation was a(n):                            >      X C corporation
                                                                                                                                                                                            FEIN


    >         S corporation         >           Exempt organization          >          Limited liability company (electing to be taxed as a corporation)
    If the corporation previously filed California tax returns under another corporate name, enter the corporation name and California corporation number:
    >
    If the corporation is included in a combined report of a unitary group, see instructions, General Information C, Combined Reporting.
    Part I      Current year NOL. If the corporation does not have a current year NOL, go to Part II.
     1    Net loss from Form 100, line 18; Form 100W, line 18; Form 100S, line 15; or Form 109, line 2.
          Enter as a positive number . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
     2 2019 disaster loss included in line 1. Enter as a positive number . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
     3 Subtract line 2 from line 1. If zero or less, enter -0- and see instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
     4a Enter the amount of the loss incurred by a new business included in line 3. . . . . . . . . . . . . 4a
      b Enter the amount of the loss incurred by an eligible small business included in line 3. . . 4b
      c Add line 4a and line 4b. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4c
     5    General NOL. Subtract line 4c from line 3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
     6    Current year NOL. Add line 2, line 4c, and line 5. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     >6
    Part II NOL carryover and disaster loss carryover limitations. See instructions.
                                                                                                                                                                                  (g)
                                                                                                                                                                           Available balance
     1   Net income ' Enter the amount from Form 100, line 18; Form 100W, line 18;
         Form 100S, line 15 less line 16; or Form 109, line 2; (but not less than -0-) . . . . . . . . . . . . .                                                 >                     486,238.
    Prior Year NOLs
         (a)          (b)        (c)             (d)                  (e)                         (f)                                                                                                                 (h)
        Year     Code ' See    Type of     Initial loss '         Carryover             Amount used                                                                                                          Carryover to 2020
       of loss    instructions NOL '     See instructions         from 2018                  in 2019                                                                                                        col. (e) minus col. (f)
                                             See below*



     2   > 2008                                 GEN                 5,298,900. > 4,845,680.                                                      486,238.                                             0. >        4,359,442.

         > 2009                                 GEN                 1,748,460. > 1,748,460.                                                                      0.                                   0. >        1,748,460.

         > 2010                                 GEN                 4,881,422. > 4,881,422.                                                                      0.                                   0. >        4,881,422.

         > 2011                                 GEN                 3,072,403. > 3,072,403.                                                                      0.                                   0. >        3,072,403.
    Current Year NOLs
                                                                                                                                                                                                            col. (d) minus col. (f)
                                                                                                                                                                                                             See instructions.
     3    2019                                   DIS

     4    2019

          2019

          2019

          2019
    *Type of NOL: General (GEN), New Business (NB), Eligible Small Business (ESB), or Disaster (DIS).
    Part III 2019 NOL deduction

     1    Total the amounts in Part II, line 2, column (f) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   >1               486,238.
     2    Enter the total amount from line 1 that represents disaster loss carryover deduction here and on Form 100,
          line 21; Form 100W, line 21; or Form 100S, line 19. Form 109 filers enter -0-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2                                                                    0.
     3    Subtract line 2 from line 1. Enter the result here and on Form 100, line 19; Form 100W, line 19; Form 100S,
          line 17; or Form 109, line 7 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   >3               486,238.


                                            CACA3301L         12/04/19               059        7521194                 FTB 3805Q 2019 Page 1
                Case: 21-50660                               Doc# 4                 Filed: 05/12/21 Entered: 05/12/21 15:39:45 Page 57 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


     TAXABLE YEAR                                                                                                                                                                                           CALIFORNIA FORM
                                    Net Operating Loss (NOL) Computation and
           2019                     NOL and Disaster Loss Limitations ' Corporations                                                                                                                             3805Q
    Attach to Form 100, Form 100W, Form 100S, or Form 109.
    Corporation name                                                                                                                                                                        California corporation number

     GAIA INTERACTIVE INC.
    During the taxable year the corporation incurred the NOL, the corporation was a(n):                            >      X C corporation
                                                                                                                                                                                            FEIN


    >         S corporation         >           Exempt organization          >          Limited liability company (electing to be taxed as a corporation)
    If the corporation previously filed California tax returns under another corporate name, enter the corporation name and California corporation number:
    >
    If the corporation is included in a combined report of a unitary group, see instructions, General Information C, Combined Reporting.
    Part I      Current year NOL. If the corporation does not have a current year NOL, go to Part II.
     1    Net loss from Form 100, line 18; Form 100W, line 18; Form 100S, line 15; or Form 109, line 2.
          Enter as a positive number . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
     2 2019 disaster loss included in line 1. Enter as a positive number . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
     3 Subtract line 2 from line 1. If zero or less, enter -0- and see instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
     4a Enter the amount of the loss incurred by a new business included in line 3. . . . . . . . . . . . . 4a
      b Enter the amount of the loss incurred by an eligible small business included in line 3. . . 4b
      c Add line 4a and line 4b. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4c
     5    General NOL. Subtract line 4c from line 3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
     6    Current year NOL. Add line 2, line 4c, and line 5. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     >6
    Part II NOL carryover and disaster loss carryover limitations. See instructions.
                                                                                                                                                                                  (g)
                                                                                                                                                                           Available balance
     1   Net income ' Enter the amount from Form 100, line 18; Form 100W, line 18;
         Form 100S, line 15 less line 16; or Form 109, line 2; (but not less than -0-) . . . . . . . . . . . . .                                                 >
    Prior Year NOLs
         (a)          (b)        (c)             (d)                  (e)                         (f)                                                                                                                 (h)
        Year     Code ' See    Type of     Initial loss '         Carryover             Amount used                                                                                                          Carryover to 2020
       of loss    instructions NOL '     See instructions         from 2018                  in 2019                                                                                                        col. (e) minus col. (f)
                                             See below*



     2   > 2012                                 GEN                 3,034,531. > 3,034,531.                                                                      0.                                   0. >        3,034,531.

         > 2013                                 GEN                 4,130,691. > 4,130,691.                                                                      0.                                   0. >        4,130,691.

         > 2014                                 GEN                       579,934. >                         579,934.                                            0.                                   0. >            579,934.

         > 2017                                 GEN                                             >                             0.                                 0.                                   0. >                       0.
    Current Year NOLs
                                                                                                                                                                                                            col. (d) minus col. (f)
                                                                                                                                                                                                             See instructions.
     3    2019                                   DIS

     4    2019

          2019

          2019

          2019
    *Type of NOL: General (GEN), New Business (NB), Eligible Small Business (ESB), or Disaster (DIS).
    Part III 2019 NOL deduction

     1    Total the amounts in Part II, line 2, column (f) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   >1               486,238.
     2    Enter the total amount from line 1 that represents disaster loss carryover deduction here and on Form 100,
          line 21; Form 100W, line 21; or Form 100S, line 19. Form 109 filers enter -0-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2                                                                    0.
     3    Subtract line 2 from line 1. Enter the result here and on Form 100, line 19; Form 100W, line 19; Form 100S,
          line 17; or Form 109, line 7 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   >3               486,238.


                                            CACA3301L         12/04/19               059        7521194                 FTB 3805Q 2019 Page 1
                Case: 21-50660                               Doc# 4                 Filed: 05/12/21 Entered: 05/12/21 15:39:45 Page 58 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


     TAXABLE YEAR                                             AMT COMPUTATION                                                                                                                               CALIFORNIA FORM
                                    Net Operating Loss (NOL) Computation and
           2019                     NOL and Disaster Loss Limitations ' Corporations                                                                                                                             3805Q
    Attach to Form 100, Form 100W, Form 100S, or Form 109.
    Corporation name                                                                                                                                                                        California corporation number

     GAIA INTERACTIVE INC.
    During the taxable year the corporation incurred the NOL, the corporation was a(n):                            >      X C corporation
                                                                                                                                                                                            FEIN


    >         S corporation         >           Exempt organization          >          Limited liability company (electing to be taxed as a corporation)
    If the corporation previously filed California tax returns under another corporate name, enter the corporation name and California corporation number:
    >
    If the corporation is included in a combined report of a unitary group, see instructions, General Information C, Combined Reporting.
    Part I      Current year NOL. If the corporation does not have a current year NOL, go to Part II.
     1    Net loss from Form 100, line 18; Form 100W, line 18; Form 100S, line 15; or Form 109, line 2.
          Enter as a positive number . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
     2 2019 disaster loss included in line 1. Enter as a positive number . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
     3 Subtract line 2 from line 1. If zero or less, enter -0- and see instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
     4a Enter the amount of the loss incurred by a new business included in line 3. . . . . . . . . . . . . 4a
      b Enter the amount of the loss incurred by an eligible small business included in line 3. . . 4b
      c Add line 4a and line 4b. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4c
     5    General NOL. Subtract line 4c from line 3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
     6    Current year NOL. Add line 2, line 4c, and line 5. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     >6
    Part II NOL carryover and disaster loss carryover limitations. See instructions.
                                                                                                                                                                                  (g)
                                                                                                                                                                           Available balance
     1   Net income ' Enter the amount from Form 100, line 18; Form 100W, line 18;
         Form 100S, line 15 less line 16; or Form 109, line 2; (but not less than -0-) . . . . . . . . . . . . .                                                 >                     434,794.
    Prior Year NOLs
         (a)          (b)        (c)             (d)                  (e)                         (f)                                                                                                                 (h)
        Year     Code ' See    Type of     Initial loss '         Carryover             Amount used                                                                                                          Carryover to 2020
       of loss    instructions NOL '     See instructions         from 2018                  in 2019                                                                                                        col. (e) minus col. (f)
                                             See below*



     2   > 2008                                 GEN                 5,298,900. > 4,896,456.                                                      434,794.                                             0. >        4,461,662.

         > 2009                                 GEN                 1,748,460. > 1,748,460.                                                                      0.                                   0. >        1,748,460.

         > 2010                                 GEN                 4,881,422. > 4,881,422.                                                                      0.                                   0. >        4,881,422.

         > 2011                                 GEN                 3,044,625. > 3,044,625.                                                                      0.                                   0. >        3,044,625.
    Current Year NOLs
                                                                                                                                                                                                            col. (d) minus col. (f)
                                                                                                                                                                                                             See instructions.
     3    2019                                   DIS

     4    2019

          2019

          2019

          2019
    *Type of NOL: General (GEN), New Business (NB), Eligible Small Business (ESB), or Disaster (DIS).
    Part III 2019 NOL deduction

     1    Total the amounts in Part II, line 2, column (f) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   >1               434,794.
     2    Enter the total amount from line 1 that represents disaster loss carryover deduction here and on Form 100,
          line 21; Form 100W, line 21; or Form 100S, line 19. Form 109 filers enter -0-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
     3    Subtract line 2 from line 1. Enter the result here and on Form 100, line 19; Form 100W, line 19; Form 100S,
          line 17; or Form 109, line 7 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   >3               434,794.


                                            CACA3301L         12/04/19               059        7521194                 FTB 3805Q 2019 Page 1
                Case: 21-50660                               Doc# 4                 Filed: 05/12/21 Entered: 05/12/21 15:39:45 Page 59 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


     TAXABLE YEAR                                             AMT COMPUTATION                                                                                                                               CALIFORNIA FORM
                                    Net Operating Loss (NOL) Computation and
           2019                     NOL and Disaster Loss Limitations ' Corporations                                                                                                                             3805Q
    Attach to Form 100, Form 100W, Form 100S, or Form 109.
    Corporation name                                                                                                                                                                        California corporation number

     GAIA INTERACTIVE INC.
    During the taxable year the corporation incurred the NOL, the corporation was a(n):                            >      X C corporation
                                                                                                                                                                                            FEIN


    >         S corporation         >           Exempt organization          >          Limited liability company (electing to be taxed as a corporation)
    If the corporation previously filed California tax returns under another corporate name, enter the corporation name and California corporation number:
    >
    If the corporation is included in a combined report of a unitary group, see instructions, General Information C, Combined Reporting.
    Part I      Current year NOL. If the corporation does not have a current year NOL, go to Part II.
     1    Net loss from Form 100, line 18; Form 100W, line 18; Form 100S, line 15; or Form 109, line 2.
          Enter as a positive number . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
     2 2019 disaster loss included in line 1. Enter as a positive number . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
     3 Subtract line 2 from line 1. If zero or less, enter -0- and see instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
     4a Enter the amount of the loss incurred by a new business included in line 3. . . . . . . . . . . . . 4a
      b Enter the amount of the loss incurred by an eligible small business included in line 3. . . 4b
      c Add line 4a and line 4b. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4c
     5    General NOL. Subtract line 4c from line 3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
     6    Current year NOL. Add line 2, line 4c, and line 5. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     >6
    Part II NOL carryover and disaster loss carryover limitations. See instructions.
                                                                                                                                                                                  (g)
                                                                                                                                                                           Available balance
     1   Net income ' Enter the amount from Form 100, line 18; Form 100W, line 18;
         Form 100S, line 15 less line 16; or Form 109, line 2; (but not less than -0-) . . . . . . . . . . . . .                                                 >
    Prior Year NOLs
         (a)          (b)        (c)             (d)                  (e)                         (f)                                                                                                                 (h)
        Year     Code ' See    Type of     Initial loss '         Carryover             Amount used                                                                                                          Carryover to 2020
       of loss    instructions NOL '     See instructions         from 2018                  in 2019                                                                                                        col. (e) minus col. (f)
                                             See below*



     2   > 2012                                 GEN                 3,034,531. > 3,034,531.                                                                      0.                                   0. >        3,034,531.

         > 2013                                 GEN                 4,130,691. > 4,130,691.                                                                      0.                                   0. >        4,130,691.

         > 2014                                 GEN                       579,934. >                         579,934.                                            0.                                   0. >            579,934.

         > 2017                                 GEN                 2,187,089. > 1,854,415.                                                                      0.                                   0. >        1,854,415.
    Current Year NOLs
                                                                                                                                                                                                            col. (d) minus col. (f)
                                                                                                                                                                                                             See instructions.
     3    2019                                   DIS

     4    2019

          2019

          2019

          2019
    *Type of NOL: General (GEN), New Business (NB), Eligible Small Business (ESB), or Disaster (DIS).
    Part III 2019 NOL deduction

     1    Total the amounts in Part II, line 2, column (f) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   >1               434,794.
     2    Enter the total amount from line 1 that represents disaster loss carryover deduction here and on Form 100,
          line 21; Form 100W, line 21; or Form 100S, line 19. Form 109 filers enter -0-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
     3    Subtract line 2 from line 1. Enter the result here and on Form 100, line 19; Form 100W, line 19; Form 100S,
          line 17; or Form 109, line 7 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   >3               434,794.


                                            CACA3301L         12/04/19               059        7521194                 FTB 3805Q 2019 Page 1
                Case: 21-50660                               Doc# 4                 Filed: 05/12/21 Entered: 05/12/21 15:39:45 Page 60 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


     TAXABLE YEAR                                                                                                                                                                                        CALIFORNIA FORM

           2019                     Corporation Depreciation and Amortization                                                                                                                                   3885
    Attach to Form 100 or Form 100W.                              FORM 100
    Corporation name                                                                                                                                                                    California corporation number

    GAIA INTERACTIVE INC.
    Part I Election To Expense Certain Property Under IRC Section 179
       1   Maximum deduction under IRC Section 179 for California. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               1
       2   Total cost of IRC Section 179 property placed in service. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           2
       3   Threshold cost of IRC Section 179 property before reduction in limitation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                         3                200,000.
       4   Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       4                      0.
       5   Dollar limitation for taxable year. Subtract line 4 from line 1. If zero or less, enter -0-. . . . . . . . . . . . . . . . . . . . . . .                                              5                      0.
       6                      (a) Description of property                    (b) Cost (business use only)                              (c) Elected cost




      7  Listed property (elected IRC Section 179 cost) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
      8  Total elected cost of IRC Section 179 property. Add amounts in column (c), line 6 and line 7. . . . . . . . . . . . . . . .                                                              8
      9  Tentative deduction. Enter the smaller of line 5 or line 8 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             9
     10  Carryover of disallowed deduction from prior taxable years . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                10
     11  Business income limitation. Enter the smaller of business income (not less than zero) or line 5 . . . . . . . . . . . . .                                                               11
     12  IRC Section 179 expense deduction. Add line 9 and line 10, but do not enter more than line 11 . . . . . . . . . . . . .                                                                 12
     13  Carryover of disallowed deduction to 2020. Add line 9 and line 10, less line 12. . . . . . . . 13
    Part II    Depreciation and Election of Additional First Year Depreciation Deduction Under R&TC Section 24356
     14             (a)                              (b)                             (c)                             (d)                       (e)                  (f)                  (g)                       (h)
                Description                     Date acquired                      Cost or                     Depreciation                 Depreciation          Life or          Depreciation for          Additional first
                of property                     (mm/dd/yyyy)                     other basis                    allowed or                    method               rate               this year                   year
                                                                                                               allowable in                                                                                   depreciation
                                                                                                               earlier years
     MACBOOK PRO     6/02/2014                                                           5,229.                          5,032.            200DB                             5                    197.
     MACBOOK AIR     6/16/2014                                                           1,327.                          1,251.            200DB                             5                     76.
     COMPUTER EQUIPM 8/31/2014                                                           1,737.                          1,568.            200DB                             5                    100.
     MACBOOK PRO    10/08/2014                                                           6,688.                          5,901.            200DB                             5                    385.
     IPHONE (X4)    10/23/2014                                                           3,040.                          2,622.            200DB                             5                    175.
     15  Add the amounts in column (g) and column (h). The total of column (h) may not exceed
         $2,000. See instructions for line 14, column (h) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15         2,620.
    Part III Summary
     16 Total: If the corporation is electing:
         IRC Section 179 expense, add the amount on line 12 and line 15, column (g) or
         Additional first year depreciation under R&TC Section 24356, add the amounts on line 15, columns (g) and (h) or
         Depreciation (if no election is made), enter the amount from line 15, column (g) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16                   2,620.
     17 Total depreciation claimed for federal purposes from federal Form 4562, line 22 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17                     2,655.
     18 Depreciation adjustment. If line 17 is greater than line 16, enter the difference here and on Form 100 or
         Form 100W, Side 1, line 6. If line 17 is less than line 16, enter the difference here and on Form 100 or
         Form 100W, Side 2, line 12. (If California depreciation amounts are used to determine net income before
         state adjustments on Form 100 or Form 100W, no adjustment is necessary.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18                         35.
    Part IV Amortization
     19              (a)                  (b)                       (c)                                        (d)                              (e)      (f)             (g)
                 Description         Date acquired               Cost or                             Amortization                           R&TC      Period or     Amortization
                of property          (mm/dd/yyyy)            other basis                      allowed or allowable                         Section   percentage     for this year
                                                                                                   in earlier years                     (see instr)
     2008 DOMAIN                   NAME   7/01/2008                                           24,707.                                  17,294.                     197                           15                 1,647.
     2010 DOMAIN                   NAME   4/30/2010                                            5,675.                                   3,276.                     197                           15                   378.
     2013 DOMAIN                   - RAV 10/11/2013                                           65,579.                                  22,953.                     197                           15                 4,372.
     DOMAIN NAME                   -UNRA 1/23/2015                                            47,500.                                  12,404.                     197                           15                 3,167.
     CAPITALIZED                   EXPEN 12/01/2016                                        2,350,479.                                 489,683.                                                   10               235,048.
     20    Total. Add the amounts in column (g) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            20               494,703.
     21    Total amortization claimed for federal purposes from federal Form 4562, line 44 . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 21               494,703.
     22    Amortization adjustment. If line 21 is greater than line 20, enter the difference here and on Form 100 or
           Form 100W, Side 1, line 6. If line 21 is less than line 20, enter the difference here and on Form 100 or
           Form 100W, Side 2, line 12. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   22                        0.



                                       CACA3501L 12/04/19                         059        7621194                 FTB 3885 2019
               Case: 21-50660                              Doc# 4                Filed: 05/12/21 Entered: 05/12/21 15:39:45 Page 61 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


     TAXABLE YEAR                                                                                                                                                                                        CALIFORNIA FORM

           2019                     Corporation Depreciation and Amortization                                                                                                                                   3885
    Attach to Form 100 or Form 100W.                              FORM 100
    Corporation name                                                                                                                                                                    California corporation number

    GAIA INTERACTIVE INC.
    Part I Election To Expense Certain Property Under IRC Section 179
       1   Maximum deduction under IRC Section 179 for California. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               1
       2   Total cost of IRC Section 179 property placed in service. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           2
       3   Threshold cost of IRC Section 179 property before reduction in limitation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                         3
       4   Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       4
       5   Dollar limitation for taxable year. Subtract line 4 from line 1. If zero or less, enter -0-. . . . . . . . . . . . . . . . . . . . . . .                                              5
       6                      (a) Description of property                    (b) Cost (business use only)                              (c) Elected cost




      7  Listed property (elected IRC Section 179 cost) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
      8  Total elected cost of IRC Section 179 property. Add amounts in column (c), line 6 and line 7. . . . . . . . . . . . . . . .                                                              8
      9  Tentative deduction. Enter the smaller of line 5 or line 8 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             9
     10  Carryover of disallowed deduction from prior taxable years . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                10
     11  Business income limitation. Enter the smaller of business income (not less than zero) or line 5 . . . . . . . . . . . . .                                                               11
     12  IRC Section 179 expense deduction. Add line 9 and line 10, but do not enter more than line 11 . . . . . . . . . . . . .                                                                 12
     13  Carryover of disallowed deduction to 2020. Add line 9 and line 10, less line 12. . . . . . . . 13
    Part II    Depreciation and Election of Additional First Year Depreciation Deduction Under R&TC Section 24356
     14             (a)                              (b)                             (c)                             (d)                       (e)                  (f)                  (g)                       (h)
                Description                     Date acquired                      Cost or                     Depreciation                 Depreciation          Life or          Depreciation for          Additional first
                of property                     (mm/dd/yyyy)                     other basis                    allowed or                    method               rate               this year                   year
                                                                                                               allowable in                                                                                   depreciation
                                                                                                               earlier years
     IPHONE 5S       9/23/2014                                                           1,163.                          1,026.            200DB                             5                     67.
     MACBOOK PRO RET 9/01/2014                                                           2,265.                          2,044.            200DB                             5                    130.
     IPAD MINI       9/01/2014                                                           1,661.                          1,498.            200DB                             5                     96.
     COMPUTER        9/10/2014                                                           1,080.                            973.            200DB                             5                     62.
     APPLE TABLETS  11/12/2014                                                           1,090.                            941.            200DB                             5                     63.
     15  Add the amounts in column (g) and column (h). The total of column (h) may not exceed
         $2,000. See instructions for line 14, column (h) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
    Part III Summary
     16 Total: If the corporation is electing:
         IRC Section 179 expense, add the amount on line 12 and line 15, column (g) or
         Additional first year depreciation under R&TC Section 24356, add the amounts on line 15, columns (g) and (h) or
         Depreciation (if no election is made), enter the amount from line 15, column (g) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
     17 Total depreciation claimed for federal purposes from federal Form 4562, line 22 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
     18 Depreciation adjustment. If line 17 is greater than line 16, enter the difference here and on Form 100 or
         Form 100W, Side 1, line 6. If line 17 is less than line 16, enter the difference here and on Form 100 or
         Form 100W, Side 2, line 12. (If California depreciation amounts are used to determine net income before
         state adjustments on Form 100 or Form 100W, no adjustment is necessary.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
    Part IV Amortization
     19              (a)                  (b)                       (c)                                        (d)                              (e)      (f)                                                     (g)
                 Description         Date acquired               Cost or                             Amortization                           R&TC      Period or                                             Amortization
                of property          (mm/dd/yyyy)            other basis                      allowed or allowable                         Section   percentage                                             for this year
                                                                                                   in earlier years                     (see instr)
     CAPITALIZED EXPEN 12/01/2017                                                          1,073,555.                                 116,302.                                                   10               107,356.
     DOMAIN NAME-HIPOP 9/01/2018                                                              51,590.                                   5,732.                                                    3                17,197.
     CAPITALIZED EXPEN 12/01/2018                                                          1,255,377.                                  10,461.                                                   10               125,538.


     20    Total. Add the amounts in column (g) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            20
     21    Total amortization claimed for federal purposes from federal Form 4562, line 44 . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 21
     22    Amortization adjustment. If line 21 is greater than line 20, enter the difference here and on Form 100 or
           Form 100W, Side 1, line 6. If line 21 is less than line 20, enter the difference here and on Form 100 or
           Form 100W, Side 2, line 12. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   22




                                       CACA3501L 12/04/19                         059        7621194                 FTB 3885 2019
               Case: 21-50660                              Doc# 4                Filed: 05/12/21 Entered: 05/12/21 15:39:45 Page 62 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


     TAXABLE YEAR                                                                                                                                                                                        CALIFORNIA FORM

           2019                     Corporation Depreciation and Amortization                                                                                                                                   3885
    Attach to Form 100 or Form 100W.                              FORM 100
    Corporation name                                                                                                                                                                    California corporation number

    GAIA INTERACTIVE INC.
    Part I Election To Expense Certain Property Under IRC Section 179
       1   Maximum deduction under IRC Section 179 for California. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               1
       2   Total cost of IRC Section 179 property placed in service. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           2
       3   Threshold cost of IRC Section 179 property before reduction in limitation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                         3
       4   Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       4
       5   Dollar limitation for taxable year. Subtract line 4 from line 1. If zero or less, enter -0-. . . . . . . . . . . . . . . . . . . . . . .                                              5
       6                      (a) Description of property                    (b) Cost (business use only)                              (c) Elected cost




      7  Listed property (elected IRC Section 179 cost) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
      8  Total elected cost of IRC Section 179 property. Add amounts in column (c), line 6 and line 7. . . . . . . . . . . . . . . .                                                              8
      9  Tentative deduction. Enter the smaller of line 5 or line 8 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             9
     10  Carryover of disallowed deduction from prior taxable years . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                10
     11  Business income limitation. Enter the smaller of business income (not less than zero) or line 5 . . . . . . . . . . . . .                                                               11
     12  IRC Section 179 expense deduction. Add line 9 and line 10, but do not enter more than line 11 . . . . . . . . . . . . .                                                                 12
     13  Carryover of disallowed deduction to 2020. Add line 9 and line 10, less line 12. . . . . . . . 13
    Part II    Depreciation and Election of Additional First Year Depreciation Deduction Under R&TC Section 24356
     14             (a)                              (b)                             (c)                             (d)                       (e)                  (f)                  (g)                       (h)
                Description                     Date acquired                      Cost or                     Depreciation                 Depreciation          Life or          Depreciation for          Additional first
                of property                     (mm/dd/yyyy)                     other basis                    allowed or                    method               rate               this year                   year
                                                                                                               allowable in                                                                                   depreciation
                                                                                                               earlier years
     GAMING LAPTOP I                            5/27/2016                                5,163.                          2,643. 200DB                                      5                      595.
     APPLE COMPUTER                             7/31/2016                                1,593.                            816. 200DB                                      5                      184.
     INSTALL COAXIAL                            4/01/2018                                1,259.                             42.   S/L                                     15                       84.
     VOICE/DATA CABL                            4/17/2018                                6,082.                            203.   S/L                                     15                      406.

     15  Add the amounts in column (g) and column (h). The total of column (h) may not exceed
         $2,000. See instructions for line 14, column (h) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
    Part III Summary
     16 Total: If the corporation is electing:
         IRC Section 179 expense, add the amount on line 12 and line 15, column (g) or
         Additional first year depreciation under R&TC Section 24356, add the amounts on line 15, columns (g) and (h) or
         Depreciation (if no election is made), enter the amount from line 15, column (g) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
     17 Total depreciation claimed for federal purposes from federal Form 4562, line 22 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
     18 Depreciation adjustment. If line 17 is greater than line 16, enter the difference here and on Form 100 or
         Form 100W, Side 1, line 6. If line 17 is less than line 16, enter the difference here and on Form 100 or
         Form 100W, Side 2, line 12. (If California depreciation amounts are used to determine net income before
         state adjustments on Form 100 or Form 100W, no adjustment is necessary.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
    Part IV Amortization
     19              (a)                  (b)                       (c)                                        (d)                              (e)      (f)                                                     (g)
                 Description         Date acquired               Cost or                             Amortization                           R&TC      Period or                                             Amortization
                of property          (mm/dd/yyyy)            other basis                      allowed or allowable                         Section   percentage                                             for this year
                                                                                                   in earlier years                     (see instr)




     20    Total. Add the amounts in column (g) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            20
     21    Total amortization claimed for federal purposes from federal Form 4562, line 44 . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 21
     22    Amortization adjustment. If line 21 is greater than line 20, enter the difference here and on Form 100 or
           Form 100W, Side 1, line 6. If line 21 is less than line 20, enter the difference here and on Form 100 or
           Form 100W, Side 2, line 12. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   22




                                       CACA3501L 12/04/19                         059        7621194                 FTB 3885 2019
               Case: 21-50660                              Doc# 4                Filed: 05/12/21 Entered: 05/12/21 15:39:45 Page 63 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     2019                                                                          CALIFORNIA STATEMENTS                                                                                                                 PAGE 1
     CLIENT G3714879                                                                              GAIA INTERACTIVE INC.
      7/24/20                                                                                                                                                                                                               02:50PM

         STATEMENT 1
         FORM 100, SCHEDULE A
         TAXES DEDUCTED

                                                                                                                                                                                     TOTAL                          NONDEDUCT.
                             NATURE OF TAX                                                                 TAXING AUTHORITY                                                         AMOUNT                            AMOUNT
         LICENSES AND PERMITS                                                                                                                                               $             802.
         PAYROLL TAXES                                                                      IRS                                                                                       119,104.
                                                                                                                                                            TOTAL $                   119,906. $                             0.



         STATEMENT 2
         FORM 100, SCHEDULE F, LINE 10
         OTHER INCOME

         OTHER INCOME. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                 1,306.
                                                                                                                                                                                     TOTAL $                             1,306.



         STATEMENT 3
         FORM 100, SCHEDULE F, LINE 27
         OTHER DEDUCTIONS

         AMORTIZATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $               494,703.
         BANK CHARGES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   9,533.
         DUES AND SUBSCRIPTIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       1,328.
         INSURANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            30,212.
         LEGAL AND PROFESSIONAL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     187,119.
         MERCHANT SERVICE CHARGES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                          24,967.
         MISCELLANEOUS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     7,505.
         OFFICE EXPENSE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       2,177.
         ONLINE SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       7,644.
         PAYROLL PROCESSING FEE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       7,540.
         POSTAGE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          582.
         SUPPLIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           3,095.
         TELEPHONE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             8,381.
                                                                                                                                                                                                TOTAL $                784,786.



         STATEMENT 4
         FORM 100, SCHEDULE V, LINE 4(B)
         OTHER COSTS

         OTHER DIRECT EXPENSE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                                    18.
         WEB HOSTING . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               259,659.
         WEBSITE BANDWIDTH . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             2,367.
                                                                                                                                                                                       TOTAL $                         262,044.




              Case: 21-50660                                Doc# 4                  Filed: 05/12/21                            Entered: 05/12/21 15:39:45                                               Page 64 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     2019                                                                      CALIFORNIA STATEMENTS                                                                                      PAGE 2
     CLIENT G3714879                                                                           GAIA INTERACTIVE INC.
      7/24/20                                                                                                                                                                                   02:50PM

         STATEMENT 5
         FORM 100, SCHEDULE L, LINE 5
         OTHER CURRENT ASSETS

                                                                                                                                                                     BEGINNING         ENDING
         DEFERRED TAX ASSETS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                          443,541. $       443,541.
         INVESTMENT IN POCKETCON . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  1,315,671.       1,315,671.
         PREPAID EXPENSE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     37,654.          19,016.
         SHORT-TERM INVESTMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              4,197,245.       4,236,781.
                                                                                                                                    TOTAL $                           5,994,111. $     6,015,009.



         STATEMENT 6
         FORM 100, SCHEDULE L, LINE 13
         OTHER ASSETS

                                                                                                                                                                     BEGINNING         ENDING
         RENT DEPOSIT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $             33,325. $                0.
         ROUNDING. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            2.                  0.
                                                                                                                                                  TOTAL $                33,327. $                0.



         STATEMENT 7
         FORM 100, SCHEDULE L, LINE 17
         OTHER CURRENT LIABILITIES

                                                                                                                                                                     BEGINNING         ENDING
         ACCRUED BONUS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                7,292. $            0.
         ACCRUED EXPENSES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      -13,539.         29,018.
         ACCRUED VACATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       79,071.         44,579.
         DEFERRED RENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 11,000.              0.
         DEFERRED REVENUE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    1,696,940.        906,267.
         OTHER CURRENT LIABILITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                         76,800.         91,436.
         PAYROLL TAX PAYABLE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  0.        100,761.
                                                                                                                                        TOTAL $                       1,857,564. $    1,172,061.



         STATEMENT 8
         FORM 100, SCHEDULE L, LINE 20
         OTHER LIABILITIES

                                                                                                                                                                     BEGINNING         ENDING
         DEFERRED REVENUE-L/T. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                              3,680. $         3,680.
         OTHER LIABILITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         50,081.          66,611.
         ROUNDING. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            0.               2.
                                                                                                                                                  TOTAL $                53,761. $        70,293.




              Case: 21-50660                              Doc# 4                Filed: 05/12/21                           Entered: 05/12/21 15:39:45                             Page 65 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     2019                                                                      CALIFORNIA STATEMENTS                                                                                                          PAGE 3
     CLIENT G3714879                                                                          GAIA INTERACTIVE INC.
      7/24/20                                                                                                                                                                                                    02:50PM

         STATEMENT 9
         FORM 100, SCHEDULE M-1, LINE 5
         BOOK EXPENSES NOT DEDUCTED

         AMORTIZATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $     13,106.
         DISALLOWED CONTRIBUTIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                3,477.
                                                                                                                                                                                     TOTAL $                 16,583.



         STATEMENT 10
         FORM 100, SCHEDULE M-1, LINE 8
         DEDUCTIONS NOT ON BOOKS

         AMORTIZATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $    494,703.
                                                                                                                                                                                     TOTAL $                494,703.



         STATEMENT 11
         FORM 100, SCHEDULE D, LINE 3
         CAPITAL LOSS CARRYOVER

         CARRYOVER FROM 2014 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 $     2,000,000.
         TOTAL CAPITAL LOSS CARRYOVER                                                                                                                                                                $     2,000,000.




              Case: 21-50660                              Doc# 4                Filed: 05/12/21                          Entered: 05/12/21 15:39:45                                             Page 66 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


                                                                   Form at bottom of page.




                         Installment 1 '     File and Pay by the 15th day of the 4th month of the taxable year. When
                                             the due date falls on a weekend or holiday, the deadline to file and pay
                                             without a penalty is extended to the next business day.


                                             If no payment is due, do not mail this form.




                          WHERE TO FILE:         Using black or blue ink, make the check or money order payable to
                                                 the 'Franchise Tax Board.' Write the corporation number, FEIN, and
                                                 CA SOS file number, if applicable, and '2020 Form 100-ES' on the
                                                 check or money order. Detach form below. Enclose, but do not
                                                 staple, the payment with this form and mail to:

                                                                    FRANCHISE TAX BOARD
                                                                    PO BOX 942857
                                                                    SACRAMENTO CA 94257-0531

                        Make all checks or money orders payable in U.S. dollars and drawn against a U.S. financial institution.




                       ONLINE SERVICES:          Corporations can make payments online using Web Pay for Businesses.
                                                 Corporations can make an immediate payment or schedule payments up to
                                                 a year in advance. Go to ftb.ca.gov/pay for more information.




               DETACH HERE                           IF NO PAYMENT IS DUE, DO NOT MAIL THIS FORM                              DETACH HERE

    Caution: The corporation may be required to pay electronically. See instructions.                                             Installment 1
    TAXABLE YEAR                                                                                                              CALIFORNIA FORM

       2020               Corporation Estimated Tax                                                                                100-ES

                  GAIA                                                    000000000000                       20             FORM       1
    TYB 01-01-2020    TYE                           12-31-2020
    GAIA INTERACTIVE INC

    2445 AUGUSTINE DRIVE 150
    SANTA CLARA        CA 95054                                                                 (650) 546-5755

    EST TAX AMT                                  800. QSUB TAX AMT
                                                                                        TOTAL PAYMENT AMT                             800.


                        CACA0501L 12/16/19                059        6101206                                             Form 100-ES 2019
             Case: 21-50660                Doc# 4        Filed: 05/12/21 Entered: 05/12/21 15:39:45                      Page 67 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




    Adjusted Current Earnings (ACE) Worksheet

    GAIA INTERACTIVE INC.
      1       Pre-adjustment AMTI. Enter the amount from Schedule P (100), line 4a, or Schedule P (100W), line 4a. . . .                                                                                          1        483,104.
      2       ACE depreciation adjustment:
          a   AMT depreciation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 2a                           5,754.
          b   ACE depreciation:
              (1) Post-1998 property . . . . . . . . . . . . . . . . . . . . . . . . . 2b(1)                                              5,754.
              (2) Post-1990, pre-1998 property. . . . . . . . . . . . . . . . 2b(2)
              (3) Post-1987, pre-1990 property. . . . . . . . . . . . . . . . 2b(3)
              (4) Post-1981, pre-1987 property. . . . . . . . . . . . . . . . 2b(4)
              (5) Property described in IRC sections 168(f)(1) through (4) . . 2b(5)
              (6) Other property. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2b(6)
              (7) Total ACE depreciation. Add lines 2b(1) through 2b(6) . . . . . . . . . . . . . . . . . . .                                                 2b(7)                           5,754.
          c   ACE depreciation adjustment. Subtract line 2b(7) from line 2a . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             2c                                               2c              0.
      3       Inclusion in ACE of items included in earnings and profits (E&P):
          a   Tax-exempt interest income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         3a
          b   Death benefits from life insurance contracts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     3b
          c   All other distributions from life insurance contracts (including surrenders). . . . .                                                             3c
          d   Inside buildup of undistributed income in life insurance contracts. . . . . . . . . . . . .                                                       3d
          e   Other items (see Treas. Reg. Sections 1.56(g) - 1(c)(6)(iii) through (ix) for a partial list). . . . . . . . . 3e
          f   Total increase to ACE from inclusion in ACE of items included in E&P. Add lines 3a through 3e. . . . . . . . . . .                                                                                 3f              0.
      4       Disallowance of items not deductible from E&P:
          a   Allowable deduction to a credit union. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                4a
          b   Other items (see Treas. Reg. Sections 1.56(g) - 1(d)(3)(i) and (ii) for a partial list). . . . . . . . . . . . . 4b
          c   Total increase to ACE because of disallowance of items not deductible from E&P. Add lines 4a through 4b.                                                                                           4c              0.
      5       Other adjustments based on rules for figuring E&P:
          a   Intangible drilling costs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 5a
          b   Circulation expenditures . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    5b
          c   Organizational expenditures. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        5c
          d   LIFO inventory adjustments. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         5d
          e   Installment sales. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              5e
          f   Total other E&P adjustments. Combine lines 5a through 5e . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 5f              0.
      6       Disallowance of loss on exchange of debt pools. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      6
      7       Acquisition expenses of life insurance companies for qualified foreign contracts. . . . . . . . . . . . . . . . . . . . . . . . . .                                                                 7
      8       Depletion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    8
      9       Basis adjustments in determining gain or loss from sale or exchange of pre-1994 property. . . . . . . . . . . . . . . .                                                                            9
     10       Interest income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        10
     11       Interest expense . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         11
     12       Adjusted current earnings. Combine lines 1, 2c, 3f, 4c, and 5f through 11. Enter the result here and on
              Schedule P (100), line 5a, or Schedule P (100W), line 5a . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             12        483,104.



                                                                                                                                                                                      Schedule P (100) Instructions 2019 Page 7




                                                                                                                  CACW4201 10/16/19

               Case: 21-50660                                  Doc# 4                  Filed: 05/12/21                              Entered: 05/12/21 15:39:45                                                   Page 68 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     12/31/19                2019 CALIFORNIA SUMMARY DEPRECIATION SCHEDULE                                                         PAGE 1
     CLIENT G3714879                                      GAIA INTERACTIVE INC.
      7/24/20                                                                                                                         02:50PM

                                                                                                   PRIOR
                                                                                        CUR         179/
                                                 DATE     DATE    COST/          BUS.   179/       SDA/                             CURRENT
         NO.             DESCRIPTION           ACQUIRED   SOLD    BASIS          PCT.   SDA        DEPR.         METHOD     LIFE     DEPR.

         FORM 100
         _____________

          AMORTIZATION
          ____________

          6 2008 DOMAIN NAME                  7/01/08                   24,707                        17,294         S/L      15         1,647
          7 2010 DOMAIN NAME                  4/30/10                    5,675                         3,276         S/L      15          378
          13 2013 DOMAIN - RAVEL              10/11/13                  65,579                        22,953         S/L      15         4,372
          27 DOMAIN NAME -UNRAVEL             1/23/15                   47,500                        12,404         S/L      15         3,167
          31 CAPITALIZED EXPENSE              12/01/16             2,350,479                         489,683         S/L      10       235,048
          33 CAPITALIZED EXPENSE              12/01/17             1,073,555                         116,302         S/L      10       107,356
          52 DOMAIN NAME-HIPOP.COM            9/01/18                   51,590                         5,732         S/L       3        17,197
          53 CAPITALIZED EXPENSE              12/01/18             1,255,377                          10,461         S/L      10       125,538


                TOTAL AMORTIZATION                                 4,874,462                   0     678,105                           494,703

          FURNITURE AND FIXTURES
          ______________________

          32 IKEA                             7/28/12                   15,957                        15,957     200DB HY      7               0
          37 FURNITURE & DESK ASSEMBLY        8/01/12                    3,230                         3,230     200DB HY      7               0
          38 FURNITURE,MIRRORS,ORGANIZ        8/31/12                    4,076                         4,076     200DB HY      7               0
          39 RACKS,SHELVES                    9/16/15                    1,831                         1,831     200DB HY      7               0
          40 TWO SAMSUNG TVS                  9/11/15                    4,795                         4,795     200DB HY      7               0
          41 43' 2 SLIDE GLASS DOOR,RE        9/08/15                    2,596                         2,596     200DB HY      7               0


                TOTAL FURNITURE AND FIXTURE                             32,485                 0      32,485                                   0

          IMPROVEMENTS
          ____________

          50 INSTALL COAXIAL CABLES           4/01/18                    1,259                              42    S/L HY      15              84
          51 VOICE/DATA CABLES, LADDER        4/17/18                    6,082                             203    S/L HY      15          406


                TOTAL IMPROVEMENTS                                       7,341                 0           245                            490

          MACHINERY AND EQUIPMENT
          _______________________

          1 2009 SERVERS                      7/01/09                  439,753                       439,753     200DB HY      5               0
          2 2010 SERVER                       7/01/10                  136,661                       136,661     200DB HY      5               0
          3 2011 SERVERS                      7/01/11                   49,384                        49,384     200DB HY      5               0
          4 2011 COMPUTERS                    7/01/11                   44,813                        44,813     200DB HY      5               0
          8 2012 SERVERS                      5/22/12                   17,485                        17,485     200DB HY      5               0
          9 2012 COMPUTERS                    7/01/12                   24,037                        24,037     200DB HY      5               0
          10 SERVER SWITCH                    8/01/13                   28,061                        27,725     200DB HY      5               0
          11 MACBOOK PRO                      2/11/13                    7,765                         7,765     200DB HY      5               0




               Case: 21-50660            Doc# 4      Filed: 05/12/21     Entered: 05/12/21 15:39:45              Page 69 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     12/31/19                2019 CALIFORNIA SUMMARY DEPRECIATION SCHEDULE                                                         PAGE 2
     CLIENT G3714879                                      GAIA INTERACTIVE INC.
      7/24/20                                                                                                                         02:50PM

                                                                                                   PRIOR
                                                                                        CUR         179/
                                                 DATE     DATE    COST/          BUS.   179/       SDA/                             CURRENT
         NO.             DESCRIPTION           ACQUIRED   SOLD    BASIS          PCT.   SDA        DEPR.         METHOD     LIFE     DEPR.

          12 APPLE TABLETS                    5/10/13                    4,084                         4,063     200DB HY      5               0
          14 HP PRO X576                      1/28/14                     755                              755   200DB HY      5               0
          15 MACBOOK PRO 15.4/2.3GHZ          1/28/14                    2,599                         2,599     200DB HY      5               0
          16 PEN DISPLAY (X2)                 4/07/14                    3,954                         3,954     200DB HY      5               0
          17 MACBOOK PRO                      6/02/14                    5,229                         5,032     200DB HY      5          197
          18 MACBOOK AIR                      6/16/14                    1,327                         1,251     200DB HY      5              76
          19 COMPUTER EQUIPMENTS              8/31/14                    1,737                         1,568     200DB HY      5          100
          20 MACBOOK PRO                      10/08/14                   6,688                         5,901     200DB HY      5          385
          21 IPHONE (X4)                      10/23/14                   3,040                         2,622     200DB HY      5          175
          22 IPHONE 5S                        9/23/14                    1,163                         1,026     200DB HY      5              67
          23 MACBOOK PRO RETINA               9/01/14                    2,265                         2,044     200DB HY      5          130
          24 IPAD MINI                        9/01/14                    1,661                         1,498     200DB HY      5              96
          25 COMPUTER                         9/10/14                    1,080                             973   200DB HY      5              62
          26 APPLE TABLETS                    11/12/14                   1,090                             941   200DB HY      5              63
          28 MACBOOK X2                       1/20/15                    4,356                         4,356     200DB HY      5               0
          29 MACBOOK                          3/29/15                    1,959                         1,959     200DB HY      5               0
          30 2 NOTEBOOK E6540                 4/21/15                    2,870                         2,870     200DB HY      5               0
          34 2008 SERVER                      7/01/08                  433,901                       433,901     200DB HY      5               0
          35 GAMING LAPTOP INTEL I7           5/27/16                    5,163                         2,643     200DB HY      5          595
          36 APPLE COMPUTER 8GB               7/31/16                    1,593                             816   200DB HY      5          184
          42 TV SAMSUNG 37"                   5/12/08                    1,271                         1,271     200DB HY      7               0
          43 CATALYST6500,CISCO7600           9/04/08                   33,746                        33,746     200DB HY      7               0
          44 2010 COMPUTER                    7/01/10                    7,039                         7,039     200DB HY      5               0


                TOTAL MACHINERY AND EQUIPME                        1,276,529                   0    1,270,451                            2,130

          SOFTWARE
          ________

          5 2008 SOFTWARE                     7/01/08                   27,976                        27,976      S/L HY       3               0
          45 SOFTWARE--PASW STATISTICS        5/19/09                    1,784                         1,784      S/L HY       3               0
          46 SOFTWARE-PERPTUAL LICENSE        5/01/11                  125,000                       125,000      S/L HY       3               0
          47 INTUIT QB                        5/28/11                    2,294                         2,294      S/L HY       3               0
          48 TABLEQU DESKTOP LICENSE          6/30/11                    1,599                         1,599      S/L HY       3               0
          49 LICENSE-DESKTOP/WEB CLIEN        6/30/11                    9,000                         9,000      S/L HY       3               0


                TOTAL SOFTWARE                                         167,653                 0     167,653                                   0



                TOTAL DEPRECIATION                                 1,484,008                   0    1,470,834                            2,620




               Case: 21-50660           Doc# 4       Filed: 05/12/21     Entered: 05/12/21 15:39:45              Page 70 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




     12/31/19                2019 CALIFORNIA SUMMARY DEPRECIATION SCHEDULE                                                    PAGE 3
     CLIENT G3714879                                      GAIA INTERACTIVE INC.
      7/24/20                                                                                                                    02:50PM

                                                                                                 PRIOR
                                                                                      CUR         179/
                                                 DATE     DATE    COST/        BUS.   179/       SDA/                          CURRENT
         NO.             DESCRIPTION           ACQUIRED   SOLD    BASIS        PCT.   SDA        DEPR.        METHOD   LIFE     DEPR.



                GRAND TOTAL AMORTIZATION                           4,874,462                 0     678,105                        494,703

                GRAND TOTAL DEPRECIATION                           1,484,008                 0    1,470,834                         2,620




               Case: 21-50660              Doc# 4    Filed: 05/12/21   Entered: 05/12/21 15:39:45             Page 71 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                                            2019 CALIFORNIA DEPRECIATION SCHEDULE                                                                                                    PAGE 1
      CLIENT G3714879                                                                  GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                       02:50PM
                                                                                                               PRIOR
                                                                                        CUR    SPECIAL          179/          PRIOR   SALVAG
                                                 DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.        PRIOR                                   CURRENT
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS        DEPR.       METHOD     LIFE   RATE       DEPR.

          FORM 100
          _____________

           AMORTIZATION
           ____________

           6 2008 DOMAIN NAME                  7/01/08                24,707                                                                      24,707       17,294       S/L      15                  1,647
           7 2010 DOMAIN NAME                  4/30/10                 5,675                                                                       5,675        3,276       S/L      15                   378
           13 2013 DOMAIN - RAVEL              10/11/13               65,579                                                                      65,579       22,953       S/L      15                  4,372
           27 DOMAIN NAME -UNRAVEL             1/23/15                47,500                                                                      47,500       12,404       S/L      15                  3,167
           31 CAPITALIZED EXPENSE              12/01/16             2,350,479                                                                   2,350,479     489,683       S/L      10                235,048
           33 CAPITALIZED EXPENSE              12/01/17             1,073,555                                                                   1,073,555     116,302       S/L      10                107,356
           52 DOMAIN NAME-HIPOP.COM            9/01/18                51,590                                                                      51,590        5,732       S/L       3                 17,197
           53 CAPITALIZED EXPENSE              12/01/18             1,255,377                                                                   1,255,377      10,461       S/L      10                125,538


                 TOTAL AMORTIZATION                                 4,874,462              0             0               0         0       0    4,874,462     678,105                                  494,703

           FURNITURE AND FIXTURES
           ______________________

           32 IKEA                             7/28/12                15,957                                                                      15,957       15,957   200DB HY      7   .04460              0
           37 FURNITURE & DESK ASSEMBLY        8/01/12                 3,230                                                                       3,230        3,230   200DB HY      7   .04460              0
           38 FURNITURE,MIRRORS,ORGANIZ        8/31/12                 4,076                                                                       4,076        4,076   200DB HY      7   .04460              0
           39 RACKS,SHELVES                    9/16/15                 1,831                                       1,831                               0                200DB HY      7                       0
           40 TWO SAMSUNG TVS                  9/11/15                 4,795                                       4,795                               0                200DB HY      7                       0
           41 43' 2 SLIDE GLASS DOOR,RE        9/08/15                 2,596                                       2,596                               0                200DB HY      7                       0


                 TOTAL FURNITURE AND FIXTURE                          32,485               0             0         9,222           0       0      23,263       23,263                                         0

           IMPROVEMENTS
           ____________




                                        Case: 21-50660           Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                    Page 72 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                                           2019 CALIFORNIA DEPRECIATION SCHEDULE                                                                                                         PAGE 2
      CLIENT G3714879                                                                   GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                           02:50PM
                                                                                                                PRIOR
                                                                                         CUR    SPECIAL          179/          PRIOR   SALVAG
                                                DATE     DATE      COST/         BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.         PRIOR                                     CURRENT
          NO.             DESCRIPTION         ACQUIRED   SOLD      BASIS         PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS         DEPR.         METHOD     LIFE   RATE       DEPR.

           50 INSTALL COAXIAL CABLES          4/01/18                  1,259                                                                        1,259              42    S/L HY      15   .06670              84
           51 VOICE/DATA CABLES, LADDER       4/17/18                  6,082                                                                        6,082             203    S/L HY      15   .06670          406


                 TOTAL IMPROVEMENTS                                    7,341                0             0               0         0       0       7,341             245                                     490

           MACHINERY AND EQUIPMENT
           _______________________

           1 2009 SERVERS                     7/01/09                439,753                                                                      439,753       439,753     200DB HY      5                        0
           2 2010 SERVER                      7/01/10                136,661                                                                      136,661       136,661     200DB HY      5                        0
           3 2011 SERVERS                     7/01/11                 49,384                                                                       49,384        49,384     200DB HY      5                        0
           4 2011 COMPUTERS                   7/01/11                 44,813                                                                       44,813        44,813     200DB HY      5                        0
           8 2012 SERVERS                     5/22/12                 17,485                                                                       17,485        17,485     200DB HY      5                        0
           9 2012 COMPUTERS                   7/01/12                 24,037                                                                       24,037        24,037     200DB HY      5                        0
           10 SERVER SWITCH                   8/01/13                 28,061                                                                       28,061        27,725     200DB HY      5                        0
           11 MACBOOK PRO                     2/11/13                  7,765                                                                        7,765         7,765     200DB HY      5                        0
           12 APPLE TABLETS                   5/10/13                  4,084                                                                        4,084         4,063     200DB HY      5                        0
           14 HP PRO X576                     1/28/14                      755                                                                          755           755   200DB HY      5   .05760               0
           15 MACBOOK PRO 15.4/2.3GHZ         1/28/14                  2,599                                                                        2,599         2,599     200DB HY      5   .05760               0
           16 PEN DISPLAY (X2)                4/07/14                  3,954                                                                        3,954         3,954     200DB HY      5   .05760               0
           17 MACBOOK PRO                     6/02/14                  5,229                                                                        5,229         5,032     200DB HY      5   .05760          197
           18 MACBOOK AIR                     6/16/14                  1,327                                                                        1,327         1,251     200DB HY      5   .05760              76
           19 COMPUTER EQUIPMENTS             8/31/14                  1,737                                                                        1,737         1,568     200DB HY      5   .05760          100
           20 MACBOOK PRO                    10/08/14                  6,688                                                                        6,688         5,901     200DB HY      5   .05760          385
           21 IPHONE (X4)                    10/23/14                  3,040                                                                        3,040         2,622     200DB HY      5   .05760          175
           22 IPHONE 5S                       9/23/14                  1,163                                                                        1,163         1,026     200DB HY      5   .05760              67
           23 MACBOOK PRO RETINA              9/01/14                  2,265                                                                        2,265         2,044     200DB HY      5   .05760          130
           24 IPAD MINI                       9/01/14                  1,661                                                                        1,661         1,498     200DB HY      5   .05760              96
           25 COMPUTER                        9/10/14                  1,080                                                                        1,080             973   200DB HY      5   .05760              62




                                        Case: 21-50660          Doc# 4       Filed: 05/12/21              Entered: 05/12/21 15:39:45                     Page 73 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                                            2019 CALIFORNIA DEPRECIATION SCHEDULE                                                                                                      PAGE 3
      CLIENT G3714879                                                                  GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                         02:50PM
                                                                                                               PRIOR
                                                                                        CUR    SPECIAL          179/          PRIOR   SALVAG
                                                 DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.        PRIOR                                     CURRENT
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS        DEPR.         METHOD     LIFE   RATE       DEPR.

           26 APPLE TABLETS                    11/12/14                 1,090                                                                      1,090            941   200DB HY      5   .05760              63
           28 MACBOOK X2                       1/20/15                  4,356                                      4,356                               0                  200DB HY      5                        0
           29 MACBOOK                          3/29/15                  1,959                                      1,959                               0                  200DB HY      5                        0
           30 2 NOTEBOOK E6540                 4/21/15                  2,870                                      2,870                               0                  200DB HY      5                        0
           34 2008 SERVER                      7/01/08                433,901                                                                    433,901      433,901     200DB HY      5                        0
           35 GAMING LAPTOP INTEL I7           5/27/16                  5,163                                                                      5,163        2,643     200DB HY      5   .11520          595
           36 APPLE COMPUTER 8GB               7/31/16                  1,593                                                                      1,593            816   200DB HY      5   .11520          184
           42 TV SAMSUNG 37"                   5/12/08                  1,271                                                                      1,271        1,271     200DB HY      7                        0
           43 CATALYST6500,CISCO7600           9/04/08                 33,746                                                                     33,746       33,746     200DB HY      7                        0
           44 2010 COMPUTER                    7/01/10                  7,039                                                                      7,039        7,039     200DB HY      5                        0


                 TOTAL MACHINERY AND EQUIPME                        1,276,529              0             0         9,185           0       0    1,267,344    1,261,266                                     2,130

           SOFTWARE
           ________

           5 2008 SOFTWARE                     7/01/08                 27,976                                                                     27,976       27,976      S/L HY       3                        0
           45 SOFTWARE--PASW STATISTICS        5/19/09                  1,784                                                                      1,784        1,784      S/L HY       3                        0
           46 SOFTWARE-PERPTUAL LICENSE        5/01/11                125,000                                                                    125,000      125,000      S/L HY       3                        0
           47 INTUIT QB                        5/28/11                  2,294                                                                      2,294        2,294      S/L HY       3                        0
           48 TABLEQU DESKTOP LICENSE          6/30/11                  1,599                                                                      1,599        1,599      S/L HY       3                        0
           49 LICENSE-DESKTOP/WEB CLIEN        6/30/11                  9,000                                                                      9,000        9,000      S/L HY       3                        0


                 TOTAL SOFTWARE                                       167,653              0             0               0         0       0     167,653      167,653                                            0



                 TOTAL DEPRECIATION                                 1,484,008              0             0        18,407           0       0    1,465,601    1,452,427                                     2,620



                 GRAND TOTAL AMORTIZATION                           4,874,462              0             0               0         0       0    4,874,462     678,105                                    494,703




                                        Case: 21-50660           Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                    Page 74 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                                           2019 CALIFORNIA DEPRECIATION SCHEDULE                                                                                               PAGE 4
      CLIENT G3714879                                                                 GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                 02:50PM
                                                                                                              PRIOR
                                                                                       CUR    SPECIAL          179/        PRIOR   SALVAG
                                                DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/       DEC. BAL /BASIS   DEPR.        PRIOR                                CURRENT
          NO.             DESCRIPTION         ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.      DEPR.   REDUCT   BASIS        DEPR.        METHOD   LIFE   RATE     DEPR.

                 GRAND TOTAL DEPRECIATION                          1,484,008              0             0        18,407         0       0    1,465,601    1,452,427                                2,620




                                        Case: 21-50660          Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                  Page 75 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                    2019 CALIFORNIA ALTERNATIVE MINIMUM TAX DEPRECIATION SCHEDULE                                                                                              PAGE 1
      CLIENT G3714879                                                                 GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                    02:50PM
                                                 DATE     DATE       AMT          AMT PRIOR      AMT       AMT    AMT      AMT           REG.          OWN     POST-86 REAL PROP LEAS PER    59 (E)(2)
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS           DEPR.       METHOD     LIFE   RATE     DEPR.         DEPR.         PCT.   DEPR ADJ.  PREF.   PROP PREF   AMORT.

          FORM 100
          _____________

           FURNITURE AND FIXTURES
           ______________________

           32 IKEA                             7/28/12                 15,957           3,910   150DB HY      7   .06120           977             0               -977                            0
           37 FURNITURE & DESK ASSEMBLY        8/01/12                    3,230          792    150DB HY      7   .06120           198             0               -198                            0
           38 FURNITURE,MIRRORS,ORGANIZ        8/31/12                    4,076          998    150DB HY      7   .06120           249             0               -249                            0
           39 RACKS,SHELVES                    9/16/15                       0                  150DB HY      7                      0             0                                               0
           40 TWO SAMSUNG TVS                  9/11/15                       0                  150DB HY      7                      0             0                                               0
           41 43' 2 SLIDE GLASS DOOR,RE        9/08/15                       0                  150DB HY      7                      0             0                                               0


                 TOTAL FURNITURE AND FIXTURE                           23,263           5,700                                  1,424               0             -1,424        0         0         0

           IMPROVEMENTS
           ____________

           50 INSTALL COAXIAL CABLES           4/01/18                    1,259           42     S/L HY      15   .06670            84            84                                               0
           51 VOICE/DATA CABLES, LADDER        4/17/18                    6,082          203     S/L HY      15   .06670           406           406                                               0


                 TOTAL IMPROVEMENTS                                       7,341          245                                       490           490                 0         0         0         0

           MACHINERY AND EQUIPMENT
           _______________________

           1 2009 SERVERS                      7/01/09                439,753                   150DB HY      5                      0             0                                               0
           2 2010 SERVER                       7/01/10                136,661                   150DB HY      5                      0             0                                               0
           3 2011 SERVERS                      7/01/11                 49,384           4,114   150DB HY      5                      0             0                                               0
           4 2011 COMPUTERS                    7/01/11                 44,813           3,733   150DB HY      5                      0             0                                               0
           8 2012 SERVERS                      5/22/12                 17,485           4,370   150DB HY      5                      0             0                                               0
           9 2012 COMPUTERS                    7/01/12                 24,037           6,007   150DB HY      5                      0             0                                               0
           10 SERVER SWITCH                    8/01/13                 28,061          11,687   150DB HY      5                      0             0                                               0
           11 MACBOOK PRO                      2/11/13                    7,765         3,235   150DB HY      5                      0             0                                               0
           12 APPLE TABLETS                    5/10/13                    4,084         1,700   150DB HY      5                      0             0                                               0




                                        Case: 21-50660           Doc# 4      Filed: 05/12/21             Entered: 05/12/21 15:39:45                    Page 76 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                   2019 CALIFORNIA ALTERNATIVE MINIMUM TAX DEPRECIATION SCHEDULE                                                                                               PAGE 2
      CLIENT G3714879                                                                 GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                    02:50PM
                                                 DATE     DATE       AMT          AMT PRIOR      AMT       AMT    AMT      AMT           REG.          OWN     POST-86 REAL PROP LEAS PER    59 (E)(2)
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS           DEPR.       METHOD     LIFE   RATE     DEPR.         DEPR.         PCT.   DEPR ADJ.  PREF.   PROP PREF   AMORT.

           14 HP PRO X576                      1/28/14                      755          387    150DB HY      5   .08330            63             0                -63                            0
           15 MACBOOK PRO 15.4/2.3GHZ          1/28/14                    2,599         1,330   150DB HY      5   .08330           216             0               -216                            0
           16 PEN DISPLAY (X2)                 4/07/14                    3,954         2,024   150DB HY      5   .08330           329             0               -329                            0
           17 MACBOOK PRO                      6/02/14                    5,229         2,675   150DB HY      5   .08330           436           197               -239                            0
           18 MACBOOK AIR                      6/16/14                    1,327          679    150DB HY      5   .08330           111            76                -35                            0
           19 COMPUTER EQUIPMENTS              8/31/14                    1,737          888    150DB HY      5   .08330           145           100                -45                            0
           20 MACBOOK PRO                      10/08/14                   6,688         3,422   150DB HY      5   .08330           557           385               -172                            0
           21 IPHONE (X4)                      10/23/14                   3,040         1,555   150DB HY      5   .08330           253           175                -78                            0
           22 IPHONE 5S                        9/23/14                    1,163          596    150DB HY      5   .08330            97            67                -30                            0
           23 MACBOOK PRO RETINA               9/01/14                    2,265         1,158   150DB HY      5   .08330           189           130                -59                            0
           24 IPAD MINI                        9/01/14                    1,661          850    150DB HY      5   .08330           138            96                -42                            0
           25 COMPUTER                         9/10/14                    1,080          553    150DB HY      5   .08330            90            62                -28                            0
           26 APPLE TABLETS                    11/12/14                   1,090          559    150DB HY      5   .08330            91            63                -28                            0
           28 MACBOOK X2                       1/20/15                        0                 150DB HY      5                      0             0                                               0
           29 MACBOOK                          3/29/15                        0                 150DB HY      5                      0             0                                               0
           30 2 NOTEBOOK E6540                 4/21/15                        0                 150DB HY      5                      0             0                                               0
           34 2008 SERVER                      7/01/08                433,901                   150DB HY      5                      0             0                                               0
           35 GAMING LAPTOP INTEL I7           5/27/16                    5,163         2,239   150DB HY      5   .16660           860           595               -265                            0
           36 APPLE COMPUTER 8GB               7/31/16                    1,593          690    150DB HY      5   .16660           265           184                -81                            0
           42 TV SAMSUNG 37"                   5/12/08                    1,271                 150DB HY      7                      0             0                                               0
           43 CATALYST6500,CISCO7600           9/04/08                 33,746                   150DB HY      7                      0             0                                               0
           44 2010 COMPUTER                    7/01/10                    7,039          431    150DB HY      7                      0             0                                               0


                 TOTAL MACHINERY AND EQUIPME                         1,267,344         54,882                                  3,840         2,130               -1,710        0         0         0

           SOFTWARE
           ________

           5 2008 SOFTWARE                     7/01/08                 27,976                    S/L HY       3                      0             0                                               0
           45 SOFTWARE--PASW STATISTICS        5/19/09                    1,784                  S/L HY       3                      0             0                                               0




                                        Case: 21-50660           Doc# 4      Filed: 05/12/21             Entered: 05/12/21 15:39:45                    Page 77 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                    2019 CALIFORNIA ALTERNATIVE MINIMUM TAX DEPRECIATION SCHEDULE                                                                                        PAGE 3
      CLIENT G3714879                                                                GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                              02:50PM
                                                DATE     DATE       AMT          AMT PRIOR        AMT      AMT    AMT    AMT         REG.        OWN     POST-86 REAL PROP LEAS PER    59 (E)(2)
          NO.             DESCRIPTION         ACQUIRED   SOLD      BASIS           DEPR.         METHOD    LIFE   RATE   DEPR.       DEPR.       PCT.   DEPR ADJ.  PREF.   PROP PREF   AMORT.

           46 SOFTWARE-PERPTUAL LICENSE       5/01/11                125,000                      S/L HY      3                  0           0                                               0
           47 INTUIT QB                       5/28/11                    2,294                    S/L HY      3                  0           0                                               0
           48 TABLEQU DESKTOP LICENSE         6/30/11                    1,599                    S/L HY      3                  0           0                                               0
           49 LICENSE-DESKTOP/WEB CLIEN       6/30/11                    9,000                    S/L HY      3                  0           0                                               0


                 TOTAL SOFTWARE                                      167,653                 0                                   0           0                 0         0         0         0



                 TOTAL DEPRECIATION                                 1,465,601         60,827                                 5,754       2,620             -3,134        0         0         0



                 GRAND TOTAL DEPRECIATION                           1,465,601         60,827                                 5,754       2,620             -3,134        0         0         0




                                        Case: 21-50660          Doc# 4      Filed: 05/12/21               Entered: 05/12/21 15:39:45             Page 78 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                2019 CALIFORNIA ADJUSTED CURRENT EARNINGS DEPRECIATION SCHEDULE                                                                                                         PAGE 1
      CLIENT G3714879                                                                     GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                              02:50PM
                                                                                                                                SPECIAL
                                              DATE     DATE    ACE         PRIOR            ACE     ACE     ACE    ACE           DEPR.        POST 1998    POST 1990   POST 1987   POST 1981   SECT. 168    OTHER
          NO.          DESCRIPTION          ACQUIRED   SOLD   BASIS       ACE DEPR         METHOD   LIFE   RATE   DEPR.         ALLOW.        PROPERTY     PRE 1998     PRE 1990    PRE 1987   PROPERTY    PROPERTY

          FORM 100
          _____________

           FURNITURE AND FIXTURES
           ______________________

           32 IKEA                          7/28/12              15,957         3,910                                     977             0         977
           37 FURNITURE & DESK ASSE         8/01/12               3,230          792                                      198             0         198
           38 FURNITURE,MIRRORS,ORG         8/31/12               4,076          998                                      249             0         249
           39 RACKS,SHELVES                 9/16/15                   0                                                     0             0
           40 TWO SAMSUNG TVS               9/11/15                   0                                                     0             0
           41 43' 2 SLIDE GLASS DOO         9/08/15                   0                                                     0             0


                 TOTAL FURNITURE AND FI                          23,263         5,700                                 1,424               0        1,424           0           0           0           0          0

           IMPROVEMENTS
           ____________

           50 INSTALL COAXIAL CABLE         4/01/18               1,259              42                                    84             0          84
           51 VOICE/DATA CABLES, LA         4/17/18               6,082          203                                      406             0         406


                 TOTAL IMPROVEMENTS                               7,341          245                                      490             0         490            0           0           0           0          0

           MACHINERY AND EQUIPMENT
           _______________________

           1 2009 SERVERS                   7/01/09             439,753                                                     0             0
           2 2010 SERVER                    7/01/10             136,661                                                     0             0
           3 2011 SERVERS                   7/01/11              49,384         4,114                                       0             0
           4 2011 COMPUTERS                 7/01/11              44,813         3,733                                       0             0
           8 2012 SERVERS                   5/22/12              17,485         4,370                                       0             0
           9 2012 COMPUTERS                 7/01/12              24,037         6,007                                       0             0
           10 SERVER SWITCH                 8/01/13              28,061        11,687                                       0             0
           11 MACBOOK PRO                   2/11/13               7,765         3,235                                       0             0
           12 APPLE TABLETS                 5/10/13               4,084         1,700                                       0             0




                                          Case: 21-50660      Doc# 4       Filed: 05/12/21                 Entered: 05/12/21 15:39:45                       Page 79 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                2019 CALIFORNIA ADJUSTED CURRENT EARNINGS DEPRECIATION SCHEDULE                                                                                                       PAGE 2
      CLIENT G3714879                                                                   GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                            02:50PM
                                                                                                                              SPECIAL
                                            DATE     DATE    ACE           PRIOR          ACE     ACE     ACE    ACE           DEPR.        POST 1998    POST 1990   POST 1987   POST 1981   SECT. 168    OTHER
          NO.          DESCRIPTION        ACQUIRED   SOLD   BASIS         ACE DEPR       METHOD   LIFE   RATE   DEPR.         ALLOW.        PROPERTY     PRE 1998     PRE 1990    PRE 1987   PROPERTY    PROPERTY

           14 HP PRO X576                 1/28/14                   755          387                                     63             0          63
           15 MACBOOK PRO 15.4/2.3G       1/28/14               2,599           1,330                                   216             0         216
           16 PEN DISPLAY (X2)            4/07/14               3,954           2,024                                   329             0         329
           17 MACBOOK PRO                 6/02/14               5,229           2,675                                   436             0         436
           18 MACBOOK AIR                 6/16/14               1,327            679                                    111             0         111
           19 COMPUTER EQUIPMENTS         8/31/14               1,737            888                                    145             0         145
           20 MACBOOK PRO                 10/08/14              6,688           3,422                                   557             0         557
           21 IPHONE (X4)                 10/23/14              3,040           1,555                                   253             0         253
           22 IPHONE 5S                   9/23/14               1,163            596                                     97             0          97
           23 MACBOOK PRO RETINA          9/01/14               2,265           1,158                                   189             0         189
           24 IPAD MINI                   9/01/14               1,661            850                                    138             0         138
           25 COMPUTER                    9/10/14               1,080            553                                     90             0          90
           26 APPLE TABLETS               11/12/14              1,090            559                                     91             0          91
           28 MACBOOK X2                  1/20/15                     0                                                   0             0
           29 MACBOOK                     3/29/15                     0                                                   0             0
           30 2 NOTEBOOK E6540            4/21/15                     0                                                   0             0
           34 2008 SERVER                 7/01/08             433,901                                                     0             0
           35 GAMING LAPTOP INTEL I       5/27/16               5,163           2,239                                   860             0         860
           36 APPLE COMPUTER 8GB          7/31/16               1,593            690                                    265             0         265
           42 TV SAMSUNG 37"              5/12/08               1,271                                                     0             0
           43 CATALYST6500,CISCO760       9/04/08              33,746                                                     0             0
           44 2010 COMPUTER               7/01/10               7,039            431                                      0             0


                 TOTAL MACHINERY AND EQ                      1,267,344         54,882                               3,840               0        3,840           0           0           0           0          0

           SOFTWARE
           ________




                                      Case: 21-50660        Doc# 4         Filed: 05/12/21               Entered: 05/12/21 15:39:45                       Page 80 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/19                2019 CALIFORNIA ADJUSTED CURRENT EARNINGS DEPRECIATION SCHEDULE                                                                                                     PAGE 3
      CLIENT G3714879                                                                   GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                          02:50PM
                                                                                                                            SPECIAL
                                            DATE     DATE    ACE          PRIOR           ACE     ACE     ACE    ACE         DEPR.        POST 1998    POST 1990   POST 1987   POST 1981   SECT. 168    OTHER
          NO.          DESCRIPTION        ACQUIRED   SOLD   BASIS        ACE DEPR        METHOD   LIFE   RATE   DEPR.       ALLOW.        PROPERTY     PRE 1998     PRE 1990    PRE 1987   PROPERTY    PROPERTY

           5 2008 SOFTWARE                7/01/08              27,976                                                   0             0
           45 SOFTWARE--PASW STATIS       5/19/09               1,784                                                   0             0
           46 SOFTWARE-PERPTUAL LIC       5/01/11             125,000                                                   0             0
           47 INTUIT QB                   5/28/11               2,294                                                   0             0
           48 TABLEQU DESKTOP LICEN       6/30/11               1,599                                                   0             0
           49 LICENSE-DESKTOP/WEB C       6/30/11               9,000                                                   0             0


                 TOTAL SOFTWARE                               167,653               0                                   0             0           0            0           0           0           0          0



                 TOTAL DEPRECIATION                          1,465,601        60,827                                5,754             0        5,754           0           0           0           0          0



                 GRAND TOTAL DEPRECIATI                      1,465,601        60,827                                5,754             0        5,754           0           0           0           0          0




                                      Case: 21-50660        Doc# 4        Filed: 05/12/21                Entered: 05/12/21 15:39:45                     Page 81 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                                            2020 CALIFORNIA DEPRECIATION SCHEDULE                                                                                                   PAGE 1
      CLIENT G3714879                                                                  GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                      02:50PM
                                                                                                               PRIOR
                                                                                        CUR    SPECIAL          179/          PRIOR   SALVAG
                                                 DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.        PRIOR                                  CURRENT
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS        DEPR.        METHOD     LIFE   RATE     DEPR.

          FORM 100
          _____________

           AMORTIZATION
           ____________

           6 2008 DOMAIN NAME                  7/01/08                24,707                                                                      24,707       18,941        S/L      15                1,647
           7 2010 DOMAIN NAME                  4/30/10                 5,675                                                                       5,675        3,654        S/L      15                 378
           13 2013 DOMAIN - RAVEL              10/11/13               65,579                                                                      65,579       27,325        S/L      15                4,372
           27 DOMAIN NAME -UNRAVEL             1/23/15                47,500                                                                      47,500       15,571        S/L      15                3,167
           31 CAPITALIZED EXPENSE              12/01/16             2,350,479                                                                   2,350,479     724,731        S/L      10              235,048
           33 CAPITALIZED EXPENSE              12/01/17             1,073,555                                                                   1,073,555     223,658        S/L      10              107,356
           52 DOMAIN NAME-HIPOP.COM            9/01/18                51,590                                                                      51,590       22,929        S/L       3               17,197
           53 CAPITALIZED EXPENSE              12/01/18             1,255,377                                                                   1,255,377     135,999        S/L      10              125,538


                 TOTAL AMORTIZATION                                 4,874,462              0             0               0         0       0    4,874,462    1,172,808                                494,703

           FURNITURE AND FIXTURES
           ______________________

           32 IKEA                             7/28/12                15,957                                                                      15,957       15,957    200DB HY      7                     0
           37 FURNITURE & DESK ASSEMBLY        8/01/12                 3,230                                                                       3,230        3,230    200DB HY      7                     0
           38 FURNITURE,MIRRORS,ORGANIZ        8/31/12                 4,076                                                                       4,076        4,076    200DB HY      7                     0
           39 RACKS,SHELVES                    9/16/15                 1,831                                       1,831                               0                 200DB HY      7                     0
           40 TWO SAMSUNG TVS                  9/11/15                 4,795                                       4,795                               0                 200DB HY      7                     0
           41 43' 2 SLIDE GLASS DOOR,RE        9/08/15                 2,596                                       2,596                               0                 200DB HY      7                     0


                 TOTAL FURNITURE AND FIXTURE                          32,485               0             0         9,222           0       0      23,263       23,263                                        0

           IMPROVEMENTS
           ____________




                                        Case: 21-50660           Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                    Page 82 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                                           2020 CALIFORNIA DEPRECIATION SCHEDULE                                                                                                         PAGE 2
      CLIENT G3714879                                                                   GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                           02:50PM
                                                                                                                PRIOR
                                                                                         CUR    SPECIAL          179/          PRIOR   SALVAG
                                                DATE     DATE      COST/         BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.         PRIOR                                     CURRENT
          NO.             DESCRIPTION         ACQUIRED   SOLD      BASIS         PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS         DEPR.         METHOD     LIFE   RATE       DEPR.

           50 INSTALL COAXIAL CABLES          4/01/18                  1,259                                                                        1,259             126    S/L HY      15   .06670              84
           51 VOICE/DATA CABLES, LADDER       4/17/18                  6,082                                                                        6,082             609    S/L HY      15   .06670          406


                 TOTAL IMPROVEMENTS                                    7,341                0             0               0         0       0       7,341             735                                     490

           MACHINERY AND EQUIPMENT
           _______________________

           1 2009 SERVERS                     7/01/09                439,753                                                                      439,753       439,753     200DB HY      5                        0
           2 2010 SERVER                      7/01/10                136,661                                                                      136,661       136,661     200DB HY      5                        0
           3 2011 SERVERS                     7/01/11                 49,384                                                                       49,384        49,384     200DB HY      5                        0
           4 2011 COMPUTERS                   7/01/11                 44,813                                                                       44,813        44,813     200DB HY      5                        0
           8 2012 SERVERS                     5/22/12                 17,485                                                                       17,485        17,485     200DB HY      5                        0
           9 2012 COMPUTERS                   7/01/12                 24,037                                                                       24,037        24,037     200DB HY      5                        0
           10 SERVER SWITCH                   8/01/13                 28,061                                                                       28,061        27,725     200DB HY      5                        0
           11 MACBOOK PRO                     2/11/13                  7,765                                                                        7,765         7,765     200DB HY      5                        0
           12 APPLE TABLETS                   5/10/13                  4,084                                                                        4,084         4,063     200DB HY      5                        0
           14 HP PRO X576                     1/28/14                      755                                                                          755           755   200DB HY      5                        0
           15 MACBOOK PRO 15.4/2.3GHZ         1/28/14                  2,599                                                                        2,599         2,599     200DB HY      5                        0
           16 PEN DISPLAY (X2)                4/07/14                  3,954                                                                        3,954         3,954     200DB HY      5                        0
           17 MACBOOK PRO                     6/02/14                  5,229                                                                        5,229         5,229     200DB HY      5                        0
           18 MACBOOK AIR                     6/16/14                  1,327                                                                        1,327         1,327     200DB HY      5                        0
           19 COMPUTER EQUIPMENTS             8/31/14                  1,737                                                                        1,737         1,668     200DB HY      5                        0
           20 MACBOOK PRO                    10/08/14                  6,688                                                                        6,688         6,286     200DB HY      5                        0
           21 IPHONE (X4)                    10/23/14                  3,040                                                                        3,040         2,797     200DB HY      5                        0
           22 IPHONE 5S                       9/23/14                  1,163                                                                        1,163         1,093     200DB HY      5                        0
           23 MACBOOK PRO RETINA              9/01/14                  2,265                                                                        2,265         2,174     200DB HY      5                        0
           24 IPAD MINI                       9/01/14                  1,661                                                                        1,661         1,594     200DB HY      5                        0
           25 COMPUTER                        9/10/14                  1,080                                                                        1,080         1,035     200DB HY      5                        0




                                        Case: 21-50660          Doc# 4       Filed: 05/12/21              Entered: 05/12/21 15:39:45                     Page 83 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                                            2020 CALIFORNIA DEPRECIATION SCHEDULE                                                                                                     PAGE 3
      CLIENT G3714879                                                                  GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                        02:50PM
                                                                                                               PRIOR
                                                                                        CUR    SPECIAL          179/          PRIOR   SALVAG
                                                 DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/         DEC. BAL /BASIS   DEPR.        PRIOR                                    CURRENT
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.        DEPR.   REDUCT   BASIS        DEPR.        METHOD     LIFE   RATE       DEPR.

           26 APPLE TABLETS                    11/12/14                 1,090                                                                      1,090        1,004    200DB HY      5                       0
           28 MACBOOK X2                       1/20/15                  4,356                                      4,356                               0                 200DB HY      5                       0
           29 MACBOOK                          3/29/15                  1,959                                      1,959                               0                 200DB HY      5                       0
           30 2 NOTEBOOK E6540                 4/21/15                  2,870                                      2,870                               0                 200DB HY      5                       0
           34 2008 SERVER                      7/01/08                433,901                                                                    433,901      433,901    200DB HY      5                       0
           35 GAMING LAPTOP INTEL I7           5/27/16                  5,163                                                                      5,163        3,238    200DB HY      5   .11520          595
           36 APPLE COMPUTER 8GB               7/31/16                  1,593                                                                      1,593        1,000    200DB HY      5   .11520          184
           42 TV SAMSUNG 37"                   5/12/08                  1,271                                                                      1,271        1,271    200DB HY      7                       0
           43 CATALYST6500,CISCO7600           9/04/08                 33,746                                                                     33,746       33,746    200DB HY      7                       0
           44 2010 COMPUTER                    7/01/10                  7,039                                                                      7,039        7,039    200DB HY      5                       0


                 TOTAL MACHINERY AND EQUIPME                        1,276,529              0             0         9,185           0       0    1,267,344    1,263,396                                     779

           SOFTWARE
           ________

           5 2008 SOFTWARE                     7/01/08                 27,976                                                                     27,976       27,976     S/L HY       3                       0
           45 SOFTWARE--PASW STATISTICS        5/19/09                  1,784                                                                      1,784        1,784     S/L HY       3                       0
           46 SOFTWARE-PERPTUAL LICENSE        5/01/11                125,000                                                                    125,000      125,000     S/L HY       3                       0
           47 INTUIT QB                        5/28/11                  2,294                                                                      2,294        2,294     S/L HY       3                       0
           48 TABLEQU DESKTOP LICENSE          6/30/11                  1,599                                                                      1,599        1,599     S/L HY       3                       0
           49 LICENSE-DESKTOP/WEB CLIEN        6/30/11                  9,000                                                                      9,000        9,000     S/L HY       3                       0


                 TOTAL SOFTWARE                                       167,653              0             0               0         0       0     167,653      167,653                                          0



                 TOTAL DEPRECIATION                                 1,484,008              0             0        18,407           0       0    1,465,601    1,455,047                                    1,269



                 GRAND TOTAL AMORTIZATION                           4,874,462              0             0               0         0       0    4,874,462    1,172,808                                  494,703




                                        Case: 21-50660           Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                    Page 84 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                                           2020 CALIFORNIA DEPRECIATION SCHEDULE                                                                                               PAGE 4
      CLIENT G3714879                                                                 GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                 02:50PM
                                                                                                              PRIOR
                                                                                       CUR    SPECIAL          179/        PRIOR   SALVAG
                                                DATE     DATE      COST/       BUS.    179     DEPR.         BONUS/       DEC. BAL /BASIS   DEPR.        PRIOR                                CURRENT
          NO.             DESCRIPTION         ACQUIRED   SOLD      BASIS       PCT.   BONUS   ALLOW.        SP. DEPR.      DEPR.   REDUCT   BASIS        DEPR.        METHOD   LIFE   RATE     DEPR.

                 GRAND TOTAL DEPRECIATION                          1,484,008              0             0        18,407         0       0    1,465,601    1,455,047                                1,269




                                        Case: 21-50660          Doc# 4     Filed: 05/12/21              Entered: 05/12/21 15:39:45                  Page 85 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                    2020 CALIFORNIA ALTERNATIVE MINIMUM TAX DEPRECIATION SCHEDULE                                                                                              PAGE 1
      CLIENT G3714879                                                                 GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                    02:50PM
                                                 DATE     DATE       AMT          AMT PRIOR      AMT       AMT    AMT      AMT           REG.          OWN     POST-86 REAL PROP LEAS PER    59 (E)(2)
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS           DEPR.       METHOD     LIFE   RATE     DEPR.         DEPR.         PCT.   DEPR ADJ.  PREF.   PROP PREF   AMORT.

          FORM 100
          _____________

           FURNITURE AND FIXTURES
           ______________________

           32 IKEA                             7/28/12                 15,957           4,887   150DB HY      7                      0             0                                               0
           37 FURNITURE & DESK ASSEMBLY        8/01/12                    3,230          990    150DB HY      7                      0             0                                               0
           38 FURNITURE,MIRRORS,ORGANIZ        8/31/12                    4,076         1,247   150DB HY      7                      0             0                                               0
           39 RACKS,SHELVES                    9/16/15                       0                  150DB HY      7                      0             0                                               0
           40 TWO SAMSUNG TVS                  9/11/15                       0                  150DB HY      7                      0             0                                               0
           41 43' 2 SLIDE GLASS DOOR,RE        9/08/15                       0                  150DB HY      7                      0             0                                               0


                 TOTAL FURNITURE AND FIXTURE                           23,263           7,124                                        0             0                 0         0         0         0

           IMPROVEMENTS
           ____________

           50 INSTALL COAXIAL CABLES           4/01/18                    1,259          126     S/L HY      15   .06670            84            84                                               0
           51 VOICE/DATA CABLES, LADDER        4/17/18                    6,082          609     S/L HY      15   .06670           406           406                                               0


                 TOTAL IMPROVEMENTS                                       7,341          735                                       490           490                 0         0         0         0

           MACHINERY AND EQUIPMENT
           _______________________

           1 2009 SERVERS                      7/01/09                439,753                   150DB HY      5                      0             0                                               0
           2 2010 SERVER                       7/01/10                136,661                   150DB HY      5                      0             0                                               0
           3 2011 SERVERS                      7/01/11                 49,384           4,114   150DB HY      5                      0             0                                               0
           4 2011 COMPUTERS                    7/01/11                 44,813           3,733   150DB HY      5                      0             0                                               0
           8 2012 SERVERS                      5/22/12                 17,485           4,370   150DB HY      5                      0             0                                               0
           9 2012 COMPUTERS                    7/01/12                 24,037           6,007   150DB HY      5                      0             0                                               0
           10 SERVER SWITCH                    8/01/13                 28,061          11,687   150DB HY      5                      0             0                                               0
           11 MACBOOK PRO                      2/11/13                    7,765         3,235   150DB HY      5                      0             0                                               0
           12 APPLE TABLETS                    5/10/13                    4,084         1,700   150DB HY      5                      0             0                                               0




                                        Case: 21-50660           Doc# 4      Filed: 05/12/21             Entered: 05/12/21 15:39:45                    Page 86 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                   2020 CALIFORNIA ALTERNATIVE MINIMUM TAX DEPRECIATION SCHEDULE                                                                                               PAGE 2
      CLIENT G3714879                                                                 GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                    02:50PM
                                                 DATE     DATE       AMT          AMT PRIOR      AMT       AMT    AMT      AMT           REG.          OWN     POST-86 REAL PROP LEAS PER    59 (E)(2)
          NO.             DESCRIPTION          ACQUIRED   SOLD      BASIS           DEPR.       METHOD     LIFE   RATE     DEPR.         DEPR.         PCT.   DEPR ADJ.  PREF.   PROP PREF   AMORT.

           14 HP PRO X576                      1/28/14                      755          450    150DB HY      5                      0             0                                               0
           15 MACBOOK PRO 15.4/2.3GHZ          1/28/14                    2,599         1,546   150DB HY      5                      0             0                                               0
           16 PEN DISPLAY (X2)                 4/07/14                    3,954         2,353   150DB HY      5                      0             0                                               0
           17 MACBOOK PRO                      6/02/14                    5,229         3,111   150DB HY      5                      0             0                                               0
           18 MACBOOK AIR                      6/16/14                    1,327          790    150DB HY      5                      0             0                                               0
           19 COMPUTER EQUIPMENTS              8/31/14                    1,737         1,033   150DB HY      5                      0             0                                               0
           20 MACBOOK PRO                      10/08/14                   6,688         3,979   150DB HY      5                      0             0                                               0
           21 IPHONE (X4)                      10/23/14                   3,040         1,808   150DB HY      5                      0             0                                               0
           22 IPHONE 5S                        9/23/14                    1,163          693    150DB HY      5                      0             0                                               0
           23 MACBOOK PRO RETINA               9/01/14                    2,265         1,347   150DB HY      5                      0             0                                               0
           24 IPAD MINI                        9/01/14                    1,661          988    150DB HY      5                      0             0                                               0
           25 COMPUTER                         9/10/14                    1,080          643    150DB HY      5                      0             0                                               0
           26 APPLE TABLETS                    11/12/14                   1,090          650    150DB HY      5                      0             0                                               0
           28 MACBOOK X2                       1/20/15                        0                 150DB HY      5                      0             0                                               0
           29 MACBOOK                          3/29/15                        0                 150DB HY      5                      0             0                                               0
           30 2 NOTEBOOK E6540                 4/21/15                        0                 150DB HY      5                      0             0                                               0
           34 2008 SERVER                      7/01/08                433,901                   150DB HY      5                      0             0                                               0
           35 GAMING LAPTOP INTEL I7           5/27/16                    5,163         3,099   150DB HY      5   .16660           860           595               -265                            0
           36 APPLE COMPUTER 8GB               7/31/16                    1,593          955    150DB HY      5   .16660           265           184                -81                            0
           42 TV SAMSUNG 37"                   5/12/08                    1,271                 150DB HY      7                      0             0                                               0
           43 CATALYST6500,CISCO7600           9/04/08                 33,746                   150DB HY      7                      0             0                                               0
           44 2010 COMPUTER                    7/01/10                    7,039          431    150DB HY      7                      0             0                                               0


                 TOTAL MACHINERY AND EQUIPME                         1,267,344         58,722                                  1,125             779               -346        0         0         0

           SOFTWARE
           ________

           5 2008 SOFTWARE                     7/01/08                 27,976                    S/L HY       3                      0             0                                               0
           45 SOFTWARE--PASW STATISTICS        5/19/09                    1,784                  S/L HY       3                      0             0                                               0




                                        Case: 21-50660           Doc# 4      Filed: 05/12/21             Entered: 05/12/21 15:39:45                    Page 87 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                    2020 CALIFORNIA ALTERNATIVE MINIMUM TAX DEPRECIATION SCHEDULE                                                                                        PAGE 3
      CLIENT G3714879                                                                GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                              02:50PM
                                                DATE     DATE       AMT          AMT PRIOR        AMT      AMT    AMT    AMT         REG.        OWN     POST-86 REAL PROP LEAS PER    59 (E)(2)
          NO.             DESCRIPTION         ACQUIRED   SOLD      BASIS           DEPR.         METHOD    LIFE   RATE   DEPR.       DEPR.       PCT.   DEPR ADJ.  PREF.   PROP PREF   AMORT.

           46 SOFTWARE-PERPTUAL LICENSE       5/01/11                125,000                      S/L HY      3                  0           0                                               0
           47 INTUIT QB                       5/28/11                    2,294                    S/L HY      3                  0           0                                               0
           48 TABLEQU DESKTOP LICENSE         6/30/11                    1,599                    S/L HY      3                  0           0                                               0
           49 LICENSE-DESKTOP/WEB CLIEN       6/30/11                    9,000                    S/L HY      3                  0           0                                               0


                 TOTAL SOFTWARE                                      167,653                 0                                   0           0                 0         0         0         0



                 TOTAL DEPRECIATION                                 1,465,601         66,581                                 1,615       1,269               -346        0         0         0



                 GRAND TOTAL DEPRECIATION                           1,465,601         66,581                                 1,615       1,269               -346        0         0         0




                                        Case: 21-50660          Doc# 4      Filed: 05/12/21               Entered: 05/12/21 15:39:45             Page 88 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                2020 CALIFORNIA ADJUSTED CURRENT EARNINGS DEPRECIATION SCHEDULE                                                                                                      PAGE 1
      CLIENT G3714879                                                                   GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                           02:50PM

                                                                                                                              SPECIAL
                                              DATE     DATE    ACE         PRIOR          ACE     ACE     ACE    ACE           DEPR.        POST 1998   POST 1990   POST 1987   POST 1981   SECT. 168    OTHER
          NO.          DESCRIPTION          ACQUIRED   SOLD   BASIS       ACE DEPR       METHOD   LIFE   RATE   DEPR.         ALLOW.        PROPERTY    PRE 1998     PRE 1990    PRE 1987   PROPERTY    PROPERTY

          FORM 100
          _____________

           FURNITURE AND FIXTURES
           ______________________

           32 IKEA                          7/28/12              15,957         4,887                                     0             0
           37 FURNITURE & DESK ASSE         8/01/12               3,230          990                                      0             0
           38 FURNITURE,MIRRORS,ORG         8/31/12               4,076         1,247                                     0             0
           39 RACKS,SHELVES                 9/16/15                   0                                                   0             0
           40 TWO SAMSUNG TVS               9/11/15                   0                                                   0             0
           41 43' 2 SLIDE GLASS DOO         9/08/15                   0                                                   0             0


                 TOTAL FURNITURE AND FI                          23,263         7,124                                     0             0           0           0           0           0           0          0

           IMPROVEMENTS
           ____________

           50 INSTALL COAXIAL CABLE         4/01/18               1,259          126                                     84             0          84
           51 VOICE/DATA CABLES, LA         4/17/18               6,082          609                                    406             0         406


                 TOTAL IMPROVEMENTS                               7,341          735                                    490             0         490           0           0           0           0          0

           MACHINERY AND EQUIPMENT
           _______________________

           1 2009 SERVERS                   7/01/09             439,753                                                   0             0
           2 2010 SERVER                    7/01/10             136,661                                                   0             0
           3 2011 SERVERS                   7/01/11              49,384         4,114                                     0             0
           4 2011 COMPUTERS                 7/01/11              44,813         3,733                                     0             0
           8 2012 SERVERS                   5/22/12              17,485         4,370                                     0             0
           9 2012 COMPUTERS                 7/01/12              24,037         6,007                                     0             0
           10 SERVER SWITCH                 8/01/13              28,061        11,687                                     0             0
           11 MACBOOK PRO                   2/11/13               7,765         3,235                                     0             0
           12 APPLE TABLETS                 5/10/13               4,084         1,700                                     0             0



                                          Case: 21-50660      Doc# 4       Filed: 05/12/21               Entered: 05/12/21 15:39:45                      Page 89 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                2020 CALIFORNIA ADJUSTED CURRENT EARNINGS DEPRECIATION SCHEDULE                                                                                                       PAGE 2
      CLIENT G3714879                                                                   GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                            02:50PM

                                                                                                                              SPECIAL
                                            DATE     DATE    ACE           PRIOR          ACE     ACE     ACE    ACE           DEPR.        POST 1998    POST 1990   POST 1987   POST 1981   SECT. 168    OTHER
          NO.          DESCRIPTION        ACQUIRED   SOLD   BASIS         ACE DEPR       METHOD   LIFE   RATE   DEPR.         ALLOW.        PROPERTY     PRE 1998     PRE 1990    PRE 1987   PROPERTY    PROPERTY

           14 HP PRO X576                 1/28/14                   755          450                                      0             0
           15 MACBOOK PRO 15.4/2.3G       1/28/14               2,599           1,546                                     0             0
           16 PEN DISPLAY (X2)            4/07/14               3,954           2,353                                     0             0
           17 MACBOOK PRO                 6/02/14               5,229           3,111                                     0             0
           18 MACBOOK AIR                 6/16/14               1,327            790                                      0             0
           19 COMPUTER EQUIPMENTS         8/31/14               1,737           1,033                                     0             0
           20 MACBOOK PRO                 10/08/14              6,688           3,979                                     0             0
           21 IPHONE (X4)                 10/23/14              3,040           1,808                                     0             0
           22 IPHONE 5S                   9/23/14               1,163            693                                      0             0
           23 MACBOOK PRO RETINA          9/01/14               2,265           1,347                                     0             0
           24 IPAD MINI                   9/01/14               1,661            988                                      0             0
           25 COMPUTER                    9/10/14               1,080            643                                      0             0
           26 APPLE TABLETS               11/12/14              1,090            650                                      0             0
           28 MACBOOK X2                  1/20/15                     0                                                   0             0
           29 MACBOOK                     3/29/15                     0                                                   0             0
           30 2 NOTEBOOK E6540            4/21/15                     0                                                   0             0
           34 2008 SERVER                 7/01/08             433,901                                                     0             0
           35 GAMING LAPTOP INTEL I       5/27/16               5,163           3,099                                   860             0         860
           36 APPLE COMPUTER 8GB          7/31/16               1,593            955                                    265             0         265
           42 TV SAMSUNG 37"              5/12/08               1,271                                                     0             0
           43 CATALYST6500,CISCO760       9/04/08              33,746                                                     0             0
           44 2010 COMPUTER               7/01/10               7,039            431                                      0             0


                 TOTAL MACHINERY AND EQ                      1,267,344         58,722                               1,125               0        1,125           0           0           0           0          0

           SOFTWARE
           ________

           5 2008 SOFTWARE                7/01/08              27,976                                                     0             0
           45 SOFTWARE--PASW STATIS       5/19/09               1,784                                                     0             0




                                      Case: 21-50660        Doc# 4         Filed: 05/12/21               Entered: 05/12/21 15:39:45                       Page 90 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




      12/31/20                2020 CALIFORNIA ADJUSTED CURRENT EARNINGS DEPRECIATION SCHEDULE                                                                                                     PAGE 3
      CLIENT G3714879                                                                   GAIA INTERACTIVE INC.
       7/24/20                                                                                                                                                                                          02:50PM

                                                                                                                            SPECIAL
                                            DATE     DATE    ACE          PRIOR           ACE     ACE     ACE    ACE         DEPR.        POST 1998    POST 1990   POST 1987   POST 1981   SECT. 168    OTHER
          NO.          DESCRIPTION        ACQUIRED   SOLD   BASIS        ACE DEPR        METHOD   LIFE   RATE   DEPR.       ALLOW.        PROPERTY     PRE 1998     PRE 1990    PRE 1987   PROPERTY    PROPERTY

           46 SOFTWARE-PERPTUAL LIC       5/01/11             125,000                                                   0             0
           47 INTUIT QB                   5/28/11               2,294                                                   0             0
           48 TABLEQU DESKTOP LICEN       6/30/11               1,599                                                   0             0
           49 LICENSE-DESKTOP/WEB C       6/30/11               9,000                                                   0             0


                 TOTAL SOFTWARE                               167,653               0                                   0             0           0            0           0           0           0          0



                 TOTAL DEPRECIATION                          1,465,601        66,581                                1,615             0        1,615           0           0           0           0          0



                 GRAND TOTAL DEPRECIATI                      1,465,601        66,581                                1,615             0        1,615           0           0           0           0          0




                                      Case: 21-50660        Doc# 4        Filed: 05/12/21                Entered: 05/12/21 15:39:45                     Page 91 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606
                                                                                                      EXHIBIT "B"
                                                      Gaia Interactive Inc.
                                                               Balance Sheet
                                                            As of March 31, 2021


                                                                                                                               TOTAL
  ASSETS
    Current Assets
    Bank Accounts
     1100 Cash & Equivalent                                                                                                       0.00
      1001 SVB Bank-Operating                                                                                            -276,392.48
      1005 SVB - Money Market                                                                                                     0.00
      1006 Morgan Stanley & Co., Inc                                                                                              0.00
      1007 Morgan Stanley Cash Equivalent                                                                                         0.00
      1008 Cathay Bank                                                                                                          13.74
      1020 Paypal Account-VG                                                                                                      0.00
      1021 Paypal Account-VG - Tentacl                                                                                            0.00
      1022 Paypal Account-Store                                                                                                   0.00
      1023 Paypal Account QA Testing                                                                                              0.00
      1024 Braintree-VG                                                                                                           0.00
      1025 Mix10                                                                                                                  0.00
      1390 Morgan Stanley Investment - S/T                                                                                        0.00
     Total 1100 Cash & Equivalent                                                                                        -276,378.74
    Total Bank Accounts                                                                                                 $ -276,378.74
    Accounts Receivable
     1200 Accounts Receivable                                                                                             113,291.36
     1201 PayPal - Deposits in Transit                                                                                            0.00
     1205 Return Reserve                                                                                                          0.00
     1206 PayPal - Funds Hold on Disputes                                                                                         0.00
     1207 Braintree in-transit                                                                                                    0.00
     1209 Mix10 in-transit                                                                                                        0.00
    Total Accounts Receivable                                                                                            $113,291.36
    Other Current Assets
     1202 Allowance for Doubtful Accounts                                                                                         0.00
     1208 Unbilled AR - Ads/Sponsorships                                                                                          0.00
     1210 Other Receivable                                                                                                        0.00
     1300 Prepaid Expense                                                                                                     6,002.61
     1305 Deferred Tax Asset                                                                                              443,541.00
     1498 Inventory purchases                                                                                              17,766.00
     1499 Undeposited Funds                                                                                                       0.00
     1901 Deposit-Others (ST)                                                                                                     0.00
    Total Other Current Assets                                                                                           $467,309.61
    Total Current Assets                                                                                                 $304,222.23




            Case: 21-50660          Doc# 4       Filed: 05/12/21         Entered: 05/12/21 15:39:45           Page 92 of 99
                                         Accrual Basis Wednesday, April 21, 2021 03:04 PM GMT-07:00                               1/6
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




           Case: 21-50660         Doc# 4      Filed: 05/12/21   Entered: 05/12/21 15:39:45   Page 93 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


                                                        Gaia Interactive Inc.
                                                                 Balance Sheet
                                                              As of March 31, 2021


                                                                                                                         TOTAL
  LIABILITIES AND EQUITY
    Liabilities
    Current Liabilities
     Accounts Payable
      2000 Accounts Payable                                                                                         124,059.02
     Total Accounts Payable                                                                                        $124,059.02
     Credit Cards
      2150 American Express - xx                                                                                        2,700.43
      2151 Master Card -SVB MC Credit Card                                                                                  0.00
      2152 James Cao                                                                                                 83,945.04
      2153 PayPal                                                                                                    82,487.70
      2154 Brex 1                                                                                                         -29.00
      2155 Brex 2                                                                                                   -44,866.22
     Total Credit Cards                                                                                            $124,237.95
     Other Current Liabilities
      2010 Accrued liability                                                                                                0.00
       2011 Accrued Vacation                                                                                         44,578.90
       2012 Accrued Bonus                                                                                                   0.00
       2013 Accrued Commission                                                                                              0.00
       2014 AP Accrual                                                                                              231,786.05
       2015 Accrued Expense                                                                                                 0.00
       2018 Accrued Payroll                                                                                                 0.00
       2040 Other Current Liablity                                                                                   75,981.58
        2612 Short Term Notes Payable                                                                                93,812.76
       Total 2040 Other Current Liablity                                                                            169,794.34




             Case: 21-50660          Doc# 4        Filed: 05/12/21         Entered: 05/12/21 15:39:45   Page 94 of 99
                                           Accrual Basis Wednesday, April 21, 2021 03:04 PM GMT-07:00                       3/6
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


                                                       Gaia Interactive Inc.
                                                                Balance Sheet
                                                             As of March 31, 2021


                                                                                                                       TOTAL
      Total 2010 Accrued liability                                                                                446,159.29
      2016 Deferred- S/T Rent Liability                                                                                  0.00
      2030 Deferred Revenue
      2020 Def Rev - Ads/Sponsorships                                                                                    0.00
      2021 Def Rev - VG Paypal                                                                                   1,287,142.05
      2022 Def Rev - Deposits                                                                                            0.00
      2023 Def Rev Retail Cards                                                                                          0.00
      2024 Def Rev Home Phone                                                                                            0.00
      2025 Def Rev Cell Phone                                                                                            0.00
      2029 Def Rev - Incomm Canada                                                                                       0.00
      2031 Deferred Revenue Social Gold                                                                                  0.00
      2032 Def Rev - Playspan                                                                                            0.00
      2033 Def Rev Rixty                                                                                                 0.00
      2034 Def Rev - Gaia to Go - iOS                                                                                    0.00
      2035 Def Rev - Moga - FB                                                                                           0.00
      2036 Def Rev - Soul Crash - FB                                                                                     0.00
      2037 Def Rev - Summer Springs - FB                                                                                 0.00
      2038 Def Rev - Zombie Farm - FB                                                                                    0.00
      2039 Def Rev - Moga - iOS                                                                                          0.00
      2042 Def Rev - Moga - Android                                                                                      0.00
      2043 Def Rev - Moga - Viximo                                                                                       0.00
      2044 Def Rev - Moga Manga - Hachette                                                                               0.00
      2045 Def Rev - Exile - iOS                                                                                         0.00
      2048 Def Rev - Moga - Amazon                                                                                       0.00
      2049 Def Rev - Heralds Chaos                                                                                       0.00
      2051 Def Rev - Rumble Kitten - iOS                                                                                 0.00
      2052 Def Revenue - Gaia to Go - Andr                                                                               0.00
      2053 Def Rev- Exile - Amazon                                                                                       0.00
      2054 Def Rev - Exile - Android                                                                                     0.00
      2055 Def Rev - Pay Garden                                                                                          0.00
      2056 Def Rev - HON - iOS                                                                                           0.00
      2057 Def. Rev. Braintree-VG                                                                                  58,919.53
      Total 2030 Deferred Revenue                                                                                1,346,061.58
      2080 Deferred Revenue - Tentacl
      2081 Def Rev - VG Paypal - Tentacl                                                                                 0.00




            Case: 21-50660           Doc# 4       Filed: 05/12/21         Entered: 05/12/21 15:39:45   Page 95 of 99
                                          Accrual Basis Wednesday, April 21, 2021 03:04 PM GMT-07:00                     4/6
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


                                                       Gaia Interactive Inc.
                                                                Balance Sheet
                                                             As of March 31, 2021


                                                                                                                         TOTAL
      Total 2080 Deferred Revenue - Tentacl                                                                                0.00
      2100 Payroll Taxes Payable                                                                                           0.00
      2110 Flexible Spending Payable - EE                                                                              -2,641.51
      2300 Sales Tax Payable                                                                                               0.00
      2410 401K Payable                                                                                                -1,069.35
      2500 Income tax payable
      2501 Federal                                                                                                         0.00
      2502 State                                                                                                           0.00
      Total 2500 Income tax payable                                                                                        0.00
      Direct Deposit Payable                                                                                               0.00
      Payroll Liabilities
      CA PIT / SDI                                                                                                     1,044.33
      CA SUI / ETT                                                                                                     2,758.43
      Federal Taxes (941/944)                                                                                      -16,013.13
      Federal Unemployment (940)                                                                                         100.12
      FTB#                                                                                                                 0.00
      IA Income Tax                                                                                                      116.49
      IA Unemployment Taxes                                                                                               26.00
      Total Payroll Liabilities                                                                                    -11,967.76
     Total Other Current Liabilities                                                                            $1,776,542.25
    Total Current Liabilities                                                                                   $2,024,839.22
    Long-Term Liabilities
     2601 Deferred- L/T Rent Liability                                                                             16,530.00
     2610 Other Long-term liabilities                                                                              50,081.00
      2611 Long Term Note payable                                                                                4,187,730.91
      2613 SBA loan                                                                                               499,900.00
      2614 PPP loan                                                                                               210,800.00
     Total 2610 Other Long-term liabilities                                                                      4,948,511.91
     2700 Deferred Revenue - Long-Term
      2721 Def Revenue LT - Paypal                                                                                         0.00
      2722 Def Revenue LT - Deposits                                                                                       0.00
      2723 Def Revenue LT - Retail Cards                                                                                   0.00
      2724 Def Revenue LT - Home Phone                                                                                     0.00
      2725 Def Revenue LT - Cell Phone                                                                                     0.00
      2729 Def Revenue LT - Incomm Canada                                                                                  0.00
      2732 Def Revenue LT - Playspan                                                                                       0.00
      2733 Def Revenue LT - Rixty                                                                                          0.00
      2734 Def Revenue LT - iOS Gaia to Go                                                                                 0.00
      2736 Def Revenue LT - GaiatoGo-Andro                                                                                 0.00




            Case: 21-50660              Doc# 4    Filed: 05/12/21         Entered: 05/12/21 15:39:45   Page 96 of 99
                                          Accrual Basis Wednesday, April 21, 2021 03:04 PM GMT-07:00                        5/6
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606




           Case: 21-50660         Doc# 4      Filed: 05/12/21   Entered: 05/12/21 15:39:45   Page 97 of 99
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606
                                                                                                      EXHIBIT "C"
                                                    Gaia Interactive Inc.
                                                             Profit and Loss
                                                         January - March, 2021


                                                                      JAN 2021            FEB 2021         MAR 2021          TOTAL
  Income
    4000 Revenue                                                                                                              $0.00
    4001 Moga - Soundtrack Royalties                                     114.98                              116.46         $231.44
    4030 Advertising/Sponsorship                                       3,050.98            1,480.37          878.49      $5,409.84
    4080 Offers / Video Ads                                              319.26            1,059.08         1,297.59     $2,675.93
    4100 Virtual Goods- Gaia                                                                                                  $0.00
     4012 Virtual Goods - Cell Phone                                                         590.17                         $590.17
     4015 Virtual Goods- Paypal                                     184,710.98           169,651.33       193,405.35   $547,767.66
     4027 Virtual Goods  Gaia To Go iOS                                 190.79                              441.68         $632.47
     4083 Virtual Goods-Braintree                                     10,166.91            7,357.20         8,460.71    $25,984.82
    Total 4100 Virtual Goods- Gaia                                  195,068.68           177,598.70       202,307.74   $574,975.12
    4200 Games-Advertising                                             5,598.05              702.31        16,537.38    $22,837.74
    4700 Online Merchandise Sales                                                                           1,636.66     $1,636.66
    Total 4000 Revenue                                              204,151.95           180,840.46       222,774.32   $607,766.73
  Total Income                                                     $204,151.95         $180,840.46       $222,774.32   $607,766.73
  Cost of Goods Sold
    5000 Cost of Goods Sold                                                                                                   $0.00
    5105 Web Hosting                                                  29,486.84           30,503.68        30,022.31    $90,012.83
    Total 5000 Cost of Goods Sold                                     29,486.84           30,503.68        30,022.31    $90,012.83
    5091 Other Direct Cost                                                60.50                                77.67        $138.17
  Total Cost of Goods Sold                                          $29,547.34           $30,503.68       $30,099.98    $90,151.00
  GROSS PROFIT                                                     $174,604.61         $150,336.78       $192,674.34   $517,615.73
  Expenses
    6020 Rent & Maintenance                                                                                                   $0.00
    6290 Rent- office                                                  3,014.82            3,014.82         3,014.82     $9,044.46
    Total 6020 Rent & Maintenance                                      3,014.82            3,014.82         3,014.82     $9,044.46
    6030 Total Office Expenses                                                                                                $0.00
    6190 Business Insurance                                              312.52              312.52          312.52         $937.56
    6244 Office Expense                                                  545.00              545.00          545.00      $1,635.00
    6246 On-Line Service                                                 594.95              789.91          610.22      $1,995.08
    6255 Postage and Delivery                                                                                  56.85         $56.85
    6342 Phone                                                            44.72                                89.44        $134.16
    Total 6030 Total Office Expenses                                   1,497.19            1,647.43         1,614.03     $4,758.65
    6080 Business Taxes and Licenses                                                                                          $0.00
    6343 Property Taxes                                                  122.18              122.18          122.18         $366.54
    Total 6080 Business Taxes and Licenses                               122.18              122.18          122.18         $366.54
    6090 Other Indirect Expenses                                                                                              $0.00
    6160 Dues and Subscriptions                                          239.98              114.99          152.66         $507.63
    6161 Software & Publication                                          430.13              735.23          430.13      $1,595.49




           Case: 21-50660            Doc# 4    Filed: 05/12/21         Entered: 05/12/21 15:39:45           Page 98 of 99
                                       Accrual Basis Wednesday, April 21, 2021 03:02 PM GMT-07:00                              1/2
DocuSign Envelope ID: D324F828-33BF-43BE-B0A8-C020ADF99606


                                                      Gaia Interactive Inc.
                                                              Profit and Loss
                                                           January - March, 2021


                                                                          JAN 2021            FEB 2021      MAR 2021          TOTAL
    6400 Misc Expenses                                                       -12.75                                          $ -12.75
    Total 6090 Other Indirect Expenses                                       657.36             850.22         582.79      $2,090.37
    6120 Service Charges                                                                                                       $0.00
    6122 Bank Charges/Investment expense                                     347.59             386.50         360.08      $1,094.17
    6125 Service Charges-Paypal                                            8,237.27           8,136.39       9,680.54     $26,054.20
    6146 Service Charge-Braintree                                            507.52             517.78       3,524.91      $4,550.21
    6148 Service Charge - Shopify                                                                               49.05         $49.05
    Total 6120 Service Charges                                             9,092.38           9,040.67      13,614.58     $31,747.63
    6180 Employee Health Benefits                                                                                              $0.00
    6193 Health Insurance                                                    553.40                                          $553.40
    6194 Life & Dental Insurance                                             159.31             159.31         159.31        $477.93
    6195 Workers' Comp                                                        47.39              49.51          51.90        $148.80
    Total 6180 Employee Health Benefits                                      760.10             208.82         211.21      $1,180.13
    6270 Professional & Outsourcing Fees                                                                                       $0.00
    6135 Consulting                                                      23,688.70           23,488.70      16,529.99     $63,707.39
    6275 Accounting Fee                                                      241.71             560.06         539.06      $1,340.83
    6280 Legal Fees                                                        4,000.00          10,000.00      10,109.52     $24,109.52
    6284 Artists & Art Houses Service                                    38,804.96           35,439.97      39,446.23    $113,691.16
    Total 6270 Professional & Outsourcing Fees                           66,735.37           69,488.73      66,624.80    $202,848.90
    6500 Marketing Exp                                                                                                         $0.00
    6100 Online Advertising                                                   29.00              29.00                        $58.00
    Total 6500 Marketing Exp                                                  29.00              29.00                        $58.00
    Payroll Expenses                                                                                                           $0.00
    Taxes                                                                  4,743.59           3,809.48       3,285.65     $11,838.72
    Wages                                                                34,082.16           35,257.16      38,582.16    $107,921.48
    Total Payroll Expenses                                               38,825.75           39,066.64      41,867.81    $119,760.20
  Total Expenses                                                       $120,734.15        $123,468.51     $127,652.22    $371,854.88
  NET OPERATING INCOME                                                  $53,870.46          $26,868.27     $65,022.12    $145,760.85
  Other Income
    7018 Other Income                                                                                            2.37          $2.37
  Total Other Income                                                          $0.00              $0.00          $2.37          $2.37
  Other Expenses
    7040 Interest expense                                                  1,466.36           1,466.36       1,466.36      $4,399.08
  Total Other Expenses                                                   $1,466.36           $1,466.36      $1,466.36      $4,399.08
  NET OTHER INCOME                                                      $ -1,466.36         $ -1,466.36    $ -1,463.99    $ -4,396.71
  NET INCOME                                                            $52,404.10          $25,401.91     $63,558.13    $141,364.14




            Case: 21-50660          Doc# 4       Filed: 05/12/21         Entered: 05/12/21 15:39:45          Page 99 of 99
                                         Accrual Basis Wednesday, April 21, 2021 03:02 PM GMT-07:00                              2/2
